Exhibit 10.1
AMENDED AND RESTATED CREDIT AGREEMENT
among
LEAR CORPORATION,
THE FOREIGN SUBSIDIARY BORROWERS,
The Several Lenders from Time to Time Parties Hereto,

BARCLAYS BANK PLC

and
UBS SECURITIES LLC,
as Co-Documentation Agents,
CITIBANK, N.A.,

as Syndication Agent,

and
JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

Dated as of June 17, 2011


 

J. P. MORGAN SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC. and

BARCLAYS CAPITAL,

as Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINITIONS
    1  
1.1. Defined Terms
    1  
1.2. Classification of Loans and Borrowings
    26  
1.3. Other Definitional Provisions
    27  
1.4. Exchange Rates; Currencies
    27  
 
       
SECTION 2. AMOUNT AND TERMS OF LOANS AND COMMITMENTS
    28  
2.1. Loans and Commitments
    28  
2.2. Swingline Commitment
    29  
2.3. Procedure for Swingline Loan Borrowing; Refunding of Swingline Loans
    30  
2.4. Repayment of Revolving Loans
    31  
2.5. Fees
    31  
2.6. Termination or Reduction of Commitments
    31  
2.7. Optional Prepayments
    31  
2.8. Prepayments Required Due to Currency Fluctuation
    32  
2.9. Conversion and Continuation Options
    32  
2.10. Limitations on Eurocurrency Tranches
    32  
2.11. Interest Rates and Payment Dates
    33  
2.12. Computation of Interest and Fees
    33  
2.13. Inability to Determine Interest Rate
    33  
2.14. Pro Rata Treatment and Payments
    34  
2.15. Requirements of Law
    35  
2.16. Taxes
    37  
2.17. Indemnity
    39  
2.18. Change of Lending Office
    39  
2.19. Incremental Facility
    40  
2.20. Defaulting Lenders
    41  
 
       
SECTION 3. LETTERS OF CREDIT
    43  
3.1. L/C Commitment
    43  
3.2. Procedure for Issuance of Letter of Credit
    44  
3.3. Fees and Other Charges
    44  
3.4. L/C Participations
    44  
3.5. Reimbursement Obligation of the Company
    45  
3.6. Obligations Absolute
    45  
3.7. Letter of Credit Payments
    46  
3.8. Applications
    46  
3.9. Cash Collateralization
    46  
3.10. Currency Adjustments
    46  
3.11. Existing Letters of Credit
    46  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    47  
4.1. No Change
    47  
4.2. Existence; Compliance with Law
    47  
4.3. Power; Authorization; Enforceable Obligations
    47  
4.4. No Legal Bar
    47  
4.5. Litigation
    47  

i



--------------------------------------------------------------------------------



 



              Page  
4.6. No Default
    48  
4.7. Ownership of Property; Liens
    48  
4.8. Intellectual Property
    48  
4.9. Taxes
    48  
4.10. Federal Regulations
    48  
4.11. Labor Matters
    48  
4.12. ERISA
    48  
4.13. Investment Company Act; Other Regulations
    49  
4.14. Subsidiaries
    49  
4.15. Use of Proceeds
    49  
4.16. Environmental Matters
    49  
4.17. Accuracy of Information, etc.
    50  
4.18. Financial Statements
    50  
4.19. Insurance
    50  
4.20. Security Documents
    51  
4.21. Solvency
    51  
4.22. Regulation H
    51  
 
       
SECTION 5. CONDITIONS PRECEDENT
    51  
5.1. Closing Date
    51  
5.2. Each Extension of Credit
    53  
 
       
SECTION 6. AFFIRMATIVE COVENANTS
    54  
6.1. Financial Statements
    54  
6.2. Certificates; Other Information
    54  
6.3. Payment of Obligations
    55  
6.4. Maintenance of Existence; Compliance
    55  
6.5. Maintenance of Property; Insurance
    56  
6.6. Inspection of Property; Books and Records; Discussions
    56  
6.7. Notices
    56  
6.8. Environmental Laws
    56  
6.9. Additional Collateral, etc.
    57  
6.10. Suspension of Collateral Requirements
    58  
6.11. Foreign Subsidiary Borrowers
    58  
 
       
SECTION 7. NEGATIVE COVENANTS
    58  
7.1. Financial Covenants
    58  
7.2. Indebtedness
    59  
7.3. Liens
    61  
7.4. Fundamental Changes
    64  
7.5. Disposition of Property
    64  
7.6. Restricted Payments
    65  
7.7. Investments
    66  
7.8. Transactions with Affiliates
    68  
7.9. Swap Agreements
    68  
7.10. Changes in Fiscal Periods
    68  
7.11. Negative Pledge Clauses
    68  
7.12. Clauses Restricting Subsidiary Distributions
    69  
7.13. Lines of Business
    69  
7.14. Use of Proceeds
    69  

ii



--------------------------------------------------------------------------------



 



              Page  
SECTION 8. EVENTS OF DEFAULT
    69  
8.1. Events of Default
    69  
 
       
SECTION 9. THE AGENTS
    72  
9.1. Appointment
    72  
9.2. Delegation of Duties
    72  
9.3. Exculpatory Provisions
    72  
9.4. Reliance by Agents
    73  
9.5. Notice of Default
    73  
9.6. Non-Reliance on Agents and Other Lenders
    73  
9.7. Indemnification
    74  
9.8. Agent in Its Individual Capacity
    74  
9.9. Successor Administrative Agent
    74  
9.10. Execution of Loan Documents
    74  
9.11. Collateral Agent
    75  
9.12. No Other Duties
    75  
 
       
SECTION 10. MISCELLANEOUS
    75  
10.1. Amendments and Waivers
    75  
10.2. Notices
    78  
10.3. No Waiver; Cumulative Remedies
    80  
10.4. Survival of Representations and Warranties
    80  
10.5. Payment of Expenses
    80  
10.6. Successors and Assigns; Participations and Assignments
    81  
10.7. Adjustments; Set off
    84  
10.8. Counterparts
    84  
10.9. Severability
    84  
10.10. Integration
    85  
10.11. GOVERNING LAW
    85  
10.12. Submission To Jurisdiction; Waivers
    85  
10.13. Acknowledgements
    85  
10.14. Releases of Guarantees and Liens
    86  
10.15. Confidentiality
    86  
10.16. Satisfaction in Applicable Currency
    87  
10.17. WAIVERS OF JURY TRIAL
    87  
10.18. USA Patriot Act
    87  
10.19. Power of Attorney
    87  
10.20. Amendment and Restatement
    88  
 
       
SECTION 11. COLLATERAL ALLOCATION MECHANISM
    88  
11.1. Implementation of CAM
    88  
11.2. Letters of Credit
    89  
11.3. Net Payments Upon Implementation of CAM Exchange
    90  

iii



--------------------------------------------------------------------------------



 



SCHEDULES:

     
1.1A
  Commitments
1.1B
  Mortgaged Property
1.1C
  Foreign Subsidiary Borrowers
1.1D
  Additional Costs
4.3
  Consents, Authorizations, Filings and Notices
4.14
  Subsidiaries
4.20(a)
  UCC Filing Jurisdictions
4.20(b)
  Mortgage Filing Jurisdictions
7.2(d)
  Existing Indebtedness
7.3(f)
  Existing Liens

EXHIBITS:

     
A
  Form of Assignment and Assumption
B
  Form of Compliance Certificate
C
  Form of Guarantee and Collateral Agreement
D
  Forms of U.S. Tax Certificate
E
  Form of Closing Certificate
F
  Matters to be Covered by Foreign Subsidiary Opinion
G
  Form of Joinder Agreement

iv



--------------------------------------------------------------------------------



 



          AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
June 17, 2011, among (i) LEAR CORPORATION, a Delaware corporation (the
“Company”), (ii) each FOREIGN SUBSIDIARY BORROWER (as defined below) (together
with the Company, the “Borrowers”), (iii) the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), (iv) BARCLAYS BANK PLC and UBS SECURITIES LLC, as co-documentation
agents, (v) CITIBANK, N.A., as syndication agent, and (vi) JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent for the Lenders (in such capacity the “Collateral Agent”).
INTRODUCTORY STATEMENT:
          WHEREAS, the Company is party to the Amended and Restated Credit
Agreement, dated as of March 18, 2010 (the “Existing Credit Agreement”) with the
several banks and other financial institutions parties thereto and JPMorgan
Chase Bank, N.A., as administrative agent;
          WHEREAS, the Company, the Lenders and the Administrative Agent have,
subject to the terms and conditions set forth herein, agreed to amend and
restate the Existing Credit Agreement as provided in this Agreement;
          WHEREAS, it is the intent of the parties hereto that this Agreement
not constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any such obligations and
liabilities and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of the Company
outstanding thereunder;
          NOW, THEREFORE, in consideration of the above premises, the Company,
the Foreign Subsidiary Borrowers, each Lender (as defined below) and the
Administrative Agent agree that on the Closing Date (as defined below) the
Existing Credit Agreement shall be amended and restated in its entirety as
follows:
SECTION 1. DEFINITIONS
          1.1. Defined Terms. As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.
          “ABR”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of
1% and (c) the Eurocurrency Rate for Dollars with a one-month Interest Period
commencing on such day plus 1.0%. Any change in the ABR due to a change in the
Prime Rate, the Federal Funds Effective Rate or such Eurocurrency Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, the Federal Funds Effective Rate or such Eurocurrency Rate,
respectively.
          “ABR Loans”: Loans the rate of interest applicable to which is based
upon the ABR. Only Loans denominated in Dollars may be ABR Loans.
          “Acquisition”: any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or a substantial portion of the assets of a Person, or of all or a
substantial portion of any business or division of a Person, (b) the acquisition
of in excess of 50% of the capital stock, partnership interests, membership
interests or equity of any Person, or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is already a Subsidiary).

 



--------------------------------------------------------------------------------



 



          “Additional Cost”: in relation to any Loan that is denominated in
Pounds Sterling, for any Interest Period, the cost as calculated by the
Administrative Agent in accordance with Schedule 1.1D imputed to each Lender
making such Loan of compliance with the mandatory liquid assets requirements of
the Bank of England or the European Central Bank, as applicable, during that
Interest Period, expressed as a percentage.
          “Additional Lender”: as defined in Section 2.19.
          “Administrative Agent”: JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
          “Agent Indemnitees”: as defined in Section 9.7.
          “Agents”: the collective reference to the Administrative Agent and the
Collateral Agent.
          “Aggregate Exposure”: with respect to any Lender at any time, an
amount equal to the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.
          “Aggregate Exposure Percentage”: with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
          “Agreement”: as defined in the preamble hereto.
          “Agreement Currency”: as defined in Section 10.16.
          “Alternative Currency”: (a) Euros, Canadian Dollars and Pounds
Sterling and (b) any other currency (other than Dollars) that is freely
available, freely transferable and freely convertible into Dollars and in which
dealings in deposits are carried on in the London interbank market, provided
that such currency is reasonably acceptable to the Administrative Agent and, in
the case of an Alternative Currency Letter of Credit, the applicable Issuing
Lender.
          “Alternative Currency Amount”: with respect to an amount denominated
in Dollars, the equivalent in any Alternative Currency of such amount determined
at the Exchange Rate on the date of determination of such equivalent.
          “Alternative Currency Exposure”: at any time, the sum of (i) the
Aggregate Alternative Currency LC Exposure and (ii) the aggregate Alternative
Currency Loan Exposure.
          “Alternative Currency LC Exposure”: at any time, the sum of (a) the
Dollar Equivalent of the aggregate undrawn and unexpired amount of all
outstanding Alternative Currency Letters of Credit at such time plus (b) the
Dollar Equivalent, calculated in each case using the Exchange Rate at the time

2



--------------------------------------------------------------------------------



 



the applicable LC Disbursement is made, of the aggregate principal amount of all
LC Disbursements in respect of Alternative Currency Letters of Credit that have
not yet been reimbursed at such time.
          “Alternative Currency Letter of Credit”: a Letter of Credit
denominated in an Alternative Currency.
          “Alternative Currency Loan”: any Loan denominated in an Alternative
Currency.
          “Alternative Currency Loan Exposure”: at any time, the Dollar
Equivalent of outstanding Alternative Currency Loans.
          “Alternative Currency Sublimit”: $200,000,000, as reduced or increased
from time to time in accordance with this Agreement.
          “Applicable Margin”: with regard to each Loan, a percentage per annum
determined pursuant to the Applicable Pricing Grid by reference to the Corporate
Ratings in effect at the time.
          “Applicable Pricing Grid”: the table set forth below:

                                          Corporate Rating   Applicable Margin  
  Category   (S&P/Moody’s)   Eurocurrency Loan   ABR Loan   Facility Fee Rate  
1    
BBB-/Baa3
    1.375 %     0.375 %     0.375 %   2    
BB+/Ba1
    1.750 %     0.750 %     0.500 %   3    
BB/Ba2
    2.250 %     1.250 %     0.500 %   4    
BB-/Ba3
    2.750 %     1.750 %     0.500 %   5    
B+/B1
    3.000 %     2.000 %     0.500 %

          “Application”: an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.
          “Approved Fund”: any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an affiliate of a Lender or (c) an entity or an affiliate
of an entity that administers or manages a Lender.
          “Arrangers”: the collective reference to J.P. Morgan Securities LLC,
Citigroup Global Markets Inc. and Barclays Capital, the investment banking
division of Barclay Bank PLC.
          “Asset Sale”: any Disposition of property or series of related
Dispositions of property excluding any such Disposition permitted by
Section 7.5(a) through (j).
          “Assignee”: as defined in Section 10.6(b).
          “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit A.

3



--------------------------------------------------------------------------------



 



          “Available Revolving Commitment”: as to any Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding.
          “Bankruptcy Event”: with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
          “Benefited Lender”: as defined in Section 10.7(a).
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrowers”: the Company and the Foreign Subsidiary Borrowers.
          “Borrowing”: Loans of the same Type made, converted or continued on
the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.
          “Borrowing Date”: any Business Day specified by a Borrower as a date
on which a Borrower requests the Lenders to make Revolving Loans hereunder.
          “Business”: as defined in Section 4.16(b).
          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close; provided that, when used in connection with a Eurocurrency Loan or
Alternative Currency Letter of Credit, the term “Business Day” shall also
exclude (i) any day on which banks are not open for dealings in dollar deposits
or deposits in the applicable Alternative Currency in the London interbank
market, (ii) in the case of a Eurocurrency Loan or Alternative Currency Letter
of Credit denominated in Euros, any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer System is not open for settlement of
payment in Euros or (iii) in the case of a Eurocurrency Loan or Letter Credit
denominated in an Alternative Currency other than Euro, any day on which banks
are not open for dealings in such Alternative Currency in the city which is the
principal financial center of the country of issuance of the applicable
Alternative Currency.
          “CAM”: the mechanism for the allocation and exchange of interests in
the Credit Facilities and collections thereunder established under Section 11.
          “CAM Exchange”: the exchange of the Lender’s interests provided for in
Section 11.1.

4



--------------------------------------------------------------------------------



 



          “CAM Exchange Date”: the date on which (a) any event referred to in
Section 8.1(f) shall occur in respect of any Borrower or (b) an acceleration of
the maturity of the Loans pursuant to Section 8 shall occur.
          “CAM Percentage”: as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Equivalent
(determined on the basis of Exchange Rates prevailing on the CAM Exchange Date)
of the Designated Obligations owed to such Lender and such Lender’s
participation in the aggregate L/C Obligations immediately prior to the CAM
Exchange Date and (b) the denominator shall be the aggregate Dollar Equivalent
(as so determined) of the Designated Obligations owed to all the Lenders and the
aggregate L/C Obligations immediately prior to such CAM Exchange Date. For
purposes of computing each Lender’s CAM Percentage, all Designated Obligations
and LC Exposures which are denominated in Alternative Currencies shall be
translated into Dollars at the Exchange Rate in effect on the CAM Exchange Date.
          “Canadian Dollars”: dollars in the lawful currency of Canada.
          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
          “Cash Equivalents”: (a) securities issued or unconditionally
guaranteed or insured by the United States Government, the Canadian Government,
Japan or any member of the European Union or any other government approved by
the Administrative Agent (which approval shall not be unreasonably withheld),
(b) securities issued or unconditionally guaranteed or insured by any state of
the United States of America or province of Canada or any agency or
instrumentality thereof having maturities of not more than twelve months from
the date of acquisition and having one of the two highest ratings obtainable
from either S&P or Moody’s, (c) time deposits, certificates of deposit and
bankers’ acceptances having maturities of not more than twelve months from the
date of acquisition, in each case with any Lender (or any affiliate of any
thereof) or with any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia, Japan,
Canada or any member of the European Union or any U.S. branch of a foreign bank
having at the date of acquisition capital and surplus of not less than
$100,000,000, (d) repurchase obligations with a term of not more than seven days
for underlying securities of the types described in clauses (a), (b) and
(c) entered into with any bank meeting the qualifications specified in clause
(c) above, (e) commercial paper issued by the parent corporation of any Lender
and commercial paper rated, at the time of acquisition, at least “A 1” or the
equivalent thereof by S&P or “P 1” or the equivalent thereof by Moody’s and in
either case maturing within twelve months after the date of acquisition,
(e) deposits maintained with money market funds having total assets in excess of
$300,000,000, (f) demand deposit accounts maintained in the ordinary course of
business with banks or trust companies, (g) temporary deposits, of amounts
received in the ordinary course of business pending disbursement of such
amounts, in demand deposit accounts in banks outside the United States,
(h) deposits in mutual funds which invest substantially all of their assets in
preferred equities issued by U.S. corporations rated at least “AA” (or the
equivalent thereof) by S&P; provided, that notwithstanding the foregoing, Cash
Equivalents shall, in any event, include all cash and cash equivalents as set
forth in

5



--------------------------------------------------------------------------------



 



the Company’s balance sheet prepared in accordance with GAAP, and (i) other
investments requested by the Company and approved by the Administrative Agent.
          “Category”: as set forth in the Applicable Pricing Grid.
          “Change of Control”: (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Capital
Stock representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of the Company; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated.
          “Chinese Acceptance Notes”: acceptance notes issued by Chinese banks
in the ordinary course of business for the account of any direct or indirect
Chinese Subsidiary of the Company or customers thereof to effect the current
payment of goods and services in accordance with customary trade terms in China.
          “Closing Date”: the date on which the conditions precedent set forth
in Section 5.1 shall have been satisfied or waived and the funding of the
initial Loans occurs, which date is June 17, 2011.
          “Code”: the Internal Revenue Code of 1986, as amended.
          “Collateral”: all property of the Loan Parties (other than Excluded
Property), now owned or hereafter acquired upon which a Lien is purported to be
created by any Security Document.
          “Collateral Agent”: as defined in the preamble hereto.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Company within the meaning of Section 4001
of ERISA or is part of a group that includes the Company and that is treated as
a single employer under Section 414 of the Code.
          “Company”: as defined in the preamble hereto.
          “Compliance Certificate”: a certificate of the Company duly executed
by a Responsible Officer, on behalf of the Company, substantially in the form of
Exhibit B.
          “Conduit Lender”: any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 10.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.
          “Consolidated Assets”: at a particular date, all amounts which would
be included under total assets on a consolidated balance sheet of the Company
and its Subsidiaries as at such date, determined in accordance with GAAP.

6



--------------------------------------------------------------------------------



 



          “Consolidated EBITDA”: for any period (and calculated without
duplication), Consolidated Net Income for such period excluding (a) any
extraordinary and non-recurring non-cash expenses, losses, income or gains as
determined in accordance with GAAP, (b) charges, premiums, expenses and any
gains associated with the discharge of Indebtedness, (c) charges relating to
Accounting Standards Codification 715 (Topic 715, “Compensation—Retirement
Benefits”) (or any other Accounting Standards Codification having a similar
result or effect), (d) any non-cash income included, and any non-cash deductions
made, in determining Consolidated Net Income for such period (other than any
deductions which represent the accrual of or a reserve for the payment of cash
charges in any future period), provided that cash payments made in any
subsequent period in respect of any item for which any such non-cash deduction
was excluded in a prior period shall be deemed to reduce Consolidated Net Income
by such amount in such subsequent period, (e) stock compensation expense and
non-cash equity linked expense, (f) deferred financing fees (and any write-offs
thereof), (g) write-offs of goodwill, (h) an aggregate amount of up to
$150,000,000 for each fiscal year (provided that up to $25,000,000 of such
amount may be carried forward to the following fiscal year or carried back to
the preceding fiscal year) in respect of restructuring, restructuring-related or
other similar charges, (i) fees, costs, charges, commissions and expenses or
other charges incurred during such period in connection with this Agreement or
any Permitted Acquisition or debt financing permitted hereunder, (j) foreign
exchange gains and losses and (k) any state or local taxes, plus, to the extent
deducted in determining Consolidated Net Income, the sum of (A) Consolidated
Interest Expense, (B) any expenses for taxes, (C) depreciation and amortization
expense, (D) minority interests in income (or losses) of Subsidiaries and
(E) net equity earnings (and losses) in Affiliates (excluding Subsidiaries). For
purposes of calculating the ratios set forth in Section 7.1(a) and (b),
Consolidated EBITDA for any fiscal period shall in any event include the
Consolidated EBITDA for such fiscal period of any entity acquired by the Company
or any of its Subsidiaries in a Permitted Acquisition during such period.
          “Consolidated Interest Expense”: for any period, the amount which
would, in conformity with GAAP, be set forth opposite the caption “interest
expense” (or any like caption) on a consolidated income statement of the Company
and its Subsidiaries for such period and, to the extent not otherwise included
in “interest expense”, any other discounts and expenses comparable to or in the
nature of interest under any Receivable Financing Transaction; provided, that
Consolidated Interest Expense for any period shall (a) exclude (i) fees payable
in respect of such period under Section 2.5, (ii) any amortization or write-off
of deferred financing fees during such period, (iii) premiums paid in connection
with the discharge of Indebtedness, and (iv) any non-cash expense and
(b) include any interest income during such period.
          “Consolidated Leverage Ratio”: as at the last day of any period of
four consecutive fiscal quarters, the ratio of (a) Consolidated Total Debt on
such day to (b) Consolidated EBITDA for such period.
          “Consolidated Net Income”: for any period, the consolidated net income
(or deficit) of the Company and its Subsidiaries for such period (taken as a
cumulative whole), determined in accordance with GAAP; provided that any
provision for post-retirement medical benefits, to the extent such provision
calculated under Accounting Standards Codification 715 (Topic 715,
“Compensation—Retirement Benefits”) (or any other Accounting Standards
Codification having a similar result or effect) exceeds actual cash outlays
calculated on the “pay as you go” basis, shall not to be taken into account.
          “Consolidated Revenues”: for any fiscal period, the consolidated
revenues of the Company and its Subsidiaries for such period, determined in
accordance with GAAP.

7



--------------------------------------------------------------------------------



 



          “Consolidated Senior Secured Debt”: as of any date of determination,
Consolidated Total Debt (calculated without giving effect to any netting of cash
and Cash Equivalents) secured by a Lien on any of the assets of the Company or
any of its Subsidiaries.
          “Consolidated Senior Secured Leverage Ratio”: as at the last day of
any period of four consecutive fiscal quarters, the ratio of (a) the sum of
(x) Consolidated Senior Secured Debt on such day plus, without duplication,
(y) the outstanding amount of Receivables Financing Transactions to
(b) Consolidated EBITDA for such period.
          “Consolidated Total Tangible Assets”: as of any date of determination
thereof, the aggregate consolidated book value of the assets of the Company and
its Subsidiaries (other than patents, patent rights, trademarks, trade names,
franchises, copyrights, licenses, permits, goodwill and other similar intangible
assets properly classified as such in accordance with GAAP) after all
appropriate adjustments (including, without limitation, reserves for doubtful
receivables, obsolescence, depreciation and amortization), all as set forth in
the most recent consolidated balance sheet of the Company delivered pursuant to
Section 6.1 on such date of determination, determined on a consolidated basis in
accordance with GAAP.
          “Consolidated Total Debt”: at any date, the aggregate principal amount
of all Indebtedness of the Company and its Subsidiaries at such date (net of
unencumbered cash and Cash Equivalents of the Company and its Subsidiaries not
to exceed $700,000,000), determined on a consolidated basis, that would be
required to be shown as debt on a balance sheet of the Company prepared in
accordance with GAAP, but excluding Chinese Acceptance Notes and Earn-outs.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Corporate Rating”: as of any date, the corporate credit and/or
corporate family rating assigned by the Rating Agencies with respect to the
Company. For purposes of the foregoing: (i) if the ratings established by the
Rating Agencies for the Company shall fall within the same Category, the
Applicable Margin and Facility Fee Rate shall be determined by reference to such
Category, (ii) if each Rating Agency shall have in effect a rating for the
Company and such ratings shall fall within different Categories, the Applicable
Margin and Facility Fee Rate shall be based on (a) the higher of the two ratings
if one rating is one Category lower than the other, (b) one Category next below
that of the higher rating if one rating is two Categories lower than the other
and (c) one Category higher than the lower rating if one rating is more than two
Categories lower than the other, (iv) if only one Rating Agency shall have in
effect a rating for the Company, the Applicable Margin and Facility Fee Rate
shall be determined by reference to the Category in which such rating falls,
(v) if no Rating Agency shall have in effect a rating for the Company (other
than by reason of the circumstances referred to in the penultimate sentence of
this definition), then each Rating Agency shall be deemed to have established a
rating in Category 5, (vi) if at any time an Event of Default has occurred and
is continuing, then each Rating Agency shall be deemed to have established a
rating in Category 5 and (vii) if the ratings established or deemed to have been
established by a Rating Agency for the Company shall be changed (other than as a
result of a change in the rating system of such Rating Agency), such change
shall be effective as of the date on which it is first announced by the
applicable Rating Agency, irrespective of when notice of such change shall have
been furnished by the Company to the Administrative Agent and the Lenders. Each
change in the Applicable Margin and Facility Fee Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of any Rating Agency shall change, or if any Rating Agency shall cease to
be in the business of rating corporate obligors, the Company and the Lenders
shall negotiate in good faith to amend

8



--------------------------------------------------------------------------------



 



the definition of the Applicable Margin to reflect such changed rating system or
the unavailability of ratings from such Rating Agency and, pending the
effectiveness of any such amendment, the Applicable Margin and Facility Fee Rate
shall, at the option of the Company, be determined (i) as set forth above using
the rating from such Rating Agency most recently in effect prior to such change
or cessation or (ii) disregarding the rating from such Rating Agency.
          “Credit Party”: the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender.
          “Default”: any of the events specified in Section 8.1, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Defaulting Lender”: any Lender that (a) has failed, within two
Business days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participation in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
required by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
          “Designated Obligations”: Obligations consisting of (a) the principal
of and interest on Loans and (b) reimbursement obligations in respect of Letters
of Credit.
          “Disqualified Stock”: respect to any Person, any Capital Stock of such
Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:

  (1)   matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise;

  (2)   is convertible or exchangeable for Indebtedness or Disqualified Stock
(excluding Capital Stock which is convertible or exchangeable solely at the
option of the Company or a Subsidiary); or

  (3)   is redeemable at the option of the holder of the Capital Stock in whole
or in part,

in each case on or prior to the date that is 91 days after the earlier of
(a) the Revolving Termination Date and (b) the last scheduled maturity date of
any Incremental Facility, provided that only the portion of Capital Stock which
so matures or is mandatorily redeemable, is so convertible or exchangeable or is
redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock.

9



--------------------------------------------------------------------------------



 



          “Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof,
excluding any such transaction that yields Net Cash Proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) of $1,000,000 or less. The terms “Dispose”
and “Disposed of” shall have correlative meanings.
          “Dollar Equivalent”: with respect to an amount denominated in any
currency other than Dollars, the equivalent in Dollars of such amount determined
at the Exchange Rate on the date of determination of such equivalent.
          “Dollars” and “$”: dollars in the lawful currency of the United
States.
          “Domestic Loan Party”: the Company and each Loan Party which is a
Domestic Subsidiary.
          “Domestic Subsidiary”: any Subsidiary of the Company organized under
the laws of any jurisdiction within the United States.
          “Earn-outs”: with respect to any Person, obligations of such Person
arising from a Permitted Acquisition which are payable to the seller based on
the achievement of specified financial results over time. The amount of any
Earn-outs at any time for the purpose of this Agreement shall be the amount
earned and due to be paid at such time.
          “Eligible Assignee”: (a) a commercial bank, financial institution,
financial company, fund or insurance company that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course or (b) any other Person that is not a competitor of the
Company or any of its Subsidiaries or an affiliate of any such competitor.
          “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate”: any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event”: (a) any Reportable Event; (b) the existence with
respect to any Plan of a non-exempt Prohibited Transaction; (c) any failure by
any Single Employer Plan to satisfy the minimum funding standards (within the
meaning of Sections 412 or 430 of the Code or Section 302 of ERISA) applicable
to such Single Employer Plan, whether or not waived; (d) a determination that
any Single Employer Plan is in “at risk” status (within the meaning of
Section 430 of the Code or Title IV of ERISA); (e) the incurrence by any Loan
Party or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Single Employer Plan, including but not
limited to the imposition of any Lien in favor of the PBGC or any Single
Employer Plan; (f) the incurrence by any Loan

10



--------------------------------------------------------------------------------



 



Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Loan Party or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from any Loan Party or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, Insolvent, in
Reorganization, or in endangered or critical status (within the meaning of
Section 432 of the Code or Section 305 or Title IV of ERISA.
          “Euro”: the lawful single currency of participating member states of
the European Monetary Union.
          “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
          “Eurocurrency Base Rate”: with respect to each day during each
Interest Period pertaining to (a) a Eurocurrency Loan denominated in a currency
other than Euro, the rate per annum determined on the basis of the rate for
deposits in such currency for a period equal to such Interest Period commencing
on the first day of such Interest Period appearing on Reuters Screen LIBOR01
page (or the relevant Reuters Screen display page for such currency as
determined by the Administrative Agent) as of 11:00 A.M., Local Time, two
Business Days prior to the beginning of such Interest Period (or, in the case of
any Eurocurrency Loan denominated in Pounds Sterling, on the first day of such
Interest Period) and (b) a Eurocurrency Loan denominated in Euro, the rate per
annum appearing on the Reuters Screen EURIBORO1 page (it being understood that
this rate is the Euro interbank offered rate (known as the “ERIBOR Rate”)
sponsored by the Banking Federation of the European Union (known as the “FBE”)
and the Financial Markets Association (known as the “ACI”) as of approximately
11:00 a.m., Local Time, two Business Days prior to the commencement of such
Interest Period, as the rate for deposits in Euro with a maturity comparable to
such Interest Period. In the event that such rate does not appear on Reuters
Screen LIBOR01 or EURIBOROI page (or other applicable Reuters Screen page) (or
otherwise on such screen), the “Eurocurrency Base Rate” for a currency shall be
determined by reference to such other comparable publicly available service for
displaying eurocurrency rates as may be reasonably selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which the Administrative Agent is offered deposits in the applicable
currency of $5,000,000 or the Dollar Equivalent thereof at or about 11:00 A.M.,
Local Time, two Business Days prior to the beginning of such Interest Period
(or, in the case of any Eurocurrency Loan denominated in Pounds Sterling, on the
first day of such Interest Period) in the interbank eurocurrency market where
its eurocurrency and foreign currency and exchange operations for such currency
are then being conducted for delivery on the first day of such Interest Period
for the number of days comprised therein.
          “Eurocurrency Loans”: Loans the rate of interest applicable to which
is based upon the Eurocurrency Rate.
          “Eurocurrency Rate”: with respect to each day during each Interest
Period pertaining to a Eurocurrency Loan, a rate per annum determined for such
day in accordance with the following formula (rounded upward to the nearest
1/100th of 1%):
Eurocurrency Base Rate
1.00 – Eurocurrency Reserve Requirements

11



--------------------------------------------------------------------------------



 



; provided, however, that, if such Eurocurrency Loan is denominated in Pounds
Sterling, then the “Eurocurrency Rate” shall be the Eurocurrency Rate in effect
for such Interest Period plus the Additional Cost.
          “Eurocurrency Tranche”: the collective reference to Eurocurrency Loans
denominated in the same currency the then current Interest Periods with respect
to all of which begin on the same date and end on the same later date (whether
or not such Loans shall originally have been made on the same day).
          “Event of Default”: any of the events specified in Section 8.1,
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.
          “Exchange Rate”: with respect to any non-Dollar currency on any date,
the rate at which such currency may be exchanged into Dollars, as set forth on
such date on the relevant Reuters currency page at or about 11:00 A.M., London
time, on such date. In the event that such rate does not appear on any Reuters
currency page, the “Exchange Rate” with respect to such non-Dollar currency
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Company or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Administrative Agent’s spot rate of exchange in the interbank
market where its foreign currency exchange operations in respect of such
non-Dollar currency are then being conducted, at or about 10:00 A.M., local
time, on such date for the purchase of Dollars with such non-Dollar currency,
for delivery two Business Days later; provided, that if at the time of any such
determination, no such spot rate can reasonably be quoted, the Administrative
Agent may use any reasonable method as it deems applicable to determine such
rate, and such determination shall be conclusive absent manifest error.
          “Exchange Rate Date”: if on any date any outstanding Loan or Letter of
Credit is (or any Loan or Letter of Credit that has been requested at such time
would be) denominated in an Alternative Currency, each of: (a) a Business Day on
or about the last day of each calendar quarter selected by the Administrative
Agent, (b) if an Event of Default has occurred and is continuing, any Business
Day designated as an Exchange Rate Date by the Administrative Agent, (c) if the
Total Revolving Extensions of Credit exceed 75% of the Total Revolving
Commitments, any Business Day designated as an Exchange Rate Date by the
Administrative Agent, and (d) each date (with such date to be reasonably
determined by the Administrative Agent) that is on or about the date of (i) a
request for a Borrowing or (ii) each request for the issuance, amendment,
renewal or extension of any Letter of Credit.
          “Excluded Property”: (i) property owned by any Excluded Subsidiary,
Foreign Subsidiary or U.S. Foreign Holdco; (ii) receivables and customary
related rights and assets subject to a Receivables Financing Transaction;
(iii) any property to the extent that a grant of a security interest in such
property pursuant to the Security Documents is prohibited by any Requirements of
Law of a Governmental Authority, requires a consent not obtained of any
Governmental Authority pursuant to such Requirement of Law or is prohibited by,
or constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property or, in
the case of any Investment, Pledged Stock or Pledged Note (as such terms are
defined in the Security Documents), any applicable shareholder or similar
agreement, except to the extent that such Requirement of Law or the term in such
contract, license, agreement, instrument or other document or shareholder or
similar agreement providing for such prohibition, breach, default or termination
or requiring such consent is ineffective under applicable law;

12



--------------------------------------------------------------------------------



 



(iv) Vehicles (as defined in the Guarantee and Collateral Agreement) and title
documents therefor; (v) any Capital Stock held by a Loan Party in (A) a joint
venture, so long as (x) not more than 66⅔% of the aggregate voting Capital Stock
of such joint venture is held by the Loan Parties in the aggregate and (y) such
Capital Stock is not subject to a Lien in favor of any other Person, (B) any
direct holding company of one or more joint ventures under clause (A) of this
clause (v), provided that such holding company does not engage in any business
or own any assets other than owning the Capital Stock of such joint ventures,
(C) a joint venture to the extent that a pledge of Capital Stock of such joint
venture pursuant to the Loan Documents is prohibited by the shareholders (or
similar) agreement governing such joint venture or by the terms of any agreement
governing Indebtedness incurred by such joint venture and (D) Wuhan Lear-DFM
Auto Electric Company, Limited (China) to the extent such Person remains a joint
venture; (vi) any property with respect to which the Administrative Agent
determines that the cost or burden of subjecting such property to a Lien under
the Security Documents is disproportionate to the value of the collateral
security afforded thereby; (vii) real property owned by the Loan Parties having
a fair market value estimated in good faith by the Company of less than
$5,000,000, provided that the aggregate fair market value of all such owned real
property located in the U.S. (as estimated in good faith by the Company) that is
Excluded Property shall not exceed $35,000,000 as of December 31, 2010 and
$35,000,000 as of the date the financial statements are delivered for the end of
any fiscal year of the Company; (viii) interests in real property leased,
subleased or licensed to any of the Loan Parties; (ix) thirty-five percent (35%)
of the total outstanding voting Capital Stock of each new and existing Foreign
Subsidiary and of each new and existing U.S. Foreign Holdco; and (x) the Capital
Stock of any Immaterial Foreign Subsidiary if a security interest therein cannot
be perfected by filing of a Uniform Commercial Code financing statement.
          “Excluded Subsidiary”: each Subsidiary of a Foreign Subsidiary or of a
U.S. Foreign Holdco and, with respect to any requirement to enter into any
Security Document or guaranty, any Special Purpose Subsidiary.
          “Existing Credit Agreement”: as defined in the recitals hereto.
          “Existing Letters of Credit”: as defined in Section 3.11.
          “Extension of Credit”: as to any Lender, the making of a Loan by such
Lender or the issue of, or extension of the expiry date of, any Letter of
Credit.
          “Facility”: (a) the revolving credit facility made available to the
Borrowers pursuant to this Agreement (the “Revolving Facility”) and (b) any
Incremental Facility.
          “Facility Fee Rate”: the facility fee rate determined pursuant to the
Applicable Pricing Grid by reference to the Corporate Ratings in effect at the
time.
          “FATCA”: Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantially
comparable and not materially more onerous to comply with), and any current or
future regulations issued thereunder or official interpretations thereof.
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.

13



--------------------------------------------------------------------------------



 



          “Fee Payment Date”: (a) the third Business Day following the last day
of each March, June, September and December and (b) the last day of the
Revolving Commitment Period.
          “Foreign Subsidiary”: any Subsidiary of the Company that is not a
Domestic Subsidiary.
          “Foreign Subsidiary Borrower”: each Foreign Subsidiary listed as a
Foreign Subsidiary Borrower on Schedule 1.1C as amended from time to time in
accordance with Section 10.1(c).
          “Foreign Subsidiary Opinion”: with respect to any Foreign Subsidiary
Borrower, a legal opinion of counsel to such Foreign Subsidiary Borrower
addressed to the Administrative Agent and the Lenders covering the matters set
forth on Exhibit F, with such assumptions, qualifications and deviations
therefrom as the Administrative Agent shall approve (such approval not to be
unreasonably withheld).
          “4% Subsidiary”: at any time, any Subsidiary of the Company which,
based on the financial statements most recently delivered pursuant to
Section 6.1(a)or 6.1(b), constituted no more than 4% of Consolidated Assets or
for the twelve month period ended on the date of such financial statements
represented no more than 4% of Consolidated Revenues, in each case determined
using the equity method of accounting in accordance with GAAP.
          “Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Company and
the Lenders.
          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time, except that for purposes of Section 7.1, GAAP
shall be determined on the basis of such principles in effect on the date hereof
and consistent with those used in the preparation of the most recent audited
financial statements delivered pursuant to Section 6.1(a) of the Existing Credit
Agreement.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners) and any group or body charged with setting financial accounting
or regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
          “Group Members”: the collective reference to the Company and its
Subsidiaries.
          “Guarantee and Collateral Agreement”: the Amended and Restated
Guarantee and Collateral Agreement to be executed and delivered by the Company
and each Guarantor, substantially in the form of Exhibit C.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing Person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any

14



--------------------------------------------------------------------------------



 



property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Company in good faith.
          “Guarantor”: each Domestic Subsidiary of the Company other than
(a) Excluded Subsidiaries, (b) Immaterial Domestic Subsidiaries (provided that
all Immaterial Domestic Subsidiaries excluded under this clause (b) and
Section 6.9(c)(B) shall not, following the period described in the first
parenthetical phrase of Section 6.9(c), contribute in the aggregate more than
7.5% of Consolidated Assets or more than 7.5% of Consolidated Revenues based on
the financial statements most recently delivered pursuant to Section 6.1(a) or
6.1(b)), (c) joint ventures in which not more than 85% of the aggregate voting
Capital Stock of such joint venture is held by the Loan Parties in the
aggregate, (d) any direct holding company of one or more joint ventures under
clause (c) hereof, provided that such holding company does not engage in any
business or own any assets other than owning the Capital Stock of such joint
ventures and (e) U.S. Foreign Holdcos.
          “IAC”: International Automotive Components Group North America, LLC
and its subsidiaries
          “Immaterial Subsidiary”: at any time, any Subsidiary of the Company
which, based on the financial statements most recently delivered pursuant to
Section 6.1(a) or (b), constituted less than 2.5% of Consolidated Assets or, for
the twelve month period ended on the date of such financial statements,
represented less than 2.5% of Consolidated Revenues, in each case determined
using the equity method of accounting in accordance with GAAP.
          “Immaterial Domestic Subsidiary”: a Domestic Subsidiary which is an
Immaterial Subsidiary.
          “Immaterial Foreign Subsidiary”: a Foreign Subsidiary which is an
Immaterial Subsidiary.
          “Incremental Amendment”: as defined in Section 2.19.
          “Incremental Facility”: as defined in Section 2.19.
          “Incremental Facility Closing Date”: as defined in Section 2.19.
          “Incremental Term Facility”: as defined in Section 2.19.
          “Incremental Revolving Facility”: as defined in Section 2.19.

15



--------------------------------------------------------------------------------



 



          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services, which
would, in accordance with GAAP be shown on the liability side of the balance
sheet, (c) all obligations of such Person evidenced by notes, bonds, debentures
or other similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) all Guarantee Obligations of such Person in respect
of obligations of the kind referred to in clauses (a) through (f) above, (h) all
obligations of the kind referred to in clauses (a) through (g) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, provided, if such Person has
not assumed or become liable for such obligation, the amount of such
Indebtedness shall be deemed to be the lesser of the fair market value of such
property or the obligation being secured thereby and (i) for the purposes of
Section 8.1(e) only, all obligations of such Person in respect of Swap
Agreements, but excluding (i) trade and other accounts payables incurred in the
ordinary course of such Person’s business, (ii) accrued expenses and deferred
compensation arrangements in the ordinary course, and (iii) advance payments in
the ordinary course. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, inventions, designs, patents, patent licenses,
trademarks, tradenames, domain names and other source indicators, trademark
licenses, technology, trade secrets, know-how and processes, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.
          “Interest Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
          “Interest Payment Date”: (a) as to any Eurocurrency Loan, the last day
of each Interest Period applicable to such Loan and the Revolving Termination
Date, as applicable, provided that if any Interest Period for a Eurocurrency
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; (b) as to any ABR Loan (other than any Swingline Loan), the last day of
each calendar quarter and the Maturity Date or Revolving Termination Date, as
applicable, (c) as to any Loan (other than a Revolving Loan that is an ABR Loan
and any Swingline Loan), the date of any repayment or prepayment made in respect
thereof, (d) as to any ABR Loan if an Event of Default is in existence, the last
day of each calendar month, and (e) as to any Swingline Loan, the day that such
Loan is required to be repaid.

16



--------------------------------------------------------------------------------



 



          “Interest Period”: as to any Eurocurrency Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurocurrency Loan and ending one or two weeks or one, two, three
or six months (or, with respect to Revolving Loans, if available to all
participating Lenders, nine or twelve months) thereafter, as selected by the
relevant Borrower in its notice of borrowing or notice of conversion, as the
case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurocurrency Loan and ending one or two weeks or one, two, three or six
months thereafter (or, with respect to Revolving Loans, if available to all
participating Lenders, nine or twelve months), as selected by the relevant
Borrower by irrevocable notice to the Administrative Agent not later than
11:00 A.M., Local Time, on the date that is three Business Days prior to the
last day of the then current Interest Period with respect thereto; provided
that, all of the foregoing provisions relating to Interest Periods are subject
to the following:
          (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
          (ii) a Borrower may not select an Interest Period that would extend
beyond the Revolving Termination Date; and
          (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
          “Investments”: an advance, loan, extension of credit (by way of
guaranty or otherwise, but excluding trade debt incurred in the ordinary course
of business) or capital contribution to, or purchase any Capital Stock, bonds,
notes, loans, debentures or other debt securities of, or any assets constituting
a business unit of, or any other similar investment in, any Person. The amount
of any Investment by any Person on any date of determination shall be the
acquisition price of the gross assets acquired (including any liability assumed
by such Person to the extent such liability would be reflected on a balance
sheet prepared in accordance with GAAP) plus all additional capital
contributions or purchase price paid in respect thereof, without any adjustments
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment minus the amount of all cash returns of
principal or capital thereon, cash dividends thereon and other cash returns on
investment thereon or liabilities expressly assumed by another Person (other
than a Group Member) in connection with the sale of such Investment. Whenever
the term “outstanding” is used in this Agreement with reference to an
Investment, it shall take into account the matters referred to in the preceding
sentence.
          “Issuing Lender”: JPMorgan Chase Bank, N.A. and any other Lender
approved by the Administrative Agent and the Company that has agreed in its sole
discretion to act as an “Issuing Lender” hereunder (including the issuer of any
Existing Letters of Credit), or any of their respective affiliates, in each case
in its capacity as issuer of any Letter of Credit. Each reference herein to “the
Issuing Lender” shall be deemed to be a reference to the relevant Issuing
Lender.
          “Joinder Agreement”: a joinder agreement, substantially in the form of
Exhibit G hereto, pursuant to which a Foreign Subsidiary becomes a Foreign
Subsidiary Borrower hereunder.
          “Judgment Currency”: as defined in Section 10.16.

17



--------------------------------------------------------------------------------



 



          “Junior Indebtedness”: (i) unsecured debt securities issued by the
Company or any Domestic Subsidiary, (ii) unsecured term loans borrowed by the
Company or any Domestic Subsidiary and (iii) Indebtedness of any Domestic Loan
Party which is subordinated in right of payment to any Obligations (as defined
in the Guarantee and Collateral Agreement). For the avoidance of doubt, Junior
Indebtedness does not include (i) intercompany Indebtedness and (ii) Loans.
          “LC Basket Limit”: $225,000,000 less the aggregate amount of the
Incremental Revolving Facility and any Incremental Facility added to this
Agreement pursuant to Section 2.19 that is a revolving facility to the extent
such Incremental Revolving Facility or Incremental Facility may be used for
letters of credit.
          “LC Commitment”: $200,000,000.
          “LC Disbursement”: a payment made by the Issuing Lender pursuant to a
Letter of Credit.
          “LC Exposure”: at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit (other than Alternative Currency
Letters of Credit) at such time, (b) the aggregate amount of all LC
Disbursements under Letters of Credit (other than Alternative Currency Letters
of Credit) that have not yet been reimbursed by or on behalf of the Company at
such time and (c) the Alternative Currency LC Exposure at such time. The LC
Exposure of any Lender at any time shall be its Revolving Percentage of the
total LC Exposure at such time.
          “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5.
          “LC Participants”: the collective reference to all the Lenders other
than the Issuing Lender.
          “Lenders”: as defined in the preamble; provided, that unless the
context otherwise requires, each reference herein to the Lenders shall be deemed
to include any Conduit Lender.
          “Letters of Credit”: as defined in Section 3.1(a).
          “Lien”: any mortgage, pledge, hypothecation, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
priority or other security agreement of any kind or nature whatsoever (including
any conditional sale or other title retention agreement and any capital lease
having substantially the same economic effect as any of the foregoing).
          “Loan Documents”: this Agreement, the Security Documents, the Notes
and any amendment, waiver, supplement or other modification to any of the
foregoing.
          “Loan Parties”: the Borrowers and the Guarantors.
          “Loans”: any Loan made by any Lender pursuant to this Agreement.
          “Local Time”: (a) local time in London with respect to the times for
the receipt of Borrowing requests for Alternative Currency Loans or a request
for the issuance of an Alternative Currency Letter of Credit, for receipt and
sending of notices by and any disbursement by or on behalf of the Administrative
Agent, any Lender or any Issuing Lender of Alternative Currency Loans and for

18



--------------------------------------------------------------------------------



 



payment by the Borrowers with respect to Alternative Currency Loans and
reimbursement obligations in respect of Alternative Currency Letters of Credit,
(b) local time in New York with respect to the times for the determination of
“Dollar Equivalent”, for the receipt of Borrowing requests for Loans denominated
in Dollars or a request for the issuance of a Letter of Credit denominated in
Dollars, for receipt and sending of notices by and disbursement by or on behalf
of the Administrative Agent, any Lender or any Issuing Lender and for payment by
the Borrowers with respect to Loans denominated in Dollars and reimbursement
obligations in respect of Letters of Credit denominated in Dollars, (c) local
time in London, with respect to the times for the determination of “Eurocurrency
Base Rate”, (d) otherwise, if a place for any determination is specified herein,
the local time at such place of determination and (e) otherwise, New York time.
          “Material Adverse Effect”: a material adverse effect on (a) the
business, property, operations or financial condition of the Company and its
Subsidiaries, taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the material rights or remedies
of the Administrative Agent, the Collateral Agent or the Lenders hereunder or
thereunder.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.
          “Moody’s”: Moody’s Investors Service, Inc.
          “Mortgaged Property”: as defined in Section 4.20(b).
          “Mortgages”: collectively, any deeds of trust, trust deeds, hypothecs
and mortgages creating and evidencing a Lien on any real property made pursuant
to the requirements of the Existing Credit Agreement and this Agreement by the
Loan Parties in favor of or for the benefit of the Collateral Agent on behalf of
the Secured Parties in form and substance reasonably satisfactory to the
Administrative Agent, in each case securing the Obligations and as amended in
accordance with Section 5.1(l) (as to the Mortgaged Property on the date hereof)
and as further amended, supplemented, amended and restated or otherwise modified
from time to time.
          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds”: (a) in connection with any Disposition, the
proceeds thereof in the form of cash and Cash Equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Disposition (other than any Lien created pursuant to a
Security Document) and other third-party fees and expenses actually incurred in
connection therewith and (ii) Taxes paid or reasonably estimated to be payable
as a result of such Disposition (after taking into account any available tax
credits or deductions and any tax sharing arrangements), (b) in connection with
any issuance or sale of Capital Stock or any incurrence of Indebtedness, the
cash proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith, and (c) in connection with any Receivable Financing
Transaction, the initial cash purchase price received by, or Indebtedness
incurred by, any Loan Party thereunder (and any increase in the aggregate funded
amount thereof) net of attorneys’ fees,

19



--------------------------------------------------------------------------------



 



investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.
          “Non-Excluded Taxes”: as defined in Section 2.16(a).
          “Non-U.S. Lender”: as defined in Section 2.16(d).
          “Notes”: the collective reference to any promissory note evidencing
Loans.
          “Obligations”: the unpaid principal of and interest on (including
interest accruing after any Reimbursement Obligations or Loans become due and
payable, and interest accruing after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding
relating to a Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrowers and each Guarantor to the
Administrative Agent or to any Lender (or, in the case of Specified Swap
Agreements and Specified Cash Management Agreements, any affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, any Specified Swap
Agreement, any Letter of Credit (and related letter of credit applications), any
Specified Cash Management Agreement or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, Guarantee Obligations, fees, indemnities,
costs, expenses (including all reasonable fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by any Borrower pursuant hereto) or otherwise.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document,
including any interest, additions to tax or penalties applicable thereto,
whether disputed or not.
          “Overnight Rate”: for any day (a) with respect to any amount
denominated in Dollars, the Federal Funds Effective Rate, and (b) with respect
to any amount denominated in an Alternative Currency, either (i) the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of the Administrative Agent in the applicable offshore interbank
market for such Alternative Currency to major banks in such interbank market or
(ii) the overdraft costs charged by the applicable external account bank of the
Administrative Agent in respect of the applicable principal amount for such
Alternative Currency.
          “Parent”: with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.
          “Participant”: as defined in Section 10.6(c).
          “Participating Member State”: any member state of the European
Community that adopts or has adopted the Euro as its lawful currency in
accordance with the legislation of the European Union relating to the European
Monetary Union.
          “Participation Register”: as defined in Section 10.6(c).
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).

20



--------------------------------------------------------------------------------



 



          “Permitted Acquisition”: any Acquisition by (i) the Company or any of
its Subsidiaries of all or substantially all of the assets of a Person, or of
all or substantially all of any business or division of a Person or (ii) the
Company or any of its Subsidiaries of no less than 100% of the capital stock,
partnership interests, membership interests or equity of any Person (unless
after giving effect to such Acquisition, the Company owns directly or
indirectly, 100% of such capital stock, partnership interests, membership
interests or equity), in each case to the extent that:
          (a) each of the conditions precedent set forth in Annex III shall have
been satisfied in a manner reasonably satisfactory to the Administrative Agent;
          (b) such Acquisition shall not be hostile and shall have been approved
by the board of directors (or other similar body) and/or the stockholders or
other equityholders of the Target; and
          (c) no Default or Event of Default is in existence or would occur
after giving effect to such Acquisition.
          “Permitted Notes”: unsecured notes issued by the Borrower in the high
yield or high grade market with a scheduled maturity date not earlier than one
year after the Revolving Termination Date and with customary market terms for
comparable instruments.
          “Permitted Refinancing Indebtedness”: as defined in Section 7.2(s).
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Plan”: at a particular time, any employee pension benefit plan (as
defined in Section 3(2) of ERISA) in respect of which a Loan Party or any ERISA
Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Pounds Sterling”: the lawful currency of the United Kingdom, provided
that, unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognized by the central bank of the United Kingdom
as the lawful currency of that country, then: (i) any reference herein to, and
any obligations arising hereunder in, the currency of the United Kingdom shall
be translated into, or paid in, the currency or currency unit of the United
Kingdom designated by the Administrative Agent (after consultation with the
Company); and (ii) any translation from one currency or currency unit to another
shall be at the official rate of exchange recognized by the central bank for the
conversion of that currency or currency unit into the other, rounded up or down
by the Administrative Agent (acting reasonably); provided further that, if a
change in the currency of the United Kingdom occurs, this Agreement will, to the
extent the Administrative Agent (acting reasonably and after consultation with
the Company) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the London interbank market and
otherwise to reflect the change in currency.
          “Prime Rate”: the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors); each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

21



--------------------------------------------------------------------------------



 



          “Prohibited Transaction”: as defined in Section 406 of ERISA or
Section 4975 of the Code.
          “Projections”: as defined in Section 6.2(c).
          “Properties”: as defined in Section 4.16(a).
          “Qualified Stock”: with respect to any Person, Capital Stock of such
Person which is not Disqualified Stock.
          “Rating Agency”: each of S&P and Moody’s.
          “Receivable Financing Transaction”: any transaction or series of
transactions involving a sale for cash of accounts receivable, without recourse
based upon the collectibility of the receivables sold, by the Company or any of
its Subsidiaries to a Special Purpose Subsidiary and a subsequent sale or pledge
of such accounts receivable (or an interest therein) by such Special Purpose
Subsidiary, in each case without any guarantee by the Company or any of its
Subsidiaries (other than the Special Purpose Subsidiary).
          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any Group Member in an amount in excess of $2,500,000.
          “Refinanced Term Loans”: as defined in Section 10.1(e).
          “Refunded Swingline Loans”: as defined in Section 2.3.
          “Register”: as defined in Section 10.6(b).
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Obligation”: the obligation of the Company to reimburse
the Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by any Group Member in
connection therewith.
          “Reinvestment Event”: any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.
          “Reinvestment Notice”: a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Subsidiary) intends and expects
to use all or a specified portion of the Net Cash Proceeds of an Asset Sale or a
Recovery Event in the business.
          “Related Parties”: as defined in Section 9.3.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Replacement Term Loans”: as defined in Section 10.1(e).

22



--------------------------------------------------------------------------------



 



          “Replacement Revolving Facility”: as defined in Section 10.1(e).
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than those events as to which the
thirty day notice period is waived under PBGC regulations.
          “Required Lenders”: at any time, Lenders holding more than 50% of the
Total Revolving Commitments then in effect or, if the Revolving Commitments have
been terminated, the Total Revolving Extensions of Credit then outstanding;
provided that the portion of the Revolving Commitments and Revolving Extensions
of Credit held or deemed held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
          “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Responsible Officer”: with respect to any Loan Party, the chief
executive officer, the president, the chief financial officer, any vice
president, the treasurer or the assistant treasurer of such Loan Party.
          “Restricted Investment”: any Investment other than an Investment
permitted by Section 7.7 (other than clause (q) of Section 7.7).
          “Restricted Payments”: as defined in Section 7.6.
          “Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth under the heading “Revolving Commitment” opposite such Lender’s
name on Schedule 1.1A or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The original amount of the Total Revolving
Commitments on the Closing Date is $500,000,000.
          “Revolving Commitment Period”: the period from and including the
Closing Date to the Revolving Termination Date.
          “Revolving Extensions of Credit”: as to any Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the Dollar Equivalent of the L/C Obligations and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.
          “Revolving Loans”: as defined in Section 2.1.
          “Revolving Percentage”: as to any Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that (i) in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Lenders on a comparable basis and (ii)

23



--------------------------------------------------------------------------------



 



for purposes of Section 2.20, if a Defaulting Lender exists the Revolving
Commitment and Revolving Extensions of Credit of such Defaulting Lender shall be
disregarded in determining Revolving Percentages.
          “Revolving Termination Date”: June 17, 2016.
          “S&P”: Standard & Poor’s Financial Services LLC.
          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
          “Secured Parties”: collectively, the Administrative Agent, the
Lenders, each Issuing Lender, each provider under a Specified Cash Management
Agreement, each counterparty to a Specified Swap Agreement, the Persons entitled
to indemnification under the Loan Documents and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section 9.2.
          “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement, the Mortgages and all other security documents hereafter
delivered to the Administrative Agent and the Collateral Agent granting a Lien
on any property of any Person to secure the obligations and liabilities of any
Loan Party under any Loan Document.
          “Seller Debt”: unsecured debt owing to the seller in a Permitted
Acquisition.
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.
          “Solvent”: when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the “present fair saleable value” of
the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
          “Special Purpose Subsidiary”: any Wholly Owned Subsidiary of the
Company created by the Company for the sole purpose of facilitating a Receivable
Financing Transaction; provided, that such Special Purpose Subsidiary shall
cease to be a Special Purpose Subsidiary if at any time (a) such Special Purpose
Subsidiary engages in any business other than Receivable Financing Transactions
and activities directly related thereto or (b) the Company or any of its
Subsidiaries (other than a Special Purpose Subsidiary) or any of their
respective assets incur any liability, direct or indirect, contingent or
otherwise, in respect of any obligation of a Special Purpose Subsidiary whether
arising under or in connection with any Receivable Financing Transaction or
otherwise (other than Standard Securitization Undertakings); provided further,
however, that if the law of a jurisdiction in which the Company proposes to
create a Special Purpose Subsidiary does not provide for the creation of a
bankruptcy remote entity that

24



--------------------------------------------------------------------------------



 



is acceptable to the Company or requires the formation of one or more additional
entities (whether or not Subsidiaries of the Company), such other type of entity
may, upon the request of the Company and with the consent of the Administrative
Agent (such consent not to be unreasonably withheld) serve as a “Special Purpose
Subsidiary.”
          “Specified Cash Management Agreement”: any agreement providing for
treasury, depositary or cash management services, including in connection with
any automated clearing house transactions, controlled disbursements, return
items, overdrafts, interstate depository network services or any similar
transactions between any Borrower or any Guarantor (or guaranteed by any
Borrower or any Guarantor) and any Lender (or any affiliate thereof) at the time
such obligations were created.
          “Specified Jurisdiction”: any country, state or other jurisdictional
subdivision outside North America or Europe.
          “Specified Swap Agreement”: any Swap Agreement entered into by any
Borrower or any Guarantor and any Person that is a Lender or an affiliate of a
Lender at the time such Swap Agreement is entered into. Such designation shall
not create in favor of such Lender or affiliate of a Lender any rights in
connection with the management or release of any Collateral or of the
obligations of any Loan Party hereunder or under any Collateral Document. For
purposes hereof a Specified Swap Agreement shall include any trade executed
pursuant to a master agreement which is a Specified Swap Agreement.
          “Standard Securitization Undertakings”: representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary thereof
in connection with a Receivable Financing Transaction which are reasonably
customary in an accounts receivable financing transaction.
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person (exclusive of any Affiliate in
which such Person has a minority ownership interest). Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Company or their
successors; provided that, for purposes of Section 7.7, Greenfield Holdings, LLC
and Integrated Manufacturing and Assembly, LLC shall be deemed to be Wholly
Owned Subsidiaries of the Company for so long as the Company maintains
substantially the same control over voting interests it has on the Closing Date,
it being understood that such control may be combined in the event that
Greenfield Holdings, LLC and Integrated Manufacturing and Assembly, LLC or their
successors merge or otherwise combine.
          “Swap Agreement”: any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.
          “Swingline Commitment”: the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.2 in an aggregate principal amount at any
one time outstanding not to exceed $50,000,000.

25



--------------------------------------------------------------------------------



 



          “Swingline Exposure”: at any time, the sum of the aggregate undrawn
amount of all outstanding Swingline Loans at such time. The Swingline Exposure
of any Lender at any time shall be its Revolving Percentage of the total
Swingline Exposure at such time.
          “Swingline Lender”: JPMorgan Chase Bank, N.A., in its capacity as the
lender of Swingline Loans.
          “Swingline Loans”: as defined in Section 2.2.
          “Swingline Participation Amount”: as defined in Section 2.3.
          “Target”: the Person, or business or substantially all of the assets
of a Person or a division of a Person intended to be acquired in a Permitted
Acquisition.
          “Taxes”: all present or future taxes, duties, levies, imposts,
deductions, withholdings, assessments, fees or other charges imposed, levied,
collected, withheld or assessed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto, whether disputed or
not.
          “Total Revolving Commitments”: at any time, the aggregate amount of
the Revolving Commitments then in effect.
          “Total Revolving Extensions of Credit”: at any time, the aggregate
amount of the Revolving Extensions of Credit of the Lenders outstanding at such
time.
          “Transferee”: any Assignee or Participant.
          “Type”: as to any Loan or Borrowing, its nature as an ABR Loan or a
Eurocurrency Loan.
          “U.S. Foreign Holdco”: any Domestic Subsidiary, substantially all of
the assets of which consist of Capital Stock of Persons that are characterized
as non-U.S. corporations for United States federal income tax purposes.
          “UCC”: the Uniform Commercial Code, as in effect from time to time in
the State of New York or any other applicable jurisdiction.
          “United States”: the United States of America.
          “Unsecured Note Indenture”: the indenture among the Borrower, as
issuer, certain of its Subsidiaries, as guarantors, and the trustee named
therein, under which the Permitted Notes are issued.
          “Wholly Owned Subsidiary”: as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
          “Withdrawal Liability”: liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.
          “Withholding Agent”: any Loan Party and the Administrative Agent.
          1.2. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”) or currency (e.g., an “Alternative

26



--------------------------------------------------------------------------------



 



Currency Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”) or currency (e.g., an “Alternative Currency
Borrowing”).
          1.3. Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, as in effect from time to
time; provided that, if the Company notifies the Administrative Agent that the
Company requests an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Company that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn by the Company or the Administrative Agent, as the case may be, or
such provision amended in accordance herewith, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume or become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (e) When determining whether a Default or Event of Default pursuant to
Section 7.1 shall be in existence after giving pro forma effect to a certain
event, the covenant levels to be used in making such determination shall be
those in effect as of the last day of the most recent fiscal quarter of the
Company for which financial reports are required to have been delivered pursuant
to Section 6.1.
          1.4. Exchange Rates; Currencies. (a) For purposes of calculating the
Dollar Equivalent of the principal amount of any Loan denominated in an
Alternative Currency, the Alternative Currency LC Exposure at any time, the
Dollar Equivalent at the time of issuance of any Alternative Currency Letter of
Credit then requested to be issued pursuant to Section 3.2 or any other matter
relating to an Alternative Currency Loan or Alternative Currency Letter of
Credit, the Administrative Agent shall determine the Exchange Rate as of the
applicable Exchange Rate Date with respect to each Alternative Currency in which
any requested or outstanding Loan or Alternative Currency Letter of Credit is
denominated and shall apply such Exchange Rate to determine such amount (in each
case after giving

27



--------------------------------------------------------------------------------



 



effect to any Loan to be made or repaid or Letter of Credit to be issued or to
expire or terminate on or prior to the applicable date for such calculation).
          (b) At any time, any reference in the definition of the term
“Alternative Currency” or in any other provision of this Agreement to the
currency of any particular nation means the lawful currency of such nation at
such time whether or not the name of such currency is the same as it was on the
date hereof. Wherever in this Agreement in connection with a Borrowing or Loan
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing or Loan is denominated in a Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest 1,000 units of such Alternative Currency).
          (c) Each obligation hereunder of any party hereto that is denominated
in a currency of a country that is not a Participating Member State on the date
hereof shall, effective from the date on which such country becomes a
Participating Member State, be redenominated in Euro in accordance with the
legislation of the European Union applicable to the European Monetary Union;
provided that, if and to the extent that any such legislation provides that any
such obligation of any such party payable within such Participating Member State
by crediting an account of the creditor can be paid by the debtor either in Euro
or such currency, such party shall be entitled to pay or repay such amount
either in Euro or in such currency. If the basis of accrual of interest or fees
expressed in this Agreement with respect to an Alternative Currency of any
country that becomes a Participating Member State after the date on which such
currency becomes an Alternative Currency shall be inconsistent with any
convention or practice in the interbank market for the basis of accrual of
interest or fees in respect of the Euro, such convention or practice shall
replace such expressed basis effective as of and from the date on which such
country becomes a Participating Member State; provided that, with respect to any
Borrowing denominated in such currency that is outstanding immediately prior to
such date, such replacement shall take effect at the end of the Interest Period
therefor. Without prejudice to the respective liabilities of the Borrowers to
the Lenders and of the Lenders to the Borrowers under or pursuant to this
Agreement, each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
reasonably specify to be necessary or appropriate to reflect the introduction or
changeover to the Euro in any country that becomes a Participating Member State
after the date hereof.
SECTION 2. AMOUNT AND TERMS OF LOANS AND COMMITMENTS
          2.1. Loans and Commitments. (a) Subject to the terms and conditions
set forth herein, each Lender severally agrees to make revolving credit loans in
Dollars or an Alternative Currency (“Revolving Loans”) to the Borrowers from
time to time during the Revolving Commitment Period in an aggregate principal
amount at any one time outstanding which, when added to such Lender’s other
Revolving Extensions of Credit then outstanding, does not exceed the amount of
such Lender’s Revolving Commitment; provided the aggregate principal amount of
Alternative Currency Loans and Alternative Currency LC Exposure shall not exceed
the Alternative Currency Sublimit. During the Revolving Commitment Period the
Borrowers may use the Revolving Commitments by borrowing, prepaying the
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof. The Revolving Loans may from time to time be
Eurocurrency Loans or ABR Loans, as determined by the applicable Borrower and
notified to the Administrative Agent in accordance with Sections 2.1(c) and 2.9.
The obligations of the Borrowers under this Agreement are several.
          (b) The Borrowers may borrow under the Revolving Commitments during
the Revolving Commitment Period on any Business Day, provided that the
applicable Borrower shall give the Administrative Agent irrevocable notice
(which notice must be received by the Administrative Agent prior to 12:00 Noon,
Local Time, (a) three Business Days prior to the requested Borrowing Date, in
the case of Eurocurrency Loans or (b) one Business Day prior to the requested
Borrowing Date, in the case of

28



--------------------------------------------------------------------------------



 



ABR Loans) (provided that any such notice of a borrowing of ABR Loans to finance
payments required by Section 3.5 may be given not later than 10:00 A.M., Local
Time, on the date of the proposed borrowing), specifying (i) the requested
Borrower, (ii) the amount, Type and currency of Revolving Loans to be borrowed,
(iii) the requested Borrowing Date, and (iv) in the case of Eurocurrency Loans,
the respective amounts of each such Type of Loan and the respective lengths of
the initial Interest Period therefor. Each borrowing under the Revolving
Commitments shall be in an amount equal to (x) in the case of ABR Loans,
$1,000,000 or a whole multiple thereof (or, if the then aggregate Available
Revolving Commitments are less than $1,000,000, such lesser amount) and (y) in
the case of Eurocurrency Loans, $5,000,000 or a whole multiple of $1,000,000 in
excess thereof. Upon receipt of any such notice from the applicable Borrower,
the Administrative Agent shall promptly notify each Lender thereof. Each Lender
will make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the applicable Borrower at the Funding
Office prior to 12:00 Noon, Local Time, on the Borrowing Date requested by the
applicable Borrower in funds immediately available to the Administrative Agent.
Such borrowing will then be made available to the applicable Borrower by the
Administrative Agent crediting the account of the applicable Borrower on the
books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.
          (c) Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan in accordance with the terms of this
Agreement; and provided, further, that no such option may be exercised by any
Lender if, immediately after giving effect thereto, amounts would become payable
by a Loan Party under Section 2.15 or 2.16 that are in excess of those that
would be payable under such Section if such option were not exercised.
          (d) The Company may act as agent for the other Borrowers with respect
to all matters involving Loans to and Letters of Credit for the account of any
other Borrower. Without limitation, the Administrative Agent and the Lenders may
rely on any notice or request given by the Company with respect to any Loan or
Letter of Credit issued or to be issued to or for the account of any other
Borrower or any payment, continuation, conversion, prepayment or amendment
thereof and may fund the proceeds of any Loan requested to be made to any other
Borrower to any account directed by the Company.
          2.2. Swingline Commitment. (a) Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrowers under the Revolving Commitments from time to time
during the Revolving Commitment Period by making swing line loans (“Swingline
Loans”) to the Company; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment then in effect) and
(ii) the Company shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero.
During the Revolving Commitment Period, the Company may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be denominated in Dollars and
ABR Loans only.
          (b) The Company shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving
Termination Date and the first date after such Swingline Loan is made that is
the 15th Business Day or last Business Day of a calendar quarter

29



--------------------------------------------------------------------------------



 



after such Swingline Loan is made; provided that on each date that a Revolving
Loan is borrowed, such Borrower shall repay all Swingline Loans then
outstanding.
          2.3. Procedure for Swingline Loan Borrowing; Refunding of Swingline
Loans. (a) Whenever the Company desires that the Swingline Lender make Swingline
Loans it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., Local Time, on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date
(which shall be a Business Day during the Revolving Commitment Period). Each
borrowing under the Swingline Commitment shall be in an amount equal to $500,000
or a whole multiple of $100,000 in excess thereof. Not later than 3:00 P.M.,
Local Time, on the Borrowing Date specified in a notice in respect of Swingline
Loans, the Swingline Lender shall make available to the Administrative Agent at
the Funding Office an amount in immediately available funds equal to the amount
of the Swingline Loan to be made by the Swingline Lender. The Administrative
Agent shall make the proceeds of such Swingline Loan available to the Company on
such Borrowing Date by depositing such proceeds in the account of the Company
with the Administrative Agent on such Borrowing Date in immediately available
funds.
          (b) The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Company (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each Lender to make, and each Lender hereby agrees to make, a
Revolving Loan in an amount equal to such Lender’s Revolving Percentage of the
aggregate amount of the Swingline Loans (the “Refunded Swingline Loans”)
outstanding on the date of such notice, to repay the Swingline Lender. Each
Lender shall make the amount of such Revolving Loan available to the
Administrative Agent at the Funding Office in immediately available funds, not
later than 10:00 A.M., Local Time, one Business Day after the date of such
notice. The proceeds of such Revolving Loans shall be immediately made available
by the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loans. The Company
irrevocably authorizes the Swingline Lender to charge the Company’s accounts
with the Administrative Agent (up to the amount available in each such account)
in order to immediately pay the amount of such Refunded Swingline Loans to the
extent amounts received from the Lenders are not sufficient to repay in full
such Refunded Swingline Loans.
          (c) If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.3(b) one of the events described in Section 8.1(f)
shall have occurred and be continuing with respect to the Company or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.3(b), each Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.3(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(i) such Lender’s Revolving Percentage times (ii) the sum of the aggregate
principal amount of Swingline Loans then outstanding that were to have been
repaid with such Revolving Loans.
          (d) Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in

30



--------------------------------------------------------------------------------



 



the event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.
          (e) Each Lender’s obligation to make the Revolving Loans referred to
in Section 2.3(b) and to purchase participating interests pursuant to
Section 2.3(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or any Borrower may have against the Swingline
Lender, the Borrowers or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrowers, (iv) any
breach of this Agreement or any other Loan Document by the applicable Borrower,
any other Loan Party or any other Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
          2.4. Repayment of Revolving Loans. Each Borrower shall repay all
outstanding Revolving Loans on the Revolving Termination Date.
          2.5. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a facility fee for the period from and including
the Closing Date to the last day of the Revolving Commitment Period (or any
later date on which such Lender has outstanding Revolving Extensions of Credit),
computed at the Facility Fee Rate on the average daily amount of the Revolving
Commitment (or, following termination of the Revolving Commitments, the
Revolving Extensions of Credit of such Lender) during the period for which
payment is made, payable quarterly in arrears on each Fee Payment Date,
commencing on the first such date to occur after the Closing Date.
          (b) The Company agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
          2.6. Termination or Reduction of Commitments. The Company shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Commitments or, from time to time, to reduce the amount
of the Revolving Commitments; provided that no such termination or reduction of
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect. The Alternative Currency Sublimit shall be
reduced concurrently with any reduction of the Total Revolving Commitments
ratably based on the amount of the reduction of the Total Revolving Commitments.
          2.7. Optional Prepayments. Each Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 1:00
P.M., Local Time, (i) one Business Day prior thereto, in the case of ABR Loans
(provided that ABR Loans may be prepaid on the same Business Day if notice is
received by the Administrative Agent no later than 12:00 P.M., Local Time), and
(ii) three Business Days prior thereto, in the case of Eurocurrency Loans, which
notice shall specify the date and amount of prepayment and Type of the Loans
being prepaid, as applicable; provided, that if a Eurocurrency Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the applicable Borrower shall also pay any amounts owing pursuant to
Section 2.17. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with

31



--------------------------------------------------------------------------------



 



(except in the case of Revolving Loans that are ABR Loans and Swingline Loans)
accrued interest to such date on the amount prepaid. Partial prepayments of
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof. Partial prepayments of Swingline Loans
shall be in an aggregate principal amount of $100,000 or a whole multiplin
excess thereof. Partial optional prepayments of the Loans shall be ratable as
among the Lenders thereof.
          2.8. Prepayments Required Due to Currency Fluctuation. If on any
Exchange Rate Date, the Dollar Equivalent of the Total Revolving Extensions of
Credit attributable to Alternative Currency Loans and Alternative Currency
Letters of Credit exceed the Alternative Currency Sublimit by 5% or more, then
within five Business Days after notice thereof to the Company from the
Administrative Agent, the Company shall (or shall cause any Borrowing Subsidiary
to) prepay Alternative Currency Loans and cash collateralize L/C Obligations in
respect of Alternative Currency Letters of Credit in an aggregate principal
amount at least equal to such excess. Nothing set forth in this Section 2.8
shall be construed to require the Administrative Agent to calculate compliance
under this Section 2.8 other than at the times set forth in Section 2.8.
          2.9. Conversion and Continuation Options. (a) Each Borrower may elect
from time to time to convert Eurocurrency Loans denominated in Dollars to ABR
Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 11:00 A.M., Local Time, on the Business Day preceding the
proposed conversion date. Each Borrower may elect from time to time to convert
ABR Loans to Eurocurrency Loans denominated in Dollars by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 Noon, Local Time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor), provided that no ABR Loan may be converted into a Eurocurrency
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such conversions. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.
          (b) Any Eurocurrency Loan may be continued as such in the same
currency upon the expiration of the then current Interest Period with respect
thereto by the applicable Borrower giving irrevocable notice to the
Administrative Agent, in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.1, of the length of the next Interest
Period to be applicable to such Loans, provided that no Eurocurrency Loan
denominated in Dollars may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations and no Eurocurrency Loan denominated in an Alternative Currency
may be continued as such with an Interest Period longer than one month when any
Event of Default has occurred as is continuing without the consent of the
Administrative Agent, and provided, further, that if a Borrower shall fail to
give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans if
denominated in Dollars shall be automatically converted to ABR Loans on the last
day of such then expiring Interest Period and, if denominated in an Alternative
Currency, shall be continued as such in the same currency with a one month
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
          2.10. Limitations on Eurocurrency Tranches. Notwithstanding anything
to the contrary in this Agreement, all borrowings, conversions and continuations
of Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency Tranche shall be equal to $1,000,000 or a whole multiple of
$500,000 in excess thereof and (b) no more than twenty Eurocurrency Tranches
shall be outstanding at any one time.

32



--------------------------------------------------------------------------------



 



          2.11. Interest Rates and Payment Dates. (a) Subject to the provisions
of Section 2.11(d), each Eurocurrency Loan shall bear interest for each day
during each Interest Period with respect thereto at a rate per annum equal to
the Eurocurrency Rate determined for such day plus the Applicable Margin.
          (b) Subject to the provisions of Section 2.11(d), each ABR Loan shall
bear interest at a rate per annum equal to the ABR plus the Applicable Margin.
          (c) Subject to the provisions of Section 2.11(d), each Alternative
Currency Loan shall be subject to customary adjustments if and to the extent
Loans denominated in such Alternative Currencies are customarily priced on a
Eurocurrency Base Rate basis plus an additional cost.
          (d) Any Loans, Reimbursement Obligations and other Obligations under
the Loan Documents not paid when due shall bear interest at a rate per annum
equal to (i) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus 2%
or and (ii) in the case of any other Obligation, the rate then applicable to ABR
Loans plus 2%, in each case, with respect to clauses (i) and (ii) above, from
the date of such non-payment until such amount is paid in full (after as well as
before judgment).
          (e) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (d) of this Section
shall be payable from time to time on demand.
          2.12. Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to (x) ABR Loans the rate of
interest on which is calculated on the basis of the Prime Rate and (y) Loans
denominated in Pounds Sterling, the interest thereon (in the case of both
clauses (x) and (y)) shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Company and the relevant Lenders of each
determination of a Eurocurrency Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Company and the relevant Lenders of the effective date and the amount
of each such change in interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be presumptively correct and
binding on the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of a Borrower, deliver to such
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.11(a).
          2.13. Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
          (a) the Administrative Agent shall have determined (which
determination shall be presumptively correct and binding upon the Borrowers)
that, by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate for an
applicable currency for such Interest Period, or
          (b) the Administrative Agent shall have received notice from the
Required Lenders that the Eurocurrency Rate for a currency determined or to be
determined for such Interest Period will not

33



--------------------------------------------------------------------------------



 



adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Company and the relevant Lenders as soon as practicable thereafter. If such
notice is given (w) any Eurocurrency Loans denominated in Dollars requested to
be made on the first day of such Interest Period shall be made as ABR Loans,
(x) any Loans denominated in Dollars that were to have been converted on the
first day of such Interest Period to Eurocurrency Loans shall be continued as
ABR Loans, (y) any outstanding Eurocurrency Loans denominated in Dollars shall
be converted, on the last day of the then-current Interest Period, to ABR Loans
and (z) any Eurocurrency Loans denominated in the affected Alternative Currency
may not be continued and shall be repaid on the last day of the current Interest
Period; provided that (i) if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Types of Borrowings shall be
permitted and (ii) if the circumstances giving rise to such notice affect only
one currency, then Borrowings in other permitted currencies shall be permitted.
Until such notice has been withdrawn by the Administrative Agent (which the
Administrative Agent shall do promptly after the circumstances giving rise to
such event no longer exist), no further Eurocurrency Loans of the affected Type
shall be made or continued as such, nor shall the Borrowers have the right to
convert Loans to such Type of Eurocurrency Loans.
          2.14. Pro Rata Treatment and Payments. (a) Except as otherwise
provided herein, each payment by any Borrower on account of any fee payable to
Lenders with respect to Revolving Loans shall be made pro rata according to the
Revolving Percentages of the relevant Lenders entitled thereto.
          (b) Except as otherwise provided herein, each payment (including each
prepayment) by any Borrower on account of principal of and interest on the
Revolving Loans shall be made pro rata according to the respective Revolving
Percentages of the Lenders entitled thereto.
          (c) All payments (including prepayments) to be made by each Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars or the applicable
Alternative Currency and in immediately available funds. The Administrative
Agent shall distribute such payments to each relevant Lender promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the Eurocurrency Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurocurrency Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension. All
payments hereunder shall be made in Dollars except payments of principal of and
interest on any Alternative Currency Loan and reimbursement of any payment made
by an Issuing lender pursuant to a Letter of Credit denominated in an
Alternative Currency and interest thereon shall be paid in the applicable
currency. If, for any reason, a Borrower is prohibited by any Requirement of Law
from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. Notwithstanding the foregoing, if any
Borrower shall fail to pay any principal of any Loan when due (whether at stated
maturity, by acceleration, by mandatory prepayment or otherwise), the unpaid
portion of such Loan shall, if such Loan is not denominated in Dollars, at the
option of the Administrative Agent be redenominated in Dollars on the date due
thereof (or, if such due date is a day other than the last day of the Interest
Period therefor, on the last day of such Interest Period) in an amount equal to
the Dollar

34



--------------------------------------------------------------------------------



 



Equivalent thereof on the date of such redenomination and such principal shall
be payable on demand; and if any Borrower shall fail to pay any interest on any
Loan that is not denominated in Dollars, such interest shall at the option of
the Administrative Agent be redenominated in Dollars on the due date therefore
(or, if such due date is a day other than the last day of the Interest Period
therefor, on the last day of such Interest Period) in an amount equal to the
Dollar Equivalent thereof on the date of such redenomination and such interest
shall be payable on demand.
          (d) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the date of borrowing therefor,
such Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Overnight Rate for
the applicable currency and (ii) a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation for such
currency, for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error. If such Lender’s share of
such borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such date of borrowing, the Administrative
Agent shall also be entitled to recover such amount with interest thereon at the
rate per annum applicable thereto, within three Business Days after demand
therefor from the Company.
          (e) Unless the Administrative Agent shall have been notified in
writing by a Borrower prior to the date of any payment due to be made by such
Borrower hereunder that such Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that such Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by such Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at a rate per annum
equal to the Overnight Rate for the applicable currency. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against any
Borrower.
          (f) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.14(d), 2.14(e), 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision of this Agreement), apply any amounts thereafter received by the
Administrative Agent, the Swingline Lender or the Issuing Lender for the account
of such Lender to satisfy such Lender’s obligations under such Sections until
all such unsatisfied obligations are fully paid.
          2.15. Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case, made
subsequent to the date hereof:
     (i) shall subject any Lender or Issuing Lender to any Tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any application
or any Eurocurrency Loan made by it, or change the basis of taxation of payments
to such Lender or Issuing Lender in

35



--------------------------------------------------------------------------------



 



respect thereof (except for Non-Excluded Taxes covered by Section 2.16 and Taxes
described in any of Section 2.16(a)(1) through (3);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate; or
     (iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender
(or, in the case of (i), such Lender or Issuing Lender), by an amount that such
Lender (or, in the case of (i), such Lender or Issuing Lender) reasonably deems
to be material, of making, converting into, continuing or maintaining
Eurocurrency Loans or issuing or participating in Letters of Credit, or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, the Company shall promptly pay such Lender (or, in the case of (i), such
Lender or Issuing Lender), within 30 days after receipt of a reasonably detailed
invoice therefor, any additional amounts necessary to compensate such Lender
(or, in the case of (i), such Lender or Issuing Lender) for such increased cost
or reduced amount receivable. If any Lender (or, in the case of (i), any Lender
or Issuing Lender) becomes entitled to claim any additional amounts pursuant to
this paragraph, it shall promptly notify the Company (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority, in each case, made subsequent to the date hereof shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy) by an amount reasonably deemed by such Lender to be material,
then from time to time, after submission by such Lender to the Company (with a
copy to the Administrative Agent) of a written request therefor, the Company
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction.
          (c) A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Company (with a copy to the
Administrative Agent) shall be presumptively correct in the absence of manifest
error. Notwithstanding anything to the contrary in this Section, the Company
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than nine months prior to the date that such Lender
notifies the Company of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect. The obligations of the Company pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.
          (d) Notwithstanding anything herein to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines, requirements or directives thereunder or issued in connection
therewith or in implementation thereof shall be deemed to be a change in a
Requirement of Law, regardless of the date enacted, adopted or issued.

36



--------------------------------------------------------------------------------



 



          2.16. Taxes. (a) All payments made by or on account of any Loan Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (including any interest, addition to tax
or penalties applicable thereto), excluding (1) income taxes and franchise taxes
(imposed in lieu of net income taxes) and taxes imposed on or measured by a
Credit Party’s net profits if such tax is imposed as a result of a present or
former connection between such Credit Party and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the such Credit Party having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document), (2) Taxes that are attributable to the Credit Party’s failure to
comply with the requirements of paragraphs (d) or (e) of this Section or (3)
United States withholding taxes (including those imposed under FATCA) imposed on
amounts payable to the Credit Party at the time such Credit Party becomes a
party to this Agreement, except to the extent that such Credit Party’s assignor
(if any) was entitled, at the time of assignment, to receive additional amounts
from the applicable Loan Party with respect to such withholding taxes pursuant
to this paragraph (a); provided that, if any such non-excluded taxes
(“Non-Excluded Taxes”) or any Other Taxes are required to be withheld from any
amounts payable to a Credit Party hereunder or under any other Loan Document,
the amounts so payable to the Credit Party shall be increased to the extent
necessary to yield to the Credit Party (after payment of all Non-Excluded Taxes
and Other Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement.
          (b) In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by any
Loan Party, as promptly as reasonably possible thereafter such Loan Party shall
send to the Administrative Agent for its own account or for the account of the
relevant Lender, as the case may be, (i) a certified copy of an original
official receipt received by such Loan Party showing payment thereof or (ii) if
such Loan Party reasonably determines that it is unable to provide a certified
copy of such receipt, a certificate as to the amount of such payment. Such
certified copy or certificate as to the amount of such payment or the liability
delivered by such Loan Party shall be conclusive absent manifest error. If the
relevant Loan Party fails to pay any Non-Excluded Taxes or Other Taxes when due
to the appropriate taxing authority or fails to remit to the Administrative
Agent copies of the required receipts or other required documentary evidence,
such Loan Party shall indemnify the relevant Credit Parties for such amounts and
any incremental Taxes, interest or penalties that may become payable by the
Credit Parties as a result of any such failure.
          (d) Each Credit Party (or Transferee) that is not a “United States
Person” as defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”)
shall deliver on or before the date on which it becomes a party to this
Agreement to the applicable Borrower and the Administrative Agent (or, in the
case of a Participant, to the Administrative Agent and the Lender from which the
related participation shall have been purchased) (i) two executed originals of
U.S. Internal Revenue Service (“IRS”) Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party, IRS Form
W-8ECI or IRS Form W-8IMY (accompanied by applicable underlying IRS forms),
(ii) in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding Tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit D and two copies of the applicable IRS Form W-8, or any subsequent
versions thereof or successors thereto, in each case properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding Tax on under this Agreement

37



--------------------------------------------------------------------------------



 



and the other Loan Documents, or (iii) any other form prescribed by applicable
requirements of U.S. federal income Tax law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax together with such
supplementary documentation necessary to enable the applicable Loan Party or
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld. Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation) and from time to time thereafter upon request of the applicable
Borrower or the Administrative Agent. Furthermore, if a payment made to a Lender
under any Loan Document would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Withholding Agent,
at the time or times prescribed by law and at such time or times reasonably
requested by the Withholding Agent, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for the Withholding Agent to comply with its obligations under FATCA,
to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.16(d), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement. Each Lender shall
promptly notify the applicable Borrower and the Administrative Agent at any time
it determines that it is no longer in a position to provide any previously
delivered certificate to the applicable Borrower and the Administrative Agent
(or any other form of certification adopted by the U.S. taxing authorities for
such purpose). In addition, each Non-U.S. Lender shall deliver such forms or
certifications described in this Section 2.16(d) promptly upon the expiration,
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender pursuant to this Section 2.16(d). Notwithstanding any other provision of
this paragraph, a Lender shall not be required to deliver any form pursuant to
this paragraph that such Lender is not legally able to deliver.
          (e) A Credit Party that is entitled to an exemption from or reduction
of non-U.S. withholding Tax under the law of the jurisdiction in which the
applicable Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
applicable Borrower (with a copy to the Administrative Agent), at the time or
times prescribed by applicable law or reasonably requested by the applicable
Borrower (or the Administrative Agent), such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the commercial or legal position of such Lender.
          (f) Any Credit Party that is a United States person as defined in
Section 7701(a)(30) of the Code shall deliver to the applicable Borrower (with a
copy to the Administrative Agent) on or before the date on which it becomes a
party to this Agreement a duly completed and signed original IRS Form W-9 (or
successor form) establishing that the Credit Party is organized under the laws
of the United States and is not subject to backup withholding. Each Credit Party
shall deliver such form promptly upon the expiration, obsolescence or invalidity
of any form previously delivered by such Credit Party pursuant to this
Section 2.16(f).
          (g) If a Credit Party determines, in its sole discretion (exercised in
good faith), that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by Loan Party or with respect to which
a Loan Party has paid additional amounts pursuant to this Section 2.16, it shall
pay over such refund to such Loan Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 2.16 with respect to the Non-

38



--------------------------------------------------------------------------------



 



Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Credit Party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), within 45 Business Days of the determination that such Loan Party is
entitled to such refund; provided, that such Loan Party, upon the request of the
Credit Party, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Credit Party in the event the Credit Party is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require any Credit Party to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to any Loan
Party or to any other Person.
          (h) Each Lender shall indemnify the Administrative Agent, within
10 days after demand therefor, for the full amount of any Taxes attributable to
such Lender that are payable or paid by the Administrative Agent, and reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error.
          (i) The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          2.17. Indemnity. Each Borrower agrees to indemnify each Lender for,
and to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by such Borrower in making a
borrowing of, conversion into or continuation of Eurocurrency Loans after such
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement (other than by operation of Section 2.13), (b)
default by such Borrower in making any prepayment of or conversion from
Eurocurrency Loans after such Borrower has given a notice thereof in accordance
with the provisions of this Agreement, or (c) the making of a prepayment of
Eurocurrency Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurocurrency market. A certificate as to any amounts payable pursuant to this
Section submitted to such Borrower by any Lender shall be presumptively correct
in the absence of manifest error. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          2.18. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.15 or 2.16
with respect to such Lender, it will, if requested by the Company, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of any Borrower or the rights of any Lender
pursuant to Section 2.15 or 2.16.

39



--------------------------------------------------------------------------------



 



             2.19. Incremental Facility. (a) Each Borrower may at any time or
from time to time after the Closing Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request one or more tranches of term loans (each an “Incremental Term
Facility”) or revolving facilities or letter of credit facilities or an increase
in the amount of the Revolving Facility (each, an “Incremental Revolving
Facility”; together with the Incremental Term Facilities, each an “Incremental
Facility”), provided that (i) at the time and after the effectiveness of any
Incremental Amendment referred to below, no Default or Event of Default shall
have occurred and be continuing, (ii) the Company shall be in compliance with
the covenants contained in Section 7.1 determined on a pro forma basis as of the
last day of the most recent period of the Company for which financial statements
are available as if any term loans under such Incremental Facility had been
outstanding and any revolving commitment under such Incremental Facility (to the
extent available to make Loans) had been fully used on the last day of such
period, (iii) in the case of an Incremental Revolving Facility, the Consolidated
Leverage Ratio determined on a pro forma basis as of the last day of the most
recent fiscal quarter of the Company for which financial statements are
available, determined using the amount of Loans expected to be borrowed under
such Incremental Revolving Facility on the effective date thereof, shall be less
than 2.75 to 1.0 and (iv) in the case of an Incremental Term Facility, the
Consolidated Senior Secured Leverage Ratio, determined on a pro forma basis as
of the last day of the most recent fiscal quarter of the Company for which
financial statements are available, determined as if any term loans under such
Incremental Term Facility had been outstanding on the last day of such period,
shall be less than 2.00 to 1.00. Each Incremental Facility shall be in an
aggregate principal amount that is not less than $50,000,000 (provided that such
amount may be less than $50,000,000 if such amount represents all remaining
availability under the limit set forth in the next sentence). Notwithstanding
anything to the contrary herein, the aggregate amount of the Incremental
Facilities shall not exceed $300,000,000 at any one time outstanding.
          (b) (i) Any Incremental Facility shall be ratably secured with the
Loans, (ii) any Incremental Facility shall not mature earlier than the Revolving
Termination Date or have a weighted average life (if applicable and other than
for nominal amortization of 1% or less of the principal amount of such
Incremental Facility per year) which is shorter than the then remaining weighted
average life of the Revolving Facility, (iii) the terms and conditions
applicable to any Incremental Revolving Facility (other than with respect to
maturity, which shall be governed by the preceding clause (ii)) shall be the
same as those applicable to the Revolving Facility other than such terms and
conditions which do not apply or relate to any previously existing Facility or
other terms reasonably satisfactory to the Administrative Agent, (iv)(A) the
Applicable Margin and Facility Fee relating to any Incremental Revolving
Facility shall be the same as the Applicable Margin and Facility Fee relating to
the Revolving Facility and (B) the Applicable Margin relating to any Incremental
Term Facility shall be determined by the Company and the Lenders providing such
Incremental Term Facility and (v) any Incremental Facility shall otherwise be on
terms and pursuant to documentation to be determined by the Company and the
Persons willing to provide such Incremental Facility, provided that (1) to the
extent such terms and documentation are not consistent with the then existing
Facilities (other than with respect to pricing, amortization and maturity) they
shall be reasonably satisfactory to the Administrative Agent (it being agreed
Incremental Term Facilities may contain customary mandatory prepayments, voting
rights and prepayment premiums) and (2) in the case of Incremental Term
Facilities, if the Applicable Margin (which term for purposes of this
Section 2.19 shall include any original issue discount (“OID”) or upfront fees
(which shall be deemed to constitute like amounts of OID) payable by the
Borrowers to the lenders under, and pricing floors applicable to, any
Incremental Term Facility in the primary syndication thereof (with OID being
equated to interest based on assumed four-year life to maturity)) relating to
such Incremental Term Facility exceeds the Applicable Margin relating to any
then existing Incremental Term Facility immediately prior to the effectiveness
of the applicable Incremental Amendment, the Applicable Margin relating to such
existing Incremental Term Facility shall be adjusted to equal the Applicable
Margin relating to such subsequent Incremental Term Facility minus 0.25% per
annum. Each notice from

40



--------------------------------------------------------------------------------



 



the Company pursuant to this Section 2.19 shall set forth the requested amount
and proposed terms of the relevant Incremental Facility and the Lenders or other
Persons willing to provide the Incremental Facility. The Incremental Facility
may be provided by any existing Lender or by any Eligible Assignee selected by
the Company (any such other financial institution or fund being called an
“Additional Lender”), provided that the Administrative Agent shall have
consented (not to be unreasonably withheld) to such Lender’s or Additional
Lender’s providing such Incremental Facility if such consent would be required
under Section 10.6 for an assignment of Loans to such Lender or Additional
Lender. Commitments in respect of Incremental Facilities shall become
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the applicable Borrower(s), each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative Agent
pursuant to Section 10.1(e) hereof. The Incremental Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Company, to effect the provisions of
this Section 2.19. The effectiveness of any Incremental Amendment shall be
subject to the satisfaction on the date thereof (each, an “Incremental Facility
Closing Date”) of each of the conditions set forth in Section 5.2 (it being
understood that all references to the date of making of an Extension of Credit
or similar language in such Section 5.2 shall be deemed to refer to the
effective date of such Incremental Amendment) and such other conditions as the
parties thereto shall agree. The Borrowers will use the proceeds of the
Incremental Facilities for any purpose not prohibited by this Agreement. No
Lender shall be obligated to provide any Incremental Facility, unless it so
agrees. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to this paragraph.
          2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) fees shall cease to accrue on the Revolving Commitment of such
Defaulting Lender pursuant to Section 2.5(a);
          (b) the Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 10.1), provided that
(i) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender which affects such Defaulting Lender differently than
other affected Lenders shall require the consent of such Defaulting Lender and
(ii) any waiver, amendment or modification increasing the amount or extending
the expiration date of such Defaulting Lender’s Revolving Commitment, reducing
the stated rate of any interest payable hereunder to such Defaulting Lender or
extending the scheduled date of any payment thereof to such Defaulting Lender
that would, absent this Section 2.20(b), require the consent of such Defaulting
Lender pursuant to Section 10.1 shall require the consent of such Defaulting
Lender.
          (c) if any Swingline Exposure or LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:
     (i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Percentages but only to the extent (x)(1) the sum of all
non-Defaulting Lenders’ Revolving Extensions of Credit plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments and (2) each non-Defaulting
Lender’s

41



--------------------------------------------------------------------------------



 



Revolving Extensions of Credit plus its Revolving Percentage of such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed such non-Defaulting
Lender’s Revolving Commitment and (y) the conditions set forth in Section 5.2
are satisfied at such time;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Lender only such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth the
last paragraph of Section 8 for so long as such LC Exposure is outstanding;
     (iii) if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.20(c), the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3 with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
     (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.20(c), then the fees payable to the Lenders pursuant
to Section 2.5(a) and Section 3.3 shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Percentages; and
     (v) if all or any portion of such Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.20(c),
then, without prejudice to any rights or remedies of the Issuing Lender or any
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 3.3 with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Lender until such LC
Exposure is cash collateralized and/or reallocated; and
          (d) so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Company in accordance with Section 2.20(c), and participating
interests in any such newly made Swingline Loans or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and Defaulting Lenders shall not
participate therein); and
          (e) any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 10.7
but excluding Section 10.1(d)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, to the payment of any amounts owing by such
Defaulting Lender to the Issuing Lender hereunder, (iii) third, if so determined
by the Administrative Agent or requested by an Issuing Bank, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender in respect of any existing or future participating interest in any Letter
of Credit, (iv) fourth, to the funding of any Revolving Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent, (v) fifth, if so
determined by the Administrative Agent and the Borrower, held in such account as

42



--------------------------------------------------------------------------------



 



cash collateral for future funding obligations of the Defaulting Lender in
respect of any Revolving Loans under this Agreement, (vi) sixth, to the payment
of any amounts owing to the Lenders or an Issuing Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or such
Issuing Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement, (vii) seventh, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction, provided, with respect to this
clause (viii), that if such payment is (x) a prepayment of the principal amount
of any Revolving Loans or Reimbursement Obligation in respect of which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 5.2 are satisfied, such payment
shall be applied solely to prepay the Revolving Loans of, and Reimbursement
Obligations owed to, all non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Revolving Loans, or Reimbursement Obligations owed to,
any Defaulting Lender.
          If (i) a Bankruptcy Event with respect to a parent company of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Lender has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Lender shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Lender, as the case may be,
shall have entered into arrangements with the Company or such Lender,
satisfactory to the Swingline Lender or the Issuing Lender, as the case may be,
to defease any risk to it in respect of such Lender hereunder; provided this
paragraph shall not apply if the Swingline Exposure and LC Exposure of such
Lender is reallocated among non-Defaulting Lenders and/or cash collateralized so
that the Swingline Lender and Issuing Lender do not have any risk in respect of
such Lender.
          In the event that the Administrative Agent, the Company, the Swingline
Lender and the Issuing Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
such date such Lender shall purchase at par such of the Revolving Loans of the
other Lenders (other than Swingline Loans) as the Administrative shall determine
may be necessary in order for such Lender to hold such Revolving Loans in
accordance with its Revolving Percentage.
SECTION 3. LETTERS OF CREDIT
          3.1. L/C Commitment. (a) Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Lenders set forth
in Section 3.4(a) agrees to issue letters of credit (“Letters of Credit”) for
the account of the Company (or jointly for the account of the Company and a
Subsidiary) on any Business Day during the Revolving Commitment Period in such
form as may be approved from time to time by the Issuing Lender; provided that
the Issuing Lender shall have no obligation to issue any Letter of Credit if,
after giving effect to such issuance, (i) the L/C Obligations would exceed the
Dollar Equivalent of the L/C Commitment, (ii) the aggregate amount of the
Available Revolving Commitments would be less than zero or (iii) the aggregate
Dollar Equivalent of Alternative Currency Loans and Alternative Currency LC
Exposure would exceed the Alternative Currency Sublimit. Each Letter of Credit
shall (i) be denominated in Dollars or, if approved by the Issuing Lender, an
Alternative Currency and (ii) expire no later than the earlier of (x) the first
anniversary of its date of issuance and (y) (1) the date that is five Business
Days prior to the Revolving Termination Date or (2) the date that is one year
after the Revolving Termination Date, provided that no later than the 60th day
prior to the Revolving Termination Date (or for any Letters of Credit issued
after such date, the date of issuance),

43



--------------------------------------------------------------------------------



 



the Company shall deposit in a cash collateral account opened by the
Administrative Agent an amount equal to 103% of the aggregate then undrawn and
unexpired amount of such Letters of Credit; provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).
          (b) The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.
          3.2. Procedure for Issuance of Letter of Credit. The Company may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request, including the currency in which such Letter of
Credit is to be denominated. Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days (or four Business Days in the
case of a Letter of Credit denominated in an Alternative Currency) after its
receipt of the Application therefor and all such other certificates, documents
and other papers and information relating thereto) by issuing the original of
such Letter of Credit to the beneficiary thereof or as otherwise may be agreed
to by the Issuing Lender and the Company. The Issuing Lender shall furnish a
copy of such Letter of Credit to the Company promptly following the issuance
thereof. The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).
          3.3. Fees and Other Charges. (a) The Company will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurocurrency Loans, shared ratably among the
Lenders and payable quarterly in arrears on each Fee Payment Date after the
issuance date. In addition, the Company shall pay to the Issuing Lender for its
own account a fronting fee of 0.125% per annum on the undrawn and unexpired
amount of each Letter of Credit, payable quarterly in arrears on each Fee
Payment Date after the issuance date.
          (b) In addition to the foregoing fees, the Company shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
          3.4. L/C Participations. (a) The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Company in accordance with the terms of this Agreement
(or in the event that any reimbursement received by the Issuing Lender shall be
required to be returned by it at any time), such L/C Participant shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Percentage
of the amount that is not so reimbursed (or is so returned). Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and

44



--------------------------------------------------------------------------------



 



shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, any Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrowers, (iv) any breach of this Agreement or any other Loan Document by
any Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
          (b) If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by the Issuing Lender under any Letter of Credit is paid to
the Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans. A certificate of the Issuing Lender submitted to any
L/C Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error.
          (c) Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Company or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.
          3.5. Reimbursement Obligation of the Company. If any draft is paid
under any Letter of Credit, the Company shall reimburse the Issuing Lender for
the amount of (a) the draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment, not later than 12:00 Noon, New York City time, on (i) one Business Day
after the Company receives notice of such draft, if such notice is received on
such day prior to 10:00 A.M., New York City time, or (ii) if clause (i) above
does not apply, the Business Day immediately following the day that the Company
receives such notice. Each such payment shall be made to the Issuing Lender at
its address for notices referred to herein in Dollars (or, in the case of a
Letter of Credit denominated in an Alternative Currency, in such Alternative
Currency or in Dollars based on the Exchange Rate in effect on the date payment
is made, as selected by the Issuing Lender) and in immediately available funds.
Interest shall be payable on any such amounts in the applicable currency from
the date on which the relevant draft is paid until payment in full at the rate
set forth in (x) until the Business Day next succeeding the date of the relevant
notice, Section 2.11(b) and (y) thereafter, Section 2.11(d).
          3.6. Obligations Absolute. The Company’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Company may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Company also agrees with the Issuing
Lender

45



--------------------------------------------------------------------------------



 



that the Issuing Lender shall not be responsible for, and the Company’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrowers and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrowers against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrowers agree that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrowers and shall not result in any
liability of the Issuing Lender to the Borrowers.
          3.7. Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Company of the date and amount thereof. The responsibility of the Issuing Lender
to the Company in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are substantially in conformity with such Letter of Credit.
          3.8. Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
          3.9. Cash Collateralization. If on any date the Dollar Equivalent of
the LC Obligations exceeds the L/C Commitment by more than 103%, then the
Company shall within three Business Days after notice thereof from the
Administrative Agent deposit in a cash collateral account opened by the
Administrative Agent an amount equal to such excess plus accrued and unpaid
interest thereon.
          3.10. Currency Adjustments.
          (a) Notwithstanding anything to the contrary contained in this
Agreement, for purposes of calculating any fee in respect of any Letter of
Credit in respect of any Business Day, the Administrative Agent shall convert
the amount available to be drawn under any Letter of Credit denominated in a
currency other than Dollars into an amount of Dollars based upon the Exchange
Rate.
          (b) Notwithstanding anything to the contrary contained in this
Section 3, prior to demanding any reimbursement from the L/C Participants
pursuant to Section 3.4 in respect of any Letter of Credit denominated in a
currency other than Dollars, the Issuing Lender shall convert (on a Business Day
determined by the Issuing Lender) the Company’s obligation under Section 3.4 to
reimburse the Issuing Lender in such currency into an obligation to reimburse
the Issuing Lender in Dollars. The Dollar amount of the reimbursement obligation
of the Company and the L/C Participants shall be computed by the Issuing Lender
based upon the Exchange Rate in effect for the day on which such conversion
occurs.
          3.11. Existing Letters of Credit. On and as of the Closing Date, all
letters of credit issued under the Existing Credit Agreement which are
outstanding on the Closing Date (the “Existing Letters of Credit”) will
constitute Letters of Credit under this Agreement and for purposes hereof and
will be deemed to have been issued for the account of the Company on the Closing
Date.

46



--------------------------------------------------------------------------------



 



SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Agents and the Lenders to enter into this Agreement and
the Lenders to make the Loans and issue or participate in the Letters of Credit,
each Loan Party hereby jointly and severally represents and warrants to the
Agents and each Lender that:
          4.1. No Change. Since December 31, 2010, there has been no development
or event that has had or would reasonably be expected to have a Material Adverse
Effect (it being agreed that solely for purposes of this Section 4.1 no change
in automotive industry conditions or in banking, financial or capital markets on
and after such date which does not disproportionately adversely affect the
Company and its Subsidiaries, taken as a whole, shall have a Material Adverse
Effect).
          4.2. Existence; Compliance with Law. Each Loan Party (a) is duly
organized, validly existing and in good standing (or the functional equivalent
thereof in the case of Foreign Subsidiaries) under the laws of the jurisdiction
of its organization, (b) has the power and authority, and the legal right, to
own and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged, (c) is duly qualified as
a foreign corporation or other organization and in good standing (or the
functional equivalent thereof in the case of Foreign Subsidiaries) under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law, except in the case of (c) and (d) when the failure
to do so would not reasonably be expected to have a Material Adverse Effect.
          4.3. Power; Authorization; Enforceable Obligations. Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of each Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrowers, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents except (i) consents, authorizations, filings and notices
described in Schedule 4.3, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 4.20. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party thereto. This Agreement constitutes, and
each other Loan Document upon execution will constitute, a legal, valid and
binding obligation of each Loan Party party thereto, enforceable against each
such Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
          4.4. No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Loan Party and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Loan Documents).
          4.5. Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Company, threatened by or against any Loan Party or against any of their
respective properties or revenues (including with respect to the Loan Documents)
that would reasonably be expected to have a Material Adverse Effect.

47



--------------------------------------------------------------------------------



 



          4.6. No Default. No Loan Party is in default under or with respect to
any of its Contractual Obligations in any respect that would reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.
          4.7. Ownership of Property; Liens. Except as would not reasonably be
expected to have a Material Adverse Effect, each Loan Party has title in fee
simple to, or a valid leasehold, subleasehold, license or other interest in, all
its real property, and good title to, or a valid leasehold interest in, all its
other property, and none of such property, except for minor encumbrances and
defects in title that do not materially interfere with its ability to conduct
its business as currently conducted or to utilize such properties and assets for
their intended purposes is subject to any Lien except as permitted by
Section 7.3.
          4.8. Intellectual Property. Except as would not reasonably be expected
to have a Material Adverse Effect: each Loan Party owns, or is licensed to use,
all Intellectual Property necessary for the conduct of its business as currently
conducted; no claim has been asserted and is pending by any Person against any
Loan Party challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property of any Loan Party,
nor does the Company know of any valid basis for any such claim; and to the
knowledge of the Company, no use by each Loan Party of any of its Intellectual
Property infringes on the rights of any Person.
          4.9. Taxes. Each Loan Party has filed or caused to be filed all
Federal and material state and other material Tax returns that are required to
be filed and has paid all Taxes shown to be due and payable on said returns or
on any material assessments made against it or any of its property and all other
material Taxes imposed on it or any of its property by any Governmental
Authority (except any such Taxes the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP (where GAAP requires such reserves) have
been provided on the books of the relevant Loan Party).
          4.10. Federal Regulations. No part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board. If requested by any Lender or the Administrative Agent, the Company (and
each other applicable Borrower) will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U 1, as applicable, referred to in
Regulation U.
          4.11. Labor Matters. Except as, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Loan Party pending or, to the knowledge of the
Company, threatened; (b) hours worked by and payment made to employees of each
Loan Party have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Loan Party on account of employee health and welfare
insurance have been, in all material respects, paid or accrued as a liability on
the books of the relevant Loan Party.
          4.12. ERISA. Except, in the aggregate, as would not reasonably be
expected to result in a Material Adverse Effect, (i) each Loan Party and each of
their respective ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the Code relating to Single Employer Plans and
Multiemployer Plans and the regulations and published interpretations thereunder
and (ii) no ERISA Event has occurred during the five-year period prior to the
date on which this representation is made or deemed made with respect to any
Plan. Except, in the aggregate, as would not reasonably be expected to

48



--------------------------------------------------------------------------------



 



result in a Material Adverse Effect, the present value of all accrued benefits
under each Single Employer Plan (based on those assumptions used to fund such
Plan) did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the value of the assets of
such Plan allocable to such accrued benefits.
          4.13. Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur the Indebtedness to
be incurred hereunder.
          4.14. Subsidiaries. As of the date hereof, (a) Schedule 4.14 sets
forth the name and jurisdiction of incorporation of each Subsidiary and, as to
each such Subsidiary, the percentage of each class of Capital Stock owned by any
Loan Party and (b) except as set forth on Schedule 4.14, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options or similar equity awards granted to
current or former employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Company or any Subsidiary.
          4.15. Use of Proceeds. The proceeds of the Loans shall be used (a) to
replace and refinance the outstanding loans made under the Existing Credit
Agreement and to pay fees and expenses in connection therewith and (b) for
working capital and general corporate purposes. The proceeds of the Loans shall
not be used to purchase or carry margin stock for any purpose that violates the
Regulations of the Board.
          4.16. Environmental Matters. Except as, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect:
          (a) the facilities and properties owned, leased or operated by any
Group Member (the “Properties”) do not contain, and to the knowledge of the
Company, have not previously contained, any Materials of Environmental Concern
in amounts or concentrations or under circumstances that constitute or
constituted a violation of, or could give rise to liability under, any
Environmental Law;
          (b) no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”), nor does the Company have knowledge or reason to believe that
any such notice will be received or is being threatened;
          (c) Materials of Environmental Concern have not been transported or
disposed of from the Properties during the last five years or, to the knowledge
of the Company, any prior time in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties during the last five years or, to the
knowledge of the Company, any prior time in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;
          (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Company, threatened, under any Environmental
Law to which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

49



--------------------------------------------------------------------------------



 



          (e) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, during the last five years or, to the
knowledge of the Company, any prior time in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;
          (f) the Properties and all operations at the Properties are in
compliance, and have in the last five years and, to the knowledge of the
Company, at all prior times been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
          (g) no Group Member has assumed any liability by contract or, to the
knowledge of the Company, operation of law, of any other Person under
Environmental Laws.
          4.17. Accuracy of Information, etc. No factual statement or
information contained in this Agreement, any other Loan Document or any other
document, certificate or statement furnished by or on behalf of any Loan Party
to the Administrative Agent, the Lenders, or any of them, for use in connection
with the transactions contemplated by this Agreement or the other Loan Documents
other than any projections or pro forma information, when taken as a whole,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
materially misleading in light of the circumstances when made. The projections
and pro forma information contained in the materials referenced above are based
upon good faith estimates and assumptions believed by management of the
Borrowers to be reasonable at the time made, it being recognized by the Lenders
that such projections as they relate to future events are subject to significant
uncertainties, many of which are beyond the control of the Borrowers and not to
be viewed as fact and that actual results during the period or periods covered
by such projections may differ from the projected results set forth therein by a
material amount.
          4.18. Financial Statements.
          (a) The (i) audited consolidated balance sheet of the Company and its
consolidated Subsidiaries as of December 31, 2010 and the related statements of
income and cash flow for the fiscal year ending on such date and (ii) unaudited
consolidated balance sheet of the Company and its consolidated Subsidiaries as
of April 2, 2011 and the related statements of income and cash flow for the
fiscal quarter ending on such date, each as heretofore furnished to the
Administrative Agent and the Lenders and certified by a Responsible Officer of
the Company, are complete and correct in all material respects and fairly
present the financial condition of the Company and its Subsidiaries on such
date. All such financial statements, including the related schedules and notes
thereto, have been prepared in conformity with GAAP applied on a consistent
basis, and all liabilities, direct and contingent, of the Company on a
consolidated basis with its Subsidiaries on such date required to be disclosed
pursuant to GAAP are disclosed in such financial statements, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.
          4.19. Insurance. All policies of insurance of any kind or nature owned
by or issued to each Loan Party, including policies of life, fire, theft,
product liability, public liability, property damage, other casualty, employee
fidelity, workers’ compensation, employee health and welfare, property and
liability insurance, are (a) in full force and effect except to the extent
commercially reasonably determined by the Company not to be necessary pursuant
to clause (b) of this Section 4.19 or which is not material to the overall
coverage and (b) are of a nature and provide such coverage as in the reasonable

50



--------------------------------------------------------------------------------



 



opinion of the Company, is sufficient and is customarily carried by companies of
the size and character of the Loan Parties.
          4.20. Security Documents. (a) The Guarantee and Collateral Agreement
is effective to create in favor of the Collateral Agent, for its benefit, for
the benefit of the Administrative Agent and for the benefit of the Lenders, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Stock are delivered to the Collateral Agent (together with a properly
completed and signed stock power or endorsement), and in the case of the other
Collateral described in the Guarantee and Collateral Agreement, when financing
statements and other filings specified on Schedule 4.20(a) in appropriate form
are filed in the offices specified on Schedule 4.20(a) together with payment of
any filing or recordation fees, or, with respect to after-acquired property,
when the requirements set forth in Section 6.9 have been complied with, the
Collateral Agent shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof (except for registration of and application for Intellectual
Property filed outside the United States) to the extent such Lien can be
perfected by the filing of financing statements under the applicable UCC, as
security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case prior and superior in right to any other Person
(except, in the case of Collateral other than Pledged Stock, Liens permitted by
Section 7.3, and in the case of Collateral constituting Pledged Stock, inchoate
Liens arising by operation of law and Liens permitted by Section 7.3(m)), in
each case, to the extent required by the Guarantee and Collateral Agreement.
          (b) Each of the Mortgages is effective to create in favor of the
Collateral Agent, for its benefit, for the benefit of the Administrative Agent
and for the benefit of the Lenders, a legal, valid and enforceable Lien on the
Mortgaged Property described therein, and when the Mortgages are filed in the
offices specified on Schedule 4.20(b), each such Mortgage shall constitute a
Lien on, and security interest in, all right, title and interest of the Loan
Parties in the subject Mortgaged Property, as security for the Obligations (as
defined in the relevant Mortgage), in each case prior and superior in right to
any other Person (except Liens permitted by Section 7.3). Schedule 1.1B lists,
as of the date hereof, each parcel of owned real property located in the United
States and held by the Company or any of the Guarantors that has a fair market
value estimated in good faith by the Company, in excess of $5,000,000 (each, a
“Mortgaged Property”).
          4.21. Solvency. After giving effect to the occurrence of the Closing
Date and the incurrence of all Indebtedness and Obligations being incurred in
connection herewith and therewith, the Company is Solvent.
          4.22. Regulation H. Except as disclosed in Schedule 4.22, no Mortgage
encumbers improved real property that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards and in which flood insurance has been made available under
the National Flood Insurance Act of 1968, as amended.
SECTION 5. CONDITIONS PRECEDENT
          5.1. Closing Date. The agreement of each Lender to make the extension
of credit requested to be made by it on the Closing Date is subject to the
satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:
          (a) Credit Agreement. The Administrative Agent shall have received
(i) this Agreement, executed and delivered by each Borrower and (ii) the
Guarantee and Collateral Agreement, executed and delivered by the Company and
each Guarantor.

51



--------------------------------------------------------------------------------



 



          (b) Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of a Responsible Officer of each Loan Party, dated the Closing Date,
in form and substance reasonably satisfactory to the Administrative Agent, as to
the incumbency and signature of their respective officers executing each Loan
Document to which it is a party, together with satisfactory evidence of the
incumbency of such Responsible Officer, (ii) a copy of the resolutions, in form
and substance reasonably satisfactory to the Administrative Agent, of the Board
of Directors (or the executive committee or other governing authority thereof)
of each Loan Party authorizing the execution, delivery and performance of each
Loan Document to be entered into on the Closing Date to which it is a party,
(iii) a certificate of the Company, in form and substance reasonably
satisfactory to the Administrative Agent, attaching the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party and (iv) a good
standing certificate for each Loan Party from its jurisdiction of organization.
          (c) Fees. The Lenders and the Administrative Agent shall have received
all fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Closing Date.
          (d) Legal Opinions of Counsel to the Company. The Administrative Agent
shall have received an opinion, in form and substance reasonably satisfactory to
the Administrative Agent, of counsel to the Company and its Subsidiaries.
          (e) Refinancing of Existing Credit Agreement. The Existing Credit
Agreement shall have been refinanced, amended and restated pursuant to the
Agreement.
          (f) Projections. The Company shall have delivered projections through
December 31, 2013 prepared in good faith on the basis of the assumptions stated
therein.
          (g) Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of the Company and its Subsidiaries for the
most recently ended fiscal year and (ii) unaudited interim consolidated
financial statements of the Company and its Subsidiaries for each fiscal quarter
ended after the date of the latest applicable financial statements delivered
pursuant to clause (i) of this paragraph as to which such financial statements
are available.
          (h) No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
          (i) Patriot Act and “Know Your Customer” Information. The
Administrative Agent shall have received all documentation and other information
mutually agreed to be required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
United States PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)) (the “USA Patriot Act”).
          (j) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.5 and the corresponding
section of the Mortgages.
          (k) Pledged Stock; Stock Powers; Pledged Notes. The Collateral Agent
shall have received (or have made arrangements to receive) (i) the certificates
representing the shares of Capital Stock pledged pursuant to the Security
Documents, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and
(ii) each promissory

52



--------------------------------------------------------------------------------



 



note (if any) pledged to the Collateral Agent pursuant to the Security Documents
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof, in each case of the foregoing, to the
extent not previously delivered to the Administrative Agent under the Existing
Credit Agreement.
          (l) Mortgages, etc. (i) The Administrative Agent shall have received
amendments to each Mortgage with respect to each Mortgaged Property, each in
form and substance reasonably acceptable to the Administrative Agent and in form
for recording in the applicable Mortgage recording office, executed and
delivered by a duly authorized officer of each party thereto.
     (ii) If requested by the Administrative Agent, the Administrative Agent
shall have received a copy of any existing surveys for the Mortgaged Properties.
     (iii) The Administrative Agent shall have received in respect of each
Mortgaged Property (A) a policy of flood insurance that (1) covers any parcel of
improved real property that is encumbered by any Mortgage and located in a
special flood hazard area, (2) is written in an amount not less than the
outstanding principal amount of the indebtedness secured by such Mortgage that
is reasonably allocable to such real property or the fair market value of such
real property as estimated in good faith by the Company, whichever is less, and
(3) has a term ending not later than the maturity of the Indebtedness secured by
such Mortgage and (B) a “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each of the Mortgaged
Properties (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto in the event any such Mortgaged Properties are located within a
special flood hazard area).
          (m) Filings, Registrations and Recordings. Each document (including
any Uniform Commercial Code financing statement) required by the Security
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Collateral
Agent, for its benefit, for the benefit of the Administrative Agent and for the
ratable benefit of the Lenders, a perfected Lien (or in the case of the
Mortgages, a valid Lien) on the Collateral described therein, prior and superior
in right to any other Person (other than with respect to Liens expressly
permitted by Section 7.3), shall be in proper form to the satisfaction of the
Collateral Agent for filing, registration or recordation.
          5.2. Each Extension of Credit. The agreement of each Lender to make
the Extension of Credit requested to be made by it on any date is subject to the
satisfaction of the following conditions precedent (except to the extent waived
by the Required Lenders):
          (a) Representations and Warranties. Each of the representations and
warranties (other than the representations and warranties made after the Closing
Date in Sections 4.1 and 4.5) made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects (provided that if
any representation or warranty is by its terms qualified by materiality, such
representation shall be true and correct in all respects) on and as of such date
as if made on and as of such date, except to the extent that any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall be true and correct on and as
of such earlier date.
          (b) No Default. No Default or Event of Default shall have occurred and
be continuing on such date or immediately after giving effect to the extensions
of credit requested to be made on such date.

53



--------------------------------------------------------------------------------



 



          (c) Foreign Subsidiary Information. If such requested Extension of
Credit is the initial Loan to be made to any Foreign Subsidiary Borrower that is
not a party to this Agreement on the Closing Date, the Administrative Agent
shall have received (with a copy for each Lender) (i) a Foreign Subsidiary
Opinion in respect of such Foreign Subsidiary Borrower and information with
respect to such Foreign Subsidiary Borrower of the type described in paragraph
(d) of Section 5.1 and (ii) all documentation and other information with respect
to such Foreign Subsidiary Borrower of the type described in paragraph (i) of
Section 5.1.
SECTION 6. AFFIRMATIVE COVENANTS
          Each Loan Party hereby jointly and severally agrees that, commencing
on the Closing Date and so long as the Commitments remain in effect, any Letter
of Credit remains outstanding or any Loan or other amount is owing to any Lender
or the Administrative Agent hereunder, each Loan Party shall and shall cause
each of its Subsidiaries to:
          6.1. Financial Statements. Furnish to the Administrative Agent to be
provided to each Lender:
          (a) as soon as available, but in any event not later than 120 days
after the end of each fiscal year of the Company, a copy of the audited
consolidated balance sheet of the Company and its consolidated Subsidiaries as
at the end of such year and the related audited consolidated statements of
income and of cash flows for such year, setting forth in each case, in
comparative form the figures for the previous year, reported on without a
qualification arising out of the scope of the audit or other material
qualification or exception, by independent certified public accountants of
nationally recognized standing; and
          (b) as soon as available, but in any event not later than 60 days
after the end of each of the first three quarterly periods of each fiscal year
of the Company, commencing with the fiscal quarter ended on or about June 30,
2011, the unaudited consolidated and consolidating (on the same consolidating
basis, if any, as the Company delivers to the holders of its Permitted Notes)
balance sheet of the Company and its consolidated Subsidiaries as at the end of
such quarter and the related unaudited consolidated and consolidating (on the
same consolidating basis, if any, as the Company delivers to the holders of its
Permitted Notes) statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case, in comparative form the figures for the previous year, certified by a
Responsible Officer, on behalf of the Company, as being fairly stated in all
material respects.
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except (i) as approved by such accountants or officer, as the case may
be, and disclosed in reasonable detail therein and (ii) with respect to
unaudited statements, the absence of footnote disclosure and subject to year-end
audit adjustments) consistently throughout the periods reflected therein and
with prior periods.
          6.2. Certificates; Other Information. Furnish to the Administrative
Agent which shall make such item available to each Lender (or, in the case of
clause (f), to the relevant Lender):
          (a) [Reserved.];
          (b) concurrently with the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of the Company stating that the
Responsible Officer executing such certificate on behalf of the Company has no
knowledge of any Default or Event of Default except as specified in such

54



--------------------------------------------------------------------------------



 



certificate, (ii) a Compliance Certificate containing all information and
calculations necessary for determining compliance by each Loan Party with the
provisions of this Agreement referred to therein, including calculations in
reasonable detail with respect to compliance with Section 7.1, and (iii) in the
case of quarterly or annual financial statements, to the extent not previously
disclosed to the Administrative Agent, (1) a description of any change in the
jurisdiction of organization of any Loan Party, (2) a description of any
Domestic Subsidiary (other than an Immaterial Domestic Subsidiary) acquired or
created, including name and jurisdiction of organization, and (3) a description
of any Person that has become a Loan Party, in each case since the date of the
most recent report delivered pursuant to this clause (iii) (or, in the case of
the first such report so delivered, since the Closing Date);
          (c) concurrently with the delivery of any financial statements
pursuant to Section 6.1(a) or (b), a narrative discussion and analysis of the
financial condition and results of operations of the Company and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter;
          (d) within five days after the same are filed, copies of all financial
statements and reports that the Company may make to, or file with, the SEC
including, without limitation, any press release providing earnings guidance;
          (e) to the Administrative Agent on behalf of each Required Lender
promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that, following reasonable request of the
Administrative Agent (which right to request shall be exercised no more than
once during a 12-month period), any Loan Party or any ERISA Affiliate shall have
promptly requested from the administrator or sponsor of a Multiemployer Plan
with respect to such Multiemployer Plan; and
          (f) promptly, subject to applicable confidentiality agreements of the
Group Members, such reasonably available additional financial and other
information as any Lender through the Administrative Agent may from time to time
reasonably request.
Documents required to be delivered pursuant to Section 6.1, Section 6.2 or
Section 6.7 may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date received by the Administrative Agent. Each
Lender shall be deemed to have received such documents on the date on which such
documents are posted on the Company’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial or governmental third-party website or
whether sponsored by the Administrative Agent); provided, that the Company shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
of the posting of any such documents and, at the request of the Administrative
Agent, provide by electronic mail electronic versions (i.e., soft copies) of
such documents.
          6.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations in respect of Taxes, assessments and governmental charges
or levies of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP, or, in the case of Foreign Subsidiary Borrowers or
other Foreign Subsidiaries, with generally accepted accounting principles in
effect from time to time in their respective jurisdiction of organization, with
respect thereto have been provided on the books of the Company and its
Subsidiaries.
          6.4. Maintenance of Existence; Compliance. (a) (i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each

55



--------------------------------------------------------------------------------



 



case, as otherwise permitted by Section 7.4 or Section 7.5 and except, in the
case of clause (ii) above, to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; and (b) comply in all
material respects with all Requirements of Law.
          6.5. Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted except as would not reasonably be expected to have a Material
Adverse Effect and (b) maintain with financially sound and reputable insurance
companies insurance on its material property in at least such amounts and
against at least such risks (but including in any event public liability and
product liability) as are usually insured against in the same general area by
companies engaged in the same or a similar business.
          6.6. Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and activities
and (b) permit representatives of the Agents or any Lender (subject to
reasonable confidentiality agreements) to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time upon reasonable notice and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and managerial employees of
the Group Members and with their independent certified public accountants,
provided that an officer of the Company shall be provided reasonable opportunity
to participate in any such discussion with the accountants; provided further
that such inspections shall be coordinated through the Administrative Agent so
that in the absence of an Event of Default, not more than one such inspection
shall occur in any calendar year. The Agents and the Lenders agree to use
reasonable efforts to coordinate and manage the exercise of their rights under
this Section 6.6 so as to minimize the disruption to the business of the Company
and its Subsidiaries resulting therefrom.
          6.7. Notices. Upon a Responsible Officer learning of the same,
promptly give notice to the Administrative Agent and each Lender of:
          (a) the occurrence of any Default or Event of Default;
          (b) any litigation or proceeding affecting any Loan Party (i) in which
the amount involved is $35,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought which would reasonably be expected
to have a Material Adverse Effect or (iii) which relates to any Loan Document;
          (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Event(s) that have occurred, would reasonably be expected to result
in liability of any Loan Party or any of its ERISA Affiliates in an aggregate
amount exceeding $35,000,000; and
          (d) any development or event that has had or would reasonably be
expected to have a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Loan Party proposes to take with
respect thereto.
          6.8. Environmental Laws. Except as, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect:

56



--------------------------------------------------------------------------------



 



          (a) comply with, and take all commercially reasonable steps to ensure
compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and take all
commercially reasonable steps to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws.
          (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws.
          6.9. Additional Collateral, etc.. (a) With respect to any property
acquired after the Closing Date by any Domestic Loan Party (other than (x) any
property described in paragraph (b) below and (y) any property constituting
Excluded Property) as to which the Collateral Agent, for the benefit of the
Secured Parties, does not have a perfected Lien, promptly upon request by the
Administrative Agent (i) execute and deliver to the Administrative Agent such
amendments to the Security Documents or such other documents as the
Administrative Agent deems necessary or advisable to grant to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in such
property and (ii) take all actions necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest under the laws of the United States in such property,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Security Documents or by law or as may
be requested by the Administrative Agent. Notwithstanding anything in this
Agreement to the contrary, the Loan Parties will not be required to deliver
control agreements with respect to the Collateral.
          (b) (i) As soon as possible (and in no event later than 45 days after
the delivery of any financial statements under Section 6.1(a) or 6.1(b), for any
fiscal period, in the case of Subsidiaries referred to in the following clause
(A) which period may be extended by the Administrative Agent from time to time
in its discretion), cause (A) all of the Capital Stock (other than Excluded
Property) owned by any Domestic Loan Party to be pledged to the Collateral
Agent, pursuant to an amendment to the Security Documents and/or the schedules
thereto if reasonably requested by the Administrative Agent, and (B) the
Administrative Agent to receive legal opinions of counsel to the Company
acceptable to the Administrative Agent covering such matters in respect of such
pledges as the Administrative Agent shall reasonably request.
     (ii) Notwithstanding the foregoing, cause the Capital Stock of any Special
Purpose Subsidiary or Subsidiary of the Company which acts as a purchaser of
receivables for a receivables securitization program of the Company and its
Domestic Subsidiaries to be pledged as Collateral pursuant to the Security
Documents.
          (c) As soon as possible (and in no event later than 45 days after the
delivery of any financial statements under Section 6.1(a) or 6.1(b), for any
fiscal period, in the case of Subsidiaries referred to in the following clause
(i) which period may be extended by the Administrative Agent from time to time
in its discretion), cause (i) each of the Company’s direct or indirect Domestic
Subsidiaries (other than (A) an Excluded Subsidiary, (B) an Immaterial Domestic
Subsidiary (provided that all Immaterial Domestic Subsidiaries excluded under
this clause (B) and clause (b) of the definition of “Guarantor” shall not,
following the period described in the first parenthetical phrase of this clause
(c), contribute in the aggregate more than 7.5% of Consolidated Assets or more
than 7.5% of Consolidated Revenues), (C) a joint venture in which not more than
85% of the aggregate voting Capital Stock of such joint venture is held by the
Domestic Loan Parties in the aggregate, (D) a direct holding company of one or
more joint ventures under clause (C) hereof, provided that such holding company
does not engage in any business or own any assets other than owning the Capital
Stock of such joint ventures or (E) a U.S.

57



--------------------------------------------------------------------------------



 



Foreign Holdco), to become a Guarantor and Grantor by executing and delivering a
joinder or assumption agreement to the Guarantee and Collateral Agreement in a
form reasonably requested by the Administrative Agent if such Subsidiary is not
then a Guarantor and (ii) opinions of counsel to the Company, in form and
substance reasonably satisfactory to the Administrative Agent, covering such
matters in respect of the Guarantee and Collateral Agreement as the
Administrative Agent shall reasonably request to be delivered to the
Administrative Agent.
          (d) With respect to any fee interest in any real property having a
fair market value (together with improvements thereof) in the good faith
estimation of the Company of at least $5,000,000 or otherwise not constituting
Excluded Property acquired after the Closing Date by any Loan Party (other than
any such real property subject to a Lien expressly permitted by Section 7.3(g)),
as soon as reasonably possible and in any event within 60 days after such
acquisition (or such later times as the Administrative Agent may agree), execute
and deliver a Mortgage, in favor of the Collateral Agent, for its benefit, for
the benefit of the Administrative Agent and for the benefit of the Lenders,
covering such real property, creating a Lien on such real property prior and
superior in right to all other Liens on such real property (except Liens
permitted by Section 7.3), (ii) if reasonably requested by the Administrative
Agent, provide the Collateral Agent, for its benefit, for the benefit of the
Administrative Agent and for the benefit of the Lenders with (x) title searches
in respect of such real property as well as a current map or plat of an as-built
survey thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary by the Administrative Agent in connection
with such Mortgage, each of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent and (iii) if requested by the
Administrative Agent, deliver to the Agents legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
          6.10. Suspension of Collateral Requirements. Notwithstanding any other
provisions of the Loan Documents, the Liens on and security interests in the
Collateral shall be automatically released, and the Group Members shall have no
obligation to create or perfect Liens on and security interests in the
Collateral at any time both (x) the Corporate Ratings are at least BBB- (stable)
from S&P and Baa3 (stable) from Moody’s and (y) the Liens on and security
interests in the Collateral permitted by paragraph (v) of Section 7.3 are
released. The Company shall cause the Loan Parties to enter into the Loan
Documents and take any actions required by the Loan Documents to create or
perfect Liens on and security interests in the Collateral promptly following any
date on which the preceding sentence does not apply.
          6.11. Foreign Subsidiary Borrowers. Cause each Foreign Subsidiary
Borrower to be a Wholly Owned Subsidiary, unless approved by the Administrative
Agent.
SECTION 7. NEGATIVE COVENANTS
          Each Loan Party hereby jointly and severally agrees that, commencing
on the Closing Date and so long as the Commitments remain in effect, any Letter
of Credit remains outstanding or any Loan or other amount is owing to any Lender
or the Administrative Agent hereunder, they shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:
          7.1. Financial Covenants.
          (a) Consolidated Leverage Ratio. Permit, on the last day of any fiscal
quarter beginning with the first fiscal quarter end date following the Closing
Date, the Consolidated Leverage Ratio for the four consecutive fiscal quarters
of the Company ending with such fiscal quarter end date to exceed 2.75: 1.00:

58



--------------------------------------------------------------------------------



 



          (b) Consolidated Interest Coverage. Permit, on the last day of any
fiscal quarter beginning with the first fiscal quarter end date following the
Closing Date, the Interest Coverage Ratio for the four consecutive fiscal
quarters of the Company ending with such fiscal quarter end date to be less than
3.00: 1.00.
          7.2. Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
          (a) Indebtedness of any Loan Party pursuant to any Loan Document;
          (b) intercompany Indebtedness incurred pursuant to any Investment
permitted by Section 7.7(f);
          (c) unsecured Guarantee Obligations incurred in the ordinary course of
business or with respect to Indebtedness permitted pursuant to this Agreement;
          (d) Indebtedness outstanding on the Closing Date and listed on
Schedule 7.2(d);
          (e) Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount not to exceed $250,000,000 at any one time outstanding;
          (f) additional Indebtedness of the Company or any of its Subsidiaries
in an aggregate principal amount not to exceed 7.5% of Consolidated Assets at
any one time outstanding;
          (g) Indebtedness of the Company or any of its Subsidiaries in respect
of workers’ compensation claims, self-insurance obligations, customs,
performance, bid and surety bonds and completion guaranties, in each case in the
ordinary course of business;
          (h) Indebtedness of the Company or any of its Subsidiaries arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn by the Company or such Subsidiary in the
ordinary course of business against insufficient funds, so long as such
Indebtedness is repaid within five Business Days;
          (i) letters of credit issued for the account of any Group Member, so
long as the sum of (i) the aggregate undrawn face amount thereof, (ii) any
unreimbursed obligations in respect thereof and (iii) the aggregate amount of
pledges and deposits made pursuant to Section 7.3(t) below does not exceed the
LC Basket Limit at any time;
          (j) obligations of Chinese Subsidiaries in respect of Chinese
Acceptance Notes in the ordinary course of business;
          (k) Indebtedness of a joint venture (including a joint venture which
is treated as a Subsidiary as a result of Accounting Standards Codification 810
(Topic 810, “Consolidation”) (or any other Accounting Standards Codification
having a similar result or effect)) as long as such Indebtedness is non-recourse
to the Company or any other Subsidiary of the Company (other than a Subsidiary
the sole assets of which are the equity interests in one or more joint
ventures); provided that notwithstanding the foregoing joint ventures may
create, incur or assume Indebtedness with recourse to the Company or any other
Subsidiary of the Company not to exceed $250,000,000 in an aggregate principal
amount at any time;

59



--------------------------------------------------------------------------------



 



          (l) Indebtedness incurred by any Group Member pursuant to working
capital lines of credit or any overdraft line or other cash management system in
an aggregate outstanding principal amount for all such Group Members at the
close of business on any day not to exceed $150,000,000;
          (m) Indebtedness of the Company consisting of pari passu bonds, pari
passu term loans, second lien bonds and second lien term loans of the Company
(which may be guaranteed by the Guarantors) containing then current market terms
and conditions (but which terms and conditions shall not expressly restrict the
ability of the Loan Parties to perform their obligations under the Loan
Documents or the ability of the Borrowers to repay the Loans); provided that (i)
immediately after giving effect to the incurrence of any such Indebtedness and
the use of proceeds thereof the Consolidated Senior Secured Leverage Ratio
(calculated on a pro forma basis for the period of four consecutive fiscal
quarters most recently ended for which financial statements have been delivered)
is less than 2.00:1.00, (ii) in the case of term loans, any negative or
financial covenants applicable to such term loans that are more restrictive than
those contained in this Agreement shall be deemed to be incorporated in this
Agreement, mutatis mutandis, except to the extent they do not by their nature
apply or relate to any previously existing Facility and (iii) the final
scheduled maturity date of such Indebtedness is no earlier than the Revolving
Termination Date and the weighted average life to maturity of such Indebtedness
is equal to or longer than the remaining average weighted life of the Revolving
Facility (other than for nominal amortization of 1% or less of the principal
amount of such Indebtedness per year);
          (n) Indebtedness under tax-favored or government-sponsored financing
transactions; provided that (i) the terms of such transactions and the Group
Members party thereto have been approved by the Administrative Agent, (ii) such
Indebtedness is not senior in right of payment to the Obligations, (iii) any
Lien on Collateral arising pursuant to such transactions is subordinated to the
Liens on the Collateral securing the Obligations and (iv) the aggregate
principal amount of such Indebtedness shall not exceed $75,000,000 at any time;
          (o) Indebtedness incurred by any Group Member in order to finance
Permitted Acquisitions;
          (p) Seller Debt and Earn-outs incurred in connection with Permitted
Acquisitions; provided, that such Seller Debt or Earn-outs in excess of
$50 million shall be on terms and conditions reasonably satisfactory to the
Administrative Agent at the time they are incurred;
          (q) Indebtedness of the Company or any of its Subsidiaries acquired
pursuant to a Permitted Acquisition (or Indebtedness assumed at the time of a
Permitted Acquisition of an asset securing such Indebtedness) in an aggregate
principal amount not to exceed $75,000,000; provided that such Indebtedness was
not incurred in connection with, or in anticipation or contemplation of, such
Permitted Acquisition;
          (r) contingent obligations with respect to customary indemnification
obligations in favor of sellers in connection with Acquisitions permitted under
Section 7.7 and purchasers in connection with Dispositions permitted under
Section 7.5;
          (s) provided that no Event of Default shall have occurred and be
continuing or would occur as a consequence thereof, Indebtedness which serves to
refund, replace, extend repurchase, redeem or refinance any Indebtedness
permitted under paragraphs (d), (e), (f), (m), (o), (p), (q) or (t) of this
Section, or any Indebtedness issued to so refund, replace, extend, repurchase or
refinance such Indebtedness, including, in each case, additional Indebtedness
incurred to pay premiums (including tender premiums), defeasance costs and fees
and expenses in connection therewith (collectively, the “Permitted Refinancing
Indebtedness”) at or prior to its respective maturity; provided, however, that:

60



--------------------------------------------------------------------------------



 



     (i) the weighted average life to maturity of such Permitted Refinancing
Indebtedness shall not be shorter than the weighted average life to maturity of
such refinanced Indebtedness at the time of such refunding or refinancing;
     (ii) to the extent such Permitted Refinancing Indebtedness refinances
Indebtedness subordinated or pari passu to the Obligations, such Permitted
Refinancing Indebtedness is subordinated or pari passu to the Obligations at
least to the same extent as the Indebtedness being refunded or refinanced;
     (iii) such Permitted Refinancing Indebtedness shall not be in a principal
amount in excess of the principal amount of, premium, if any, accrued interest
on, and related fees and expenses of, the Indebtedness being refunded, replaced,
extended, repurchased, redeemed or refinanced (including any premium, expenses,
costs and fees incurred in connection with such refund, replacement or
refinancing);
     (iv) the obligors in respect of such Permitted Refinancing Indebtedness
(including in their capacities as primary obligor and guarantor) are the same as
for the Indebtedness being refinanced; and
     (v) any Liens securing such Permitted Refinancing Indebtedness are not
extended to any property which does not secure the Indebtedness being refinanced
and, if the Liens securing the Indebtedness being refinanced are subject to
intercreditor arrangements with the Lenders, any Liens securing such Permitted
Refinancing Indebtedness are subject to intercreditor arrangements at least as
favorable to the Administrative Agent and the Lenders as the intercreditor
arrangements applicable to the Indebtedness being refinanced; and
          (t) unsecured Indebtedness of the Company and unsecured Guarantee
Obligations of any Guarantor in respect of such unsecured Indebtedness; provided
that immediately after giving effect to the incurrence of any such Indebtedness
and the use of proceeds thereof the Company is in compliance with Section 7.1
(calculated on a pro forma basis for the period of four consecutive fiscal
quarters most recently ended for which financial statements have been
delivered).
          7.3. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:
          (a) Liens for Taxes not yet due or that are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto (if required by GAAP) are maintained on the books of the Company or its
Subsidiaries, as the case may be, in conformity with GAAP (or, in the case of
Foreign Subsidiaries, generally accepted accounting principles in effect from
time to time in their respective jurisdiction of organization);
          (b) landlord’s carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, supplier, construction or other like Liens in the ordinary course
of business that are not overdue for a period of more than 45 days or that are
being bonded or contested in good faith by appropriate proceedings;
          (c) (i) pledges or deposits made in connection with workers’
compensation, unemployment insurance and other social security legislation, and
(ii) Liens (A) of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon or (B) in favor of a
banking institution or financial intermediary, encumbering amounts credited to
deposit or securities accounts

61



--------------------------------------------------------------------------------



 



(including the right of set-off) arising in the ordinary course of business in
connection with the maintenance of such accounts;
          (d) deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds, utility payments and other obligations of a like
nature incurred in the ordinary course of business;
          (e) zoning restrictions, survey exceptions and such matters as an
accurate survey would disclose, mortgage rights, easements, rights-of-way,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Company or
any of its Subsidiaries;
          (f) Liens in existence on the Closing Date and listed on
Schedule 7.3(f) and extensions, renewals and replacements of any such Liens so
long as the principal amount of Indebtedness or other obligations secured
thereby is not increased and so long as such Liens are not extended to any other
property of the Company or any of its Subsidiaries;
          (g) Liens securing Indebtedness of the Company or any other Subsidiary
incurred pursuant to Section 7.2(e) to finance the acquisition of fixed or
capital assets; provided that (i) such Liens shall be created within 90 days of
the acquisition of such fixed or capital assets, (ii) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
and proceeds thereof and (iii) the amount of Indebtedness secured thereby is not
increased and extensions, renewals and replacements of any such Liens so long as
the principal amount of Indebtedness or other obligations secured thereby is not
increased and so long as such Liens are not extended to any other property of
the Company or any of its Subsidiaries;
          (h) Liens created pursuant to the Loan Documents;
          (i) any interest or title of a lessor under any lease entered into by
the Company or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
          (j) Liens with respect of leases, licenses, sublicenses or subleases
granted to others not interfering in any material respect with the businesses of
the Company or any of its Subsidiaries;
          (k) Liens with respect to operating leases not prohibited under this
Agreement and entered into in the ordinary course of business;
          (l) Liens not otherwise permitted by this Section so long as the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed (as to the Company and all Subsidiaries) 7.5% of Consolidated Assets
at any one time;
          (m) Liens on the assets of Foreign Subsidiaries securing obligations
of such Persons that are not prohibited by Section 7.2 so long as the aggregate
outstanding principal amount of the obligations for borrowed money secured
thereby does not exceed (as to all Foreign Subsidiaries) $75,000,000 at any one
time;
          (n) receipt of progress payments and advances from customers in the
ordinary course of business to the extent same creates a Lien on the related
inventory and proceeds thereof;

62



--------------------------------------------------------------------------------



 



          (o) Liens on the assets of joint ventures and their Subsidiaries
securing obligations of such Persons that are not prohibited by Section 7.2 so
long as such Liens do not encumber any assets or property of the Company or its
other Subsidiaries;
          (p) attachment, judgment or other similar Liens securing judgments or
decrees not constituting an Event of Default under Section 8.1(h) or securing
appeal or other surety bonds related to such judgments or decrees;
          (q) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business;
          (r) statutory Liens and rights of offset arising in the ordinary
course of business of the Company and its Subsidiaries;
          (s) Liens on assets of Foreign Subsidiaries securing Indebtedness of a
Foreign Subsidiary permitted by Sections 7.2(f) and 7.2(k) and securing other
obligations under the agreements governing or relating to such Indebtedness; so
long as such Liens do not encumber the Capital Stock of the Company or any of
its Subsidiaries;
          (t) pledges of cash or Cash Equivalents or deposits of cash or Cash
Equivalents made to support any obligations of the Group Members (including cash
collateral to secure obligations under letters of credit permitted pursuant to
Section 7.2(i)) so long as (without duplication) the sum of (i) the aggregate
undrawn face amount of letters of credit permitted pursuant to Section 7.2(i)
above, (ii) any unreimbursed obligations in respect of letters of credit
permitted pursuant to Section 7.2(i) above and (iii) the aggregate amount of
such pledges and deposits does not exceed the limit set forth in Section 7.2(i);
          (u) Liens arising in connection with financing transactions permitted
by Section 7.2(n), provided that such liens do not at any time encumber any
Collateral unless approved by the Administrative Agent and such Liens otherwise
comply with Section 7.2(n);
          (v) Liens on the Collateral securing Indebtedness (and interest and
related obligations) permitted under clause (m) of Section 7.2 as long as such
Liens are subject to an intercreditor agreement reasonably satisfactory to the
Administrative Agent;
          (w) Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of a Subsidiary of the Company in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition; provided that (i) any Indebtedness that is secured by such Liens is
permitted to exist under Section 7.2(q), and (ii) such Liens are not incurred in
connection with, or in contemplation or anticipation of, such Permitted
Acquisition and do not attach to any other asset of the Company or any of its
Subsidiaries and extensions, renewals and replacements of any such Liens so long
as the principal amount of Indebtedness or other obligations secured thereby is
not increased and so long as such Liens are not extended to any other property
of the Company or any of its Subsidiaries;
          (x) Liens resulting from cash pooling and cash management arrangements
entered into in the ordinary course of business;
          (y) Liens on receivables and customary related assets subject to a
Receivable Financing Transaction; and

63



--------------------------------------------------------------------------------



 



          (z) the exchange or transfer within China of Chinese Acceptance Notes
by Chinese Subsidiaries of the Company in the ordinary course of business.
          7.4. Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
          (a) any Subsidiary of the Company may be merged, consolidated with or
into or transferred to the Company (provided that the Company shall be the
continuing or surviving corporation) or with, into or to any Guarantor (provided
that the Guarantor shall be the continuing or surviving corporation or
simultaneously therewith, the continuing corporation shall become a Guarantor);
          (b) any Subsidiary of the Company that is not a Loan Party may be
merged, consolidated, amalgamated, liquidated, wound-up or dissolved or all or
substantially all of its property or business Disposed of with, into or to a
Subsidiary that is not a Loan Party;
          (c) any Subsidiary of the Company may Dispose of any or all of its
assets to the Company or any Guarantor (upon voluntary liquidation or
otherwise);
          (d) any Foreign Subsidiary may be merged, consolidated, amalgamated,
liquidated, wound up or dissolved or all or substantially all its property or
business disposed of with, into or to a Foreign Subsidiary Borrower;
          (e) any Disposition otherwise permitted pursuant to Section 7.5 may be
completed; and
          (f) any Permitted Acquisition otherwise permitted pursuant to
Section 7.7 may be completed.
          7.5. Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:
          (a) the Disposition of obsolete or worn out property or property no
longer useful in the business of the Company and its Subsidiaries, in each case
in the ordinary course of business;
          (b) the Disposition of inventory or cash or Cash Equivalents in the
ordinary course of business;
          (c) Dispositions permitted by Section 7.4, Restricted Payments
permitted by Section 7.6 and Investments permitted by Section 7.7;
          (d) the Disposition or issuance of any Subsidiary’s Capital Stock to
the Company or any Guarantor;
          (e) the licensing and cross-licensing arrangements of technology or
other intellectual property in the ordinary course of business;
          (f) the Disposition of any property or assets, or the issuance of any
Subsidiaries’ Capital Stock, (i) to any Domestic Loan Party and (ii) by any
Subsidiary that is not a Guarantor to any other Subsidiary that is not a
Guarantor;

64



--------------------------------------------------------------------------------



 



          (g) transfers of property as a result of any Recovery Event;
          (h) leases, occupancy agreements and subleases of property in the
ordinary course of business;
          (i) the Disposition of receivables and customary related assets (i) in
connection with a Receivables Financing Transaction or (ii) pursuant to
factoring programs on customary market terms for such transactions and with
respect to receivables of, and generated by, Foreign Subsidiaries;
          (j) the exchange or transfer within China of Chinese Acceptance Notes
by Chinese Subsidiaries of the Company;
          (k) the Disposition of other property (other than receivables and
customary related assets) having a net book value not to exceed 10% of
Consolidated Assets in the aggregate during any fiscal year of the Company;
provided that if the Net Cash Proceeds thereof are reinvested in assets useful
in the business of the Company and its Subsidiaries within 360 days of receipt
thereof, such Disposition shall be disregarded for purposes of calculating the
aggregate net book value of assets Disposed of pursuant to this Section 7.5(k)
from and after the date of such reinvestment; and
          (l) the Disposition of Investments in IAC.
          7.6. Restricted Payments. (A) Declare or pay any dividend (other than
dividends payable solely in Qualified Stock of the Person making such dividend)
on, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, defeasance, retirement or
other acquisition of, any Capital Stock of the Company or any Subsidiary of the
Company, whether now or hereafter outstanding, or make any other distribution in
respect thereof, either directly or indirectly, whether in cash or property or
in obligations of the Company or any Subsidiary of the Company; (B) make or
offer to make any payment, prepayment, repurchase or redemption of or otherwise
defease or segregate funds with respect to the principal of any Junior
Indebtedness (other than (i) scheduled payments of principal, (ii) customary
mandatory prepayments, mandatory repurchases and mandatory redemptions,
(iii) refinancing thereof from the Net Cash Proceeds of Indebtedness permitted
by Section 7.2 or Capital Stock of the Company other than Disqualified Capital
Stock) and (iv) Indebtedness of a class, tranche or series having a principal
amount of $25,000,000 or less; or (C) make any Restricted Investment ((A),
(B) and (C), collectively, “Restricted Payments”), except that:
          (a) any Subsidiary may make Restricted Payments to any Loan Party;
          (b) any Subsidiary may make Restricted Payments to the Group Member
that is its parent company so long as, in the case of any Restricted Payment
made by a Loan Party, such parent company is also a Loan Party;
          (c) any Subsidiary may make Restricted Payments with respect to the
Capital Stock of such Subsidiary, provided that each Group Member shareholder of
such Subsidiary receives at least its ratable share thereof;
          (d) the Company may pay cash in lieu of fractional shares in
connection with any conversion of Series A Preferred Stock or warrants with
respect to Capital Stock of the Company in accordance with their terms, provided
that the aggregate amount of cash payments under this clause (iv) shall not
exceed $100,000 in any fiscal quarter of the Company;

65



--------------------------------------------------------------------------------



 



          (e) as long as no Default or Event of Default exists immediately
before or after giving effect thereto, the Company may purchase or redeem its
common stock pursuant to the existing three-year common stock buyback
authorization as in effect on the Closing Date;
          (f) as long as no Default or Event of Default exists immediately
before or after giving effect thereto, the Company may pay dividends on its
Capital Stock in an aggregate amount not to exceed $65,000,000 in any fiscal
year;
          (g) as long as no Default or Event of Default exists immediately
before or after giving effect thereto, the Company may make Restricted Payments
in an aggregate amount not to exceed the sum of:
     (i) $250,000,000, plus
     (ii) 50% of the Consolidated Net Income of the Company on a cumulative
basis during the period (taken as one accounting period) from and including
January 1, 2011 and ending on the last day of the Company’s fiscal quarter
immediately preceding the date of such Restricted Payments (or in the event such
Consolidated Net Income shall be a deficit, minus 100% of such deficit), plus
     (iii) 100% of the aggregate Net Cash Proceeds received by the Company from
(1) any capital contribution to the Company after January 1, 2011 or any issue
or sale after January 1, 2011 of Qualified Stock of the Company (other than
(x) to any Subsidiary of the Company) and (2) the issue or sale after January 1,
2011 of any Indebtedness or other securities of the Company convertible into or
exercisable for Qualified Stock of the Company that have been so converted or
exercised, as the case may be, plus
     (iv) the amount of distributions, dividends or Net Cash Proceeds received
with respect to the Capital Stock of IAC;
          (h) as long as no Default or Event of Default exists immediately
before or after giving effect thereto, the Company may make Restricted Payments
of the type described in clause (B) set forth in the introductory paragraph of
this Section 7.6 in an aggregate amount not to exceed $200,000,000; and
          (i) as long as immediately before or after giving effect thereto no
Default or Event of Default exists and the Consolidated Total Leverage Ratio
(with Consolidated Total Debt being calculated without giving effect to netting
of any cash or Cash Equivalents), recomputed on a pro forma basis to give effect
to such Restricted Payments for the most recently ended period of four
consecutive fiscal quarters of the Company for which financial statements are
available, is less than 1.5 to 1.0, the Company may make Restricted Payments.
          7.7. Investments. Make any Investment except:
          (a) extensions of trade credit in the ordinary course of business;
          (b) Investments in cash or Cash Equivalents;
          (c) Guarantee Obligations permitted by Section 7.2;

66



--------------------------------------------------------------------------------



 



          (d) loans and advances to employees or directors of any Group Member
in the ordinary course of business (including for travel, entertainment and
relocation expenses);
          (e) Investments in the business of the Company and its Subsidiaries
made by the Company or any of its Subsidiaries with the proceeds of any
Reinvestment Deferred Amount if such Investments are made within 360 days of
receipt thereof;
          (f) intercompany Investments by (i) any Group Member in the Company or
any Person that, prior to such investment, is a Guarantor, (ii) by any
Subsidiary that is not a Guarantor in any other Subsidiary that is not a
Guarantor, (iii) by any Group Member in a Foreign Subsidiary to fund in the
ordinary course of business foreign operations and (iv) by any Domestic Loan
Party in any Subsidiary that is not a Domestic Loan Party, provided that the
aggregate amount of Investments under clause (iv) in Subsidiaries that are
organized under the laws of a Specified Jurisdiction shall not exceed
$300,000,000 at any one time outstanding in the aggregate plus (as provided in
the definition of “Investments”), without duplication, all cash returns of
principal or capital, cash dividends and other cash returns received by the any
Domestic Loan Party after the date hereof from any Subsidiary that is organized
under the laws of a Specified Jurisdiction, provided further that the
contribution of the Capital Stock of a Foreign Subsidiary to a Foreign
Subsidiary shall not be deemed to be an Investment by a Loan Party in a
Subsidiary that is not a Loan Party;
          (g) Investments consisting of Indebtedness permitted by Section 7.2 or
arising from the forgiveness of Indebtedness permitted by Section 7.2(b);
          (h) prepaid expenses and lease, utility, workers, compensation,
performance and other similar deposits made in the ordinary course of business;
          (i) Investments (including debt obligations) received in the ordinary
course of business by the Company or any Subsidiary in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement or
delinquent obligations of, and other disputes with, customers and suppliers
arising out of the ordinary course of business;
          (j) Investments in existence on the Closing Date;
          (k) Investments in joint ventures (including a joint venture which is
treated as a Subsidiary as a result of Accounting Standards Codification 810
(Topic 810, “Consolidation”) (or any other Accounting Standards Codification
having a similar result or effect)) and non-wholly owned Subsidiaries shall not
exceed 7.5% of Consolidated Assets at any time, plus (as provided in the
definition of “Investments”), without duplication, all cash returns of principal
or capital, cash dividends and other cash returns received by any Loan Party
after the date hereof from such Investments;
          (l) the Disposition or contribution by the Company and certain of its
domestic Subsidiaries of certain metals and electronics assets to its existing
Subsidiaries consistent with the restructuring plan including in the financial
projections; and
          (m) Swap Agreements permitted by Section 7.9;
          (n) Investments in Special Purpose Subsidiaries arising or made under
Receivable Financing Transactions;
          (o) Permitted Acquisitions;

67



--------------------------------------------------------------------------------



 



          (p) in addition to Investments otherwise expressly permitted by this
Section, Investments by the Company or any of its Subsidiaries in an aggregate
amount not to exceed $200,000,000 at any one time outstanding, plus (as provided
in the definition of “Investments”), without duplication, all cash returns of
principal or capital, cash dividends and other cash returns received by any Loan
Party after the date hereof from such Investments; and
          (q) Restricted Investments permitted by Section 7.6.
          7.8. Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than transactions among Group Members) unless such transaction
(a) is otherwise permitted under this Agreement, (b) is in the ordinary course
of business of the relevant Group’s Member, upon fair and reasonable terms
substantially as favorable to the relevant Group Member than would be obtainable
in a comparable arm’s length transaction with a Person that is not an Affiliate;
or (c) involves any Lender or Agent (or their Affiliates) in its capacity as
Lender or Agent under this Agreement.
          7.9. Swap Agreements. Enter into any Swap Agreement except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Group Member has
actual exposure and (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investments of any Group Member, provided that in
each case such agreements are not entered into for speculative purposes.
          7.10. Changes in Fiscal Periods. Permit the fiscal year of the Company
to end on a day other than December 31.
          7.11. Negative Pledge Clauses. Enter into or permit to exist or become
effective any agreement that prohibits or limits (other than a dollar limit,
provided that such dollar limit is sufficient in amount to allow at all times
the Liens to secure the obligations under the Loan Documents in full) the
ability of the Company or any Domestic Subsidiary to create, incur, assume or
suffer to exist any Lien upon any of its property or revenues, whether now owned
or hereafter acquired, to secure its obligations under the Loan Documents to
which it is a party other than (a) this Agreement and the other Loan Documents,
(b) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby or any other secured obligation permitted
by Section 7.3(c), (d), (g), (t), (w) or (y) (in which case, any prohibition or
limitation shall only be effective against (x) in the case of purchase money
Liens or Capital Lease Obligations, the assets financed thereby and proceeds
thereof and (y) in the case of other secured obligations, the specific assets
subject to the Lien securing such obligation), (c) (i) any Unsecured Note
Indenture or any agreements governing Indebtedness permitted by Section 7.2(m)
and any Guarantee Obligations with respect thereto or any Permitted Refinancing
Indebtedness in respect thereof (provided that the prohibition or limitation
contained in any agreement referred to in this clause (c)(i) is no less
favorable than that which exists in this Agreement) and (ii) any agreement
governing any Indebtedness existing as of the Closing Date and any agreement
governing any Permitted Refinancing Indebtedness of such Indebtedness existing
as of the Closing Date (provided that the prohibition or limitation contained
therein is no less favorable to the Lenders than that which exists in the
agreement governing such Indebtedness as of the Closing Date), (d) customary
provisions in joint venture agreements and similar agreements and any agreement
with respect to Indebtedness primarily incurred to finance the acquisition of an
interest in a joint venture that restrict the transfer or encumbrance of assets
of, or equity interests in, the applicable joint ventures, (e) customary
provisions in any agreements governing any Receivable Financing Transaction (in
which case, any prohibition or limitation shall only be effective against the
assets conveyed thereunder), (f) any agreement governing letters of

68



--------------------------------------------------------------------------------



 



credit issued in accordance with Section 7.2(i) or any Specified Swap Agreement
or Specified Cash Management Agreement containing provisions not more
restrictive that the provisions of this Agreement, (g) licenses or sublicenses
by the Company and its Subsidiaries of intellectual property in the ordinary
course of business (in which case, any prohibition or limitation shall only be
effective against the intellectual property subject thereto) and (h) customary
restrictions in any agreements governing Indebtedness of a joint venture which
prohibit the pledge of the assets of, or equity interests in, such joint
venture.
          7.12. Clauses Restricting Subsidiary Distributions. Enter into or
permit to exist or become effective any consensual encumbrance or restriction on
the ability of any Domestic Subsidiary of the Company to (a) make Restricted
Payments in respect of any Capital Stock of such Subsidiary held by, or pay any
Indebtedness owed to, the Company or any other Loan Party, (b) make loans or
advances to, or other Investments in, the Company or any other Loan Party or
(c) transfer any of its assets to the Company or any other Loan Party, except
for such encumbrances or restrictions existing under or by reason of (i) any
restrictions existing under the Loan Documents, any Unsecured Note Indenture,
any agreements governing Indebtedness permitted by Section 7.2(m) and any
agreement governing Permitted Refinancing Indebtedness in respect thereof
(provided that the prohibition or limitation contained therein is no less
favorable to the Lenders than that which exists in this Agreement) and any
agreement governing any Indebtedness existing as of the Closing Date and any
agreement governing any Permitted Refinancing Indebtedness of such Indebtedness
existing as of the Closing Date (provided that the prohibition or limitation
contained therein is no less favorable to the Lenders than that which exists in
the agreement governing such Indebtedness as of the Closing Date),
(ii) customary provisions in joint venture agreements and similar agreements
that restrict the transfer of equity interests in joint ventures (in which case
such restrictions shall relate only to assets of, or equity interests in, such
joint venture or any holding company which may hold the Capital Stock of such
joint venture), (iii) any restrictions regarding licenses or sublicenses by the
Company and its Subsidiaries of intellectual property in the ordinary course of
business (in which case such restriction shall relate only to such intellectual
property); (iv) customary restrictions and conditions contained in agreements
relating to the sale of all or a substantial part of the capital stock or assets
of any Subsidiary pending such sale, provided such restrictions and conditions
apply only to the Subsidiary to be sold and such sale is permitted hereunder,
(v) with respect to restrictions described in clause (a) of this Section 7.12,
restrictions contained in agreements governing Indebtedness permitted by
Section 7.2(c) hereof; and (vi) with respect to restrictions described in clause
(c) of this Section 7.12, restrictions contained in agreements governing
Indebtedness permitted by Section 7.2(e) (as long as such restrictions apply to
the property financed thereby) and (k) hereof (as long as such restrictions
apply only to the assets of the applicable joint venture).
          7.13. Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Company and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto.
          7.14. Use of Proceeds. Use the proceeds of the Loans for purposes
other than those described in Section 4.15.

69



--------------------------------------------------------------------------------



 



SECTION 8. EVENTS OF DEFAULT
          8.1. Events of Default. If any of the following events shall occur and
be continuing on or after the occurrence of the Closing Date:
          (a) any Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or any
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
three Business Days after any such interest or other amount becomes due in
accordance with the terms hereof; or
          (b) any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or
          (c) any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) of Section 6.4(a) (with respect to the
Borrowers only), Section 6.7(a) or Section 7 (other than Sections 7.11 and 7.12)
of this Agreement or Section 5.5 of the Guarantee and Collateral Agreement; or
          (d) any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or the Required Lenders to the Company; or
          (e) any Group Member (other than an Immaterial Subsidiary) shall
(i) default in making any payment of any principal of any Indebtedness
(including any Guarantee Obligation, but excluding the Loans or any intercompany
Indebtedness) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount (or the termination value, as applicable) of which exceeds in
the aggregate $50,000,000; or
          (f) (i) the Borrower or any of its Subsidiaries (other than 4%
Subsidiaries) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against the
Company or any of its Subsidiaries (other than 4% Subsidiaries) any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against the Company or any of its Subsidiaries
(other than 4% Subsidiaries) any case, proceeding or other action seeking
issuance of a warrant of attachment,

70



--------------------------------------------------------------------------------



 



execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within
60 days from the entry thereof; or (iv) the Board of Directors of the Company
shall authorize any action set forth in clause (i) above; or (v) the Company or
any of its Subsidiaries (other than 4% Subsidiaries) shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; or (vi) or the Company or any of its Subsidiaries (other than
4% Subsidiaries) shall make a general assignment for the benefit of its
creditors; provided that all 4% Subsidiaries that are subject to any of the
proceedings or actions described in clauses (i) through (vi) of this paragraph
(f) shall not at any time contribute in the aggregate more than 5% of
Consolidated Assets or more than 5% of Consolidated Revenues; or
          (g) (i) an ERISA Event shall have occurred; (ii) a trustee shall be
appointed by a United States district court to administer any Single Employer
Plan, (iii) the PBGC shall institute proceedings to terminate any Single
Employer Plan(s); (iv) any Loan Party or any of their respective ERISA
Affiliates shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred or will be assessed Withdrawal Liability to such Multiemployer
Plan and such entity does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely
and appropriate manner; or (v) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (v) above, such
event or condition, together with all other such events or conditions, if any,
would reasonably be expected to have a Material Adverse Effect; or
          (h) one or more judgments or decrees shall be entered against any
Group Member involving in the aggregate a liability (excluding any amounts paid
or covered by insurance as to which the relevant insurance company has not
denied coverage) of $50,000,000 or more, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof; or
          (i) any of the Loan Documents shall cease, for any reason, to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or Liens created by the Loan Documents with respect to a
material portion of the Collateral shall cease to be enforceable and of the same
effect and priority purported to be created thereby other than by reason of the
release thereof in accordance with the terms of the Loan Documents; or
          (j) a Change of Control shall have occurred;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Company,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including, without limitation, all amounts of
Reimbursement Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Company declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Company, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of Reimbursement Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be due and

71



--------------------------------------------------------------------------------



 



payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Company shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrowers hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrowers hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Company (or such other Person
as may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrowers.
SECTION 9. THE AGENTS
          9.1. Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent and the Collateral Agent as the
collateral agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes each of the
Administrative Agent and the Collateral Agent, in its capacity as such, to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent and Collateral Agent, as
applicable, by the terms of this Agreement and the other Loan Documents,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent and the Collateral Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent, as applicable.
          9.2. Delegation of Duties. Each of the Administrative Agent and the
Collateral Agent may execute any of its duties under this Agreement and the
other Loan Documents by or through agents or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Neither Agent shall be responsible for the negligence or misconduct of any
agents or attorneys-in fact selected by it with reasonable care. The exculpatory
provisions of this Agreement and of the other Loan Documents shall apply to any
such agent or attorney-in-fact and to their Related Parties (as defined below).
          9.3. Exculpatory Provisions. Neither any Agent nor any of its
officers, directors, employees, agents, advisors, attorneys in fact, controlling
persons or affiliates (collectively, the “Related Parties”) shall be (i) liable
for any action lawfully taken or omitted to be taken by it or such Person under
or in connection with this Agreement or any other Loan Document (except to the
extent that any of the foregoing are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from its or such Person’s
own gross negligence or willful misconduct) or (ii) responsible in any manner to
any of the Lenders for any recitals, statements, representations or warranties
made by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Agents

72



--------------------------------------------------------------------------------



 



shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party.
          9.4. Reliance by Agents. The Agents and their Related Parties shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
facsimile or email message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrowers), independent accountants and other experts
selected by the Agents. The Agents and their Related Parties may deem and treat
the payee of any Note as the owner thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent. The Agents and their Related Parties shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders or any
other instructing group of Lenders specified by this Agreement) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. The Agents and their Related
Parties shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified by this Agreement),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.
          9.5. Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless such Agent
has received notice from a Lender or any Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that an Agent receives such a notice, such
Agent shall give notice thereof to the Lenders. The Agents shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified by this Agreement);
provided that unless and until the Agents shall have received such directions,
the Agents may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as they
shall deem advisable in the best interests of the Lenders.
          9.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their Related Parties have made
any representations or warranties to it and that no act by the any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agents
hereunder, the Agents shall not have any duty or responsibility to provide any

73



--------------------------------------------------------------------------------



 



Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Agents or any of its officers, directors, employees, agents,
advisors, attorneys-in-fact or affiliates.
          9.7. Indemnification. The Lenders agree to indemnify each Agent and
its Related Parties (each, an “Agent Indemnitee”) (to the extent not reimbursed
by the Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
(including reasonable attorneys fees and expenses) whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent Indemnitee in any way relating to or arising
out of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.
          9.8. Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.
          9.9. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Company. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit. The Administrative Agent
may in its discretion resign as Collateral Agent at any time it resigns as
Administrative Agent.
          9.10. Execution of Loan Documents. The Lenders hereby empower and
authorize the Agents, on behalf of the Lenders, to execute and deliver to the
Loan Parties the other Loan Documents and all related agreements, certificates,
documents, or instruments as shall be necessary or appropriate to

74



--------------------------------------------------------------------------------



 



effect the purposes of the Loan Documents, including, without limitation, any
intercreditor agreement contemplated hereby. Each Lender agrees that any action
taken by the Agents or the Required Lenders (or any other instructing group of
Lenders specified by this Agreement) in accordance with the terms of this
Agreement or the other Loan Documents, and the exercise by the Agents or the
Required Lenders (or any other instructing group of Lenders specified by this
Agreement) of their respective powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Lenders.
          9.11. Collateral Agent. (a) The provisions of Section 9 that apply to
the Administrative Agent shall apply, mutatis mutandis, to the Collateral Agent
and to any successor Collateral Agent, as applicable; provided that,
notwithstanding anything herein to the contrary, the Collateral Agent shall have
the right to appoint a successor to itself as Collateral Agent and without the
consent of any Lender.
          (b) The Collateral Agent is authorized on behalf of all the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time to take any action with respect to any Collateral or the Loan
Documents which may be necessary to perfect and maintain a perfected security
interest in and Liens upon the Collateral granted pursuant to the Loan
Documents. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder or under any of the
other Loan Documents, the Collateral Agent shall not have any duty as to any
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, trades or other matters relative to any
Collateral, whether or not the Collateral Agent is deemed to have knowledge of
such matters, or as to taking of any necessary steps to preserve rights against
any parties or any other rights pertaining to any Collateral (including the
filing of UCC Financing and Continuation Statements). The Collateral Agent shall
be deemed to have exercised appropriate and due care in the custody and
preservation of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which other collateral agents accord
similar property.
          9.12. No Other Duties. None of the Joint Lead Arrangers, the Joint
Bookrunners, the Co-Documentation Agents or the Syndication Agent shall have any
duties or responsibilities hereunder in their capacities as such.
SECTION 10. MISCELLANEOUS
          10.1. Amendments and Waivers. (a) Neither this Agreement, any other
Loan Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
principal amortization payment in respect of any Loan, reduce the stated rate of
any interest or fee payable hereunder (except (x) in connection with the waiver
of applicability of any post-default increase in interest rates (which waiver
shall be effective with the consent of the Required Lenders), (y) in connection
with the waiver or

75



--------------------------------------------------------------------------------



 



extension of any mandatory prepayment hereunder, and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Commitment, in
each case without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders or consent to the assignment or
transfer by any Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, in each case without the written consent
of all Lenders; (iv) amend, modify or waive any provision of Section 9 or any
other provision of any Loan Document that affects the Administrative Agent
without the written consent of the Administrative Agent; (v) except as provided
herein, release all or substantially all of the Collateral securing the
Obligations or release all or substantially all of the Guarantors from their
obligations under the Guarantee and Collateral Agreement, in each case without
the consent of each Lender; amend, modify or waive any provision of Section 2.2
or 2.3 without the written consent of the Swingline Lender; (vi) release the
Company from all or substantially all of its obligations under the Guarantee and
Collateral Agreement without the written consent of all Lenders or (vii) amend,
modify or waive any provision of Section 3 without the written consent of the
Issuing Lender. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
          (b) Notwithstanding the foregoing, the Administrative Agent may amend
or supplement the Loan Documents without the consent of any Lender or the
Required Lenders (but with the consent of the Company to the extent required
under the Security Documents) to cure any ambiguity, defect or inconsistency in
the Loan Documents.
          (c) Notwithstanding the foregoing, Schedule 1.1C may be amended as
follows:
     (i) Schedule 1.1C may be amended, following at least five Business Days
prior notice to the Administrative Agent, to add Wholly Owned Subsidiaries of
the Company organized in jurisdictions reasonably satisfactory to the
Administrative Agent as additional Foreign Subsidiary Borrowers upon
(A) execution and delivery by the Company, any such Foreign Subsidiary Borrower
and the Administrative Agent of a Joinder Agreement providing for any such
Subsidiary to become a Foreign Subsidiary Borrower, and (B) delivery to the
Administrative Agent of (I) a Foreign Subsidiary Opinion in respect of such
additional Foreign Subsidiary Borrower (including as to the applicability of any
withholding Taxes) in form and substance reasonably satisfactory to the
Administrative Agent, (II) all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act and (III) such
other documents with respect thereto as the Administrative Agent shall
reasonably request.
     (ii) Schedule 1.1C may be amended to remove any Subsidiary as a Foreign
Subsidiary Borrower upon (A) execution and delivery by the Company of a written
amendment providing for such amendment and (B) repayment in full of all
outstanding Loans of such Foreign Subsidiary Borrower.

76



--------------------------------------------------------------------------------



 



     (iii) The Administrative Agent agrees to promptly notify the Lenders of any
amendment effected pursuant to this Section 10.1(c) (via IntraLinks or such
other communication permitted under this Agreement).
          (d) The Company shall be permitted to replace any Lender that
requests, on behalf of itself or any Participant with respect to which the
applicable Borrower has provided its consent for the payment of greater amounts
pursuant to Section 10.6(c)(ii), any payment under Section 2.15 or 2.16 or that
does not consent to any proposed amendment, supplement, modification, consent or
waiver of any provision of this Agreement or any other Loan Document that
requires the consent of each of the Lenders or each of the Lenders affected
thereby (so long as the consent of the Required Lenders has been obtained) or
any Lender that becomes a Defaulting Lender, with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) the replacement financial institution shall purchase,
at par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (iii) the Borrower shall be liable to such replaced
Lender under Section 2.17 if any Eurocurrency Loan owing to such replaced Lender
shall be purchased other than on the last day of the Interest Period relating
thereto, (iv) the replacement financial institution shall be reasonably
satisfactory to the Administrative Agent, (v) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Company shall be obligated to pay the processing
and recordation fee referred to therein) or in accordance with other procedures
established by the Administrative Agent (which may include a deemed assignment
by the replaced Lender rather than execution and delivery of an Assignment and
Assumption) and (vi) any such replacement shall not be deemed to be a waiver of
any rights that the Company, the Administrative Agent or any other Lender shall
have against the replaced Lender.
          (e) Notwithstanding the foregoing, this Agreement may be amended
(x) with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all or a portion of the Loans outstanding under an
Incremental Term Facility (“Refinanced Term Loans”) with a replacement term loan
tranche hereunder which shall be Loans hereunder (“Replacement Term Loans”);
provided that (i) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(ii) the weighted average life to maturity of such Replacement Term Loans shall
not be shorter than the weighted average life to maturity of such Refinanced
Term Loans at the time of such refinancing and (iii) all other terms applicable
to such Replacement Term Loans shall substantially identical to, or less
favorable to the Lenders providing, such Replacement Term Loans than those
applicable to such Refinanced Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of any Loans in effect immediately prior to such refinancing and
(y) with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Revolving Loans (as defined below) to
permit the refinancing of any Refinanced Term Loans with a revolving facility
hereunder (“Replacement Revolving Facility”); provided that (i) the aggregate
principal amount of such Replacement Revolving Facility shall not exceed the
aggregate principal amount of such Refinanced Term Loans, (ii) the final
maturity date of such Replacement Revolving Facility shall be no earlier than
the final maturity date of the Refinanced Term Loans, (iii) the Replacement
Revolving Facility shall be fully drawn on the closing date thereof and the
proceeds of the Replacement Revolving Facility shall be used to repay the
outstanding Refinanced Term Loans, and (iv) the Replacement Revolving Facility
shall be on terms and pursuant to documentation to be determined by the
Borrower, the Administrative Agent and the Persons willing to provide such
Replacement Revolving Facility, provided that (A) to the extent such terms and
documentation are not consistent with such Incremental Term Facility (other than
with respect to pricing) they shall be reasonably satisfactory to the
Administrative Agent and (B) if the Applicable Margin (which term for purposes
of this Section 10.1(e) shall include any upfront fees payable by the Company to
the lenders under such Incremental Term Facility or the Replacement Revolving
Facility, as applicable, in the

77



--------------------------------------------------------------------------------



 



primary syndication thereof (with such upfront fees being equated to interest
based on assumed four-year life to maturity)) relating to any Replacement
Revolving Facility exceeds the Applicable Margin relating to the Refinanced
Loans immediately prior to the refinancing thereof, the Applicable Margin
relating to such Incremental Term Facility shall be adjusted to equal the
Applicable Margin relating to such Replacement Revolving Facility.
          (f) In addition, notwithstanding the foregoing, this Agreement,
including this Section 10.1, and the other Loan Documents may be amended (or
amended and restated) pursuant to Section 2.19 in order to add any Incremental
Facility to this Agreement and (a) to permit the extensions of credit from time
to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement (including the rights
of the lenders under Incremental Facility to share ratably with the Revolving
Facility in prepayments pursuant to Sections 2.7 and 2.8), the Guaranty and
Collateral Agreement and the other Loan Documents with the Loans and the accrued
interest and fees in respect thereof, (b) to include appropriately the Lenders
holding such credit facility in any determination of the Required Lenders and
(c) to amend other provision of the Loan Documents so that the Incremental
Facility is appropriately incorporated (including this Section 10.1).
          (g) Notwithstanding anything to the contrary contained in this
Section 10.1, the Administrative Agent and the Company, in their sole
discretion, may amend, modify or supplement any provision of this Agreement or
any other Loan Document to (i) amend, modify or supplement such provision or
cure any ambiguity, omission, mistake, error, defect or inconsistency, so long
as such amendment, modification or supplement does not directly and adversely
affect the obligations of any Lender or Issuing Lender and (ii) permit
additional Domestic Subsidiaries (excluding any U.S. Foreign Holdcos) of the
Company to guarantee the Obligations and/or provide Collateral therefor. Such
amendments shall become effective without any further action or consent of any
other party to any Loan Document. Upon the request of the Company, the
Administrative Agent shall release any Guarantor from the Guarantee and
Collateral Agreement if such Guarantor ceases to qualify as a Guarantor (in
accordance with the definition of such term as provided herein).
          10.2. Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrowers and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

         
The Borrowers:
  Lear Corporation    
 
  21557 Telegraph Road    
 
  Southfield, Michigan 48033    
 
  Attention: Shari L. Burgess    
 
  Telecopy: (248) 447-1593    
 
  Telephone: (248) 447-1580    
 
  Email: sburgess@lear.com    
 
       
 
  With copies to:    
 
       
 
  Lear Corporation    
 
  21557 Telegraph Road    
 
  Southfield, Michigan 48033    
 
  Attention: Terrence B. Larkin    
 
  Telecopy: (248) 447-5126    
 
  Telephone: (248) 447-5123    
 
  Email: TLarkin@lear.com    

78



--------------------------------------------------------------------------------



 



         
 
  With copies to (which shall not constitute a notice hereunder):    
 
       
 
  Winston & Strawn LLP    
 
  35 West Wacker Drive    
 
  Chicago, Illinois 60601-9703    
 
  Telecopy: (312) 558-5989    
 
  Telephone: (312) 558-5700    
 
  Email: CBoehrer@winston.com    
 
       
Administrative Agent or
Collateral Agent:
  JPMorgan Chase Bank, N.A.
270 Park Avenue    
 
  New York, New York 10017    
 
  Attention: Richard Duker    
 
  Telecopy: (212) 270-5100    
 
  Telephone: (212) 270-3057    
 
  Email: richard.duker@jpmorgan.com    
 
       
 
  If such notice or other communication relates to an Alternative Currency Loan
(including any request for a Eurocurrency Borrowing denominated in an
Alternative Currency):
 
       
 
  J.P. Morgan Europe Limited    
 
  125 London Wall    
 
  London, EC2Y 5AJ    
 
  United Kingdom    
 
  Attention of the Manager    
 
  Telecopy: +44 207 777 2360    
 
       
 
  With copies to:    
 
       
 
  JPMorgan Chase Bank, N.A.    
 
  1111 Fannin Street, Floor 10    
 
  Houston, Texas 77002    
 
  Attention: Alice Telles    
 
  Telecopy: (713) 750-2938    
 
  Telephone: (713) 750-7941    
 
  Email: alice.h.telles@jpmchase.com    

provided that any notice, request or demand to or upon the Agents or the Lenders
shall not be effective until received.
          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrowers may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic

79



--------------------------------------------------------------------------------



 



communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
          10.3. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent, the Collateral
Agent or any Lender, any right, remedy, power or privilege hereunder or under
the other Loan Documents shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
          10.4. Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          10.5. Payment of Expenses. The Borrowers agree (a) to pay or reimburse
each Agent for all its reasonable, out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement, the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel and any
financial advisor or third party consultants or appraisers to and each Agent and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Company prior to the Closing Date (in the case
of amounts to be paid on the Closing Date) and from time to time thereafter on
such other periodic basis as each Agent shall deem appropriate, (b) to pay or
reimburse each Lender and each Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, including in connection with any work-out,
restructuring, forbearance or other amendment providing relief to the Borrowers,
the other Loan Documents and any such other documents related thereto, including
the reasonable fees and disbursements of counsel and any financial advisor or
third party consultants or appraisers to each Agent and the reasonable fees and
disbursements of counsel to the several Lenders; provided that, in the case of
clauses (a) and (b), the Borrowers shall not be obligated to so reimburse for
more than one law firm (and, in addition to such law firm, any local counsel
engaged in each relevant jurisdiction by such law firm) as counsel for the
Lenders and the Agents, (c) to pay, indemnify, and hold each Lender and each
Agent harmless from, any and all recording and filing fees, if any, that may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents related thereto, and (d) to pay, indemnify, and hold
each Lender and each Agent and their respective officers, directors, employees,
affiliates, agents, advisors, trustees and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever arising out of any
litigation, investigation or proceeding with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents and instruments referred to therein,
including any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrowers shall have no obligation hereunder
to any Indemnitee with respect to Indemnified Liabilities to the extent such

80



--------------------------------------------------------------------------------



 



Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee. Without limiting the foregoing,
and to the extent permitted by applicable law, the Borrowers agree not to assert
and to cause their respective Subsidiaries not to assert, and hereby waive and
agree to cause their respective Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 10.5 shall be payable not later than 10 days after a
reasonably detailed written demand therefor. Statements payable by the Borrowers
pursuant to this Section 10.5 shall be submitted to Shari Burgess (Telecopy No.
(248) 447-1593; Telephone No. 248-447-1580; and Email: sburgess@lear.com), at
the address of the Borrowers set forth in Section 10.2, or to such other Person
or address as may be hereafter designated by the applicable Borrower in a
written notice to the Administrative Agent. The agreements in this Section 10.5
shall survive repayment of the Loans and all other amounts payable hereunder.
          10.6. Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any Borrower without such consent
shall be null and void), (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section and
(iii) no Lender may assign or otherwise transfer its rights or obligations
hereunder to any Loan Party or any of its Affiliates.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below
and subject to paragraph (a)(iii) above, any Lender may assign to one or more
Eligible Assignees (each, an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent of:
     (A) the Company (such consent not to be unreasonably withheld), provided
that no consent of the Company shall be required for an assignment to a Lender,
an affiliate of a Lender, an Approved Fund or, if an Event of Default under
Section 8.1(a) or 8.1(f) has occurred and is continuing, any other Person; and
provided, further, that the Company shall be deemed to have consented to any
such assignment unless the Company shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; and
     (B) the Administrative Agent,
     (C) the Swingline Lender, and
     (D) any Issuing Lender with LC Exposure exceeding $5,000,000 in the
aggregate.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments, the amount of the Commitments or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless the
Administrative Agent otherwise consents;

81



--------------------------------------------------------------------------------



 



     (B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and
     (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrowers and their
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with and
to the extent permitted by paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest thereon) of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Lender and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the

82



--------------------------------------------------------------------------------



 



performance of such obligations and (C) the Borrowers, the Administrative Agent,
the Issuing Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, each Borrower agrees that each Participant shall be
entitled to the benefits of, and subject to the limitations of, Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.15, 2.16 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
applicable Borrower’s prior written consent. No Participant shall be entitled to
the benefits of Section 2.16 unless such Participant complies with
Sections 2.16(d) and (e) as if it were a Lender.
     (iii) In the event that any Lender sells a participation in a Loan, such
Lender shall, acting solely for this purpose as an agent of the Borrowers,
maintain a register on which it enters the name and address of all participants
in the Loans held by it and the principal amount (and stated interest thereon)
of the portion of the Loan which is the subject of the participation (the
“Participation Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Register to any Person (including the
identity of any participant or any information relating to a participant’s
interest in any Revolving Commitments, Revolving Loans, Letters of Credit or its
other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such Revolving Commitment, Revolving
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. A Loan may be
participated in whole or in part only by registration of such participation on
the Participation Register. Any transfer of such participation may be effected
only by the Registration of such transfer on the Participation Register. The
entries in the Participation Register shall be conclusive absent manifest error
and such Lender shall treat such participants whose name is recorded in the
Participation Register as the owner of such participation for all purposes of
this Agreement, notwithstanding any notice to the contrary. The Participation
Register shall be available for inspection by the Administrative Agent at any
reasonable time upon reasonable prior notice.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
          (e) Each Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.

83



--------------------------------------------------------------------------------



 



          (f) Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrowers or the Administrative Agent and without
regard to the limitations set forth in Section 10.6(b) (but with regard to the
requirements set forth in Section 10.6(b)(iv)). Each of the Borrowers, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.
          10.7. Adjustments; Set off. (a) Except to the extent that this
Agreement, any other Loan Document or a court order expressly provides for
payments to be allocated to a particular Lender or Lenders (including
assignments made pursuant to Section 10.6), if any Lender (a “Benefited Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 8, receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set off, or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrowers or
the Guarantors, any such notice being expressly waived by the Borrowers and the
Guarantors to the extent permitted by applicable law, upon any Obligations
becoming due and payable by the Borrowers or the Guarantors hereunder (whether
at the stated maturity, by acceleration or otherwise), to set off and
appropriate and apply against such Obligations any and all deposits (general or
special, time or demand, provisional or final but not any trust or fiduciary
account), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrowers or the
Guarantors, as the case may be. Each Lender agrees promptly to notify the
Borrowers and the Administrative Agent after any such setoff and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
          10.8. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Company and the Administrative Agent.
          10.9. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such

84



--------------------------------------------------------------------------------



 



prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
          10.10. Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Loan Parties, the Administrative Agent,
the Collateral Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent, the Collateral Agent, or any Lender
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.
          10.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          10.12. Submission To Jurisdiction; Waivers. Each Loan Party hereby
irrevocably and unconditionally:
          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non exclusive general jurisdiction of (i) any State or Federal
court of competent jurisdiction sitting in New York County, New York; and
(ii) appellate courts from any thereof;
          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Loan Party at
its address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
          10.13. Acknowledgements. Each Loan Party hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
          (b) none of the Administrative Agent, the Collateral Agent, the Joint
Lead Arrangers, the Joint Bookrunners, the Co-Documentation Agents, the
Syndication Agent nor any Lender has any fiduciary relationship with or duty to
any Loan Party arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Administrative Agent, the
Collateral Agent, the Joint Lead Arrangers, the Joint Bookrunners, the
Co-Documentation Agents, the

85



--------------------------------------------------------------------------------



 



Syndication Agent and the Lenders, on one hand, and the Loan Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
          (c) no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.
          10.14. Releases of Guarantees and Liens. (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document, each of the
Administrative Agent and the Collateral Agent is hereby irrevocably authorized
by each Lender (without requirement of notice to or consent of any Lender except
as expressly required by Section 10.1) to take any action requested by the
Company having the effect of (1) releasing, or subordinating any Lien on, any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below or (2) in the case of any pari
passu bonds, pari passu term loans, second lien bonds and second lien term loans
of the Company permitted by Section 7.2(m), entry into intercreditor agreements
or arrangements reasonably satisfactory to the Administrative Agent in order to
effectuate the intent of Section 7.2(m).
          (b) At such time as the Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents (other than obligations under or in
respect of Specified Swap Agreements and any contingent indemnification
obligations) shall have been paid in full, the Commitments have been terminated
and the Letter of Credit shall be outstanding, the Collateral shall be released
from the Liens created by the Loan Documents, and all obligations related
thereto (other than those expressly stated to survive such termination) of the
Administrative Agent, the Collateral Agent and each Loan Party shall terminate,
all without delivery of any instrument or performance of any act by any Person.
          10.15. Confidentiality. (a) Each of the Administrative Agent and each
Lender agrees to keep confidential all non-public information provided to it by
any Loan Party, the Administrative Agent or any Lender pursuant to or in
connection with this Agreement that is designated by the provider thereof as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate thereof, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisors to such counterparty), (c) to its
employees, officers, directors, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates, provided that such
Persons have been advised of the confidentiality provisions hereof and are
subject thereto, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or (i)
in connection with the exercise of any remedy hereunder or under any other Loan
Document.
          (b) Each Lender acknowledges that information furnished to it pursuant
to this Agreement or the other Loan Documents may include material non-public
information concerning each Borrower and its Affiliates and their related
parties or their respective securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will

86



--------------------------------------------------------------------------------



 



handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.
          (c) All information, including requests for waivers and amendments,
furnished by the Borrowers or the Administrative Agent pursuant to, or in the
course of administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about each Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrowers and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
          10.16. Satisfaction in Applicable Currency. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.
          (b) The obligation of each Borrower hereunder or in respect of the
Letters of Credit to make payments in a currency (the “Agreement Currency”)
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than the Agreement Currency, be discharged only to the extent that, on the
Business Day following receipt by the Administrative Agent and the Lenders of
any sum adjudged to be so due in the Judgment Currency, the Administrative Agent
and the Lenders may in accordance with normal banking procedures in the relevant
jurisdiction purchase the Agreement Currency with the Judgment Currency; if the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent and the Lenders in the Agreement Currency, the
applicable Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent, the Issuing Lenders and
each Lender (as an alternative or additional cause of action) against such loss
(if any) and if the amount of the Agreement Currency so purchased exceeds the
sum originally due to the Administrative Agent and the Lenders in the Agreement
Currency, the Administrative Agent and the Lenders agree to remit such excess to
the applicable Borrower. The obligations of each Borrower contained in this
Section 10.16 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.
          10.17. WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
          10.18. USA Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify the Borrowers in accordance with the
Patriot Act.
          10.19. Power of Attorney. Each Foreign Subsidiary Borrower hereby
grants to the Company an irrevocable power of attorney to act as its
attorney-in-fact with regard to matters relating to this Agreement and each
other Loan Document, including, without limitation, execution and delivery of
any amendments, supplements, waivers or other modifications hereto or thereto,
receipt of any notices

87



--------------------------------------------------------------------------------



 



hereunder or thereunder and receipt of service of process in connection herewith
or therewith. Each Foreign Subsidiary Borrower hereby explicitly acknowledges
that the Administrative Agent and each Lender have executed and delivered this
Agreement and each other Loan Document to which it is a party, and has performed
its obligations under this Agreement and each other Loan Document to which it is
a party, in reliance upon the irrevocable grant of such power of attorney
pursuant to this Section. The power of attorney granted by each Foreign
Subsidiary Borrower hereunder is coupled with an interest.
          10.20. Amendment and Restatement. This Agreement amends and restates
the Existing Credit Agreement. All indebtedness, obligations and Liens created
by the Existing Credit Agreement and the Loan Documents referred to therein
remain outstanding and in effect and are continued by this Agreement and the
other Loan Documents with such modifications as are set forth herein and
therein.
SECTION 11. COLLATERAL ALLOCATION MECHANISM
          11.1. Implementation of CAM. (a) On the CAM Exchange Date (i) the
Revolving Commitments shall automatically and without further act be terminated
as provided in Section 8, (ii) the Lenders shall automatically and without
further act (and without regard to the provisions of Section 10.6) be deemed to
have exchanged interests in the Facilities such that in lieu of the interest of
each Lender in each Facility in which it shall participate as of such date
(including such Lender’s interest in the Designated Obligations of each Loan
Party in respect of each such Facility), such Lender shall hold an interest in
every one of the Facilities (including the Designated Obligations of each Loan
Party in respect of each such Loan Facility and each L/C Reserve Account
established pursuant to Section 11.2 below), whether or not such Lender shall
previously have participated therein, equal to such Lender’s CAM Percentage
thereof and (iii) simultaneously with the deemed exchange of interests pursuant
to clause (ii) above, Designated Obligations to be received by the Lenders in
such deemed exchange shall, automatically and with no further action required,
be converted into the Dollar Equivalent, determined using the Exchange Rate
calculated as of such date, of such amount and on and after such date all
amounts accruing and owed to the Lenders in respect of such Designated
Obligations shall accrue and be payable in Dollars at the rate otherwise
applicable hereunder; provided, that such CAM Exchange will not affect the
aggregate amount of the Obligations of the Borrowers to the Lenders under the
Loan Documents. Each Lender and each Loan Party hereby consents and agrees to
the CAM Exchange, and each Lender agrees that the CAM Exchange shall be binding
upon its successors and assigns and any Person that acquires a participation in
its interests in any Facility. Each Loan Party and each Lender agrees from time
to time to execute and deliver to the Administrative Agent all promissory notes
and other instruments and documents as the Administrative Agent shall reasonably
request to evidence and confirm the respective interests of the Lenders after
giving effect to the CAM Exchange, and each Lender agrees to surrender any
promissory notes originally received by it in connection with its Loans
hereunder to the Administrative Agent against delivery of new promissory notes
evidencing its interests in the Credit Facilities; provided, however, that the
failure of any Loan Party to execute or deliver or of any Lender to accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.
          (b) As a result of the CAM Exchange, upon and after the CAM Exchange
Date, each payment received by the Administrative Agent pursuant to any Loan
Document in respect of the Designated Obligations, and each distribution made by
the Administrative Agent pursuant to any Loan Document in respect of the
Designated Obligations, shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages. Any direct payment received by
a Lender upon or after the CAM Exchange Date, including by way of setoff, in
respect of a Designated Obligation shall be paid over to the Administrative
Agent for distribution to the Lenders in accordance herewith.

88



--------------------------------------------------------------------------------



 



          11.2. Letters of Credit. (a) In the event that on the CAM Exchange
Date, any Letter of Credit shall be outstanding and undrawn in whole or in part,
or any amount drawn under a Letter of Credit shall not have been reimbursed (an
“Unpaid Drawing”), each Lender in respect of Unpaid Drawings on Letters of
Credit shall, before giving effect to the CAM Exchange, promptly pay over to the
Administrative Agent, in immediately available funds and in the currency that
such Letters of Credit are denominated, an amount equal to such Lender’s
Revolving Percentage (as notified to such Lender by the Administrative Agent),
of such Letter of Credit’s undrawn face amount or (to the extent it has not
already done so) such Letter of Credit’s Unpaid Drawing, as the case may be,
together with interest thereon from the CAM Exchange Date to the date on which
such amount shall be paid to the Administrative Agent at the rate that would be
applicable at the time to a Revolving Loan that is an ABR Loan in a principal
amount equal to such amount. The Administrative Agent shall establish a separate
account or accounts for each Lender (each, an “L/C Reserve Account”) for the
amounts received with respect to each such Letter of Credit pursuant to the
preceding sentence. The Administrative Agent shall deposit in each Lender’s L/C
Reserve Account such Lender’s CAM Percentage of the amounts received from the
Lenders as provided above. The Administrative Agent shall have sole dominion and
control over each L/C Reserve Account, and the amounts deposited in each L/C
Reserve Account shall be held in such L/C Reserve Account until withdrawn as
provided in paragraph (b), (c), (d) or (e) below. The Administrative Agent shall
maintain records enabling it to determine the amounts paid over to it and
deposited in the L/C Reserve Accounts in respect of each Letter of Credit and
the amounts on deposit in respect of each Letter of Credit attributable to each
Lender’s CAM Percentage. The amounts held in each Lender’s L/C Reserve Account
shall be held as a reserve against the LC Exposure, shall be the property of
such Lender, shall not constitute Loans to or give rise to any claim of or
against any Loan Party and shall not give rise to any obligation on the part of
any Borrower to pay interest to such Lender, it being agreed that the
reimbursement obligations in respect of Letters of Credit shall arise only at
such times as drawings are made thereunder, as provided in Section 3.
          (b) In the event that after the CAM Exchange Date any drawing shall be
made in respect of a Letter of Credit, the Administrative Agent shall, at the
request of the Issuing Lender, withdraw from the L/C Reserve Account of each
Lender any amounts, up to the amount of such Lender’s CAM Percentage of such
drawing, deposited in respect of such Letter of Credit and remaining on deposit
and deliver such amounts to the Issuing Lender in satisfaction of the
reimbursement obligations of the Lenders under Section 3 (but not of the
Borrowers under Section 3). In the event any Lender shall default on its
obligation to pay over any amount to the Administrative Agent in respect of any
Letter of Credit as provided in this Section 11.2, the Issuing Lender shall, in
the event of a drawing thereunder, have a claim against such Lender to the same
extent as if such Lender had defaulted on its obligations under Section 3.4),
but shall have no claim against any other Lender in respect of such defaulted
amount, notwithstanding the exchange of interests in the reimbursement
obligations pursuant to Section 11.1. Each other Lender shall have a claim
against such defaulting Lender for any damages sustained by it as a result of
such default, including, in the event such Letter of Credit shall expire
undrawn, its CAM Percentage of the defaulted amount.
          (c) In the event that after the CAM Exchange Date any Letter of Credit
shall expire undrawn, the Administrative Agent shall withdraw from the L/C
Reserve Account of each Lender the amount remaining on deposit therein in
respect of such Letter of Credit and distribute such amount to such Lender.
          (d) With the prior written approval of the Administrative Agent and
the Issuing Lender, any Lender may withdraw the amount held in its L/C Reserve
Account in respect of the undrawn amount of any Letter of Credit. Any Lender
making such a withdrawal shall be unconditionally obligated, in the event there
shall subsequently be a drawing under such Letter of Credit, to pay over to

89



--------------------------------------------------------------------------------



 



the Administrative Agent, for the account of the Letter of Credit Issuer on
demand, its CAM Percentage of such drawing.
          (e) Pending the withdrawal by any Lender of any amounts from its L/C
Reserve Account as contemplated by the above paragraphs, the Administrative
Agent will, at the direction of such Lender and subject to such rules as the
Administrative Agent may prescribe for the avoidance of inconvenience, invest
such amounts in Cash Equivalents. Each Lender that has not withdrawn the amounts
in its L/C Reserve Account as provided in paragraph (d) above shall have the
right, at intervals reasonably specified by the Administrative Agent, to
withdraw the earnings on investments so made by the Administrative Agent with
amounts in its L/C Reserve Account and to retain such earnings for its own
account.
          11.3. Net Payments Upon Implementation of CAM Exchange. The Borrowers
agree that following the implementation of the CAM Exchange, the Lenders, to the
extent that they are Participants in any of the Loans or Letters of Credit,
shall not be subject to the limitations of Section 10.6(c)(ii).
[Remainder of page intentionally left blank]

90



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            LEAR CORPORATION
      By:   /s/ Matthew J. Simoncini         Name:   Matthew J. Simoncini       
Title:   Senior Vice President and Chief Financial Officer        JPMORGAN CHASE
BANK, N.A.
as Administrative Agent and Collateral Agent
and as a Lender
      By:   /s/ Richard W. Duker         Name:   Richard W. Duker       
Title:   Managing Director        UBS SECURITIES LLC, as Co-Documentation Agent
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director, Banking Products Services, US              By:   /s/ April
Varner-Nanton         Name:   April Varner-Nanton        Title:   Director,
Banking Products Services, US        UBS LOAN FINANCE LLC, as a Lender
      By:   /s/ Irja R. Otsa         Name:   Irja R. Otsa        Title:  
Associate Director, Banking Products Services, US              By:   /s/ April
Varner-Nanton         Name:   April Varner-Nanton        Title:   Director,
Banking Products Services, US   

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as Syndication Agent and as a
Lender
      By:   /s/ Stephanie Sanders         Name:   Stephanie Sanders       
Title:   Vice President        BARCLAYS BANK PLC, as a Lender
      By:   /s/ Diane Rolfe         Name:   Diane Rolfe        Title:  
Director        RBC BANK (USA), as a Lender
      By:   /s/ Richard Marshall         Name:   Richard Marshall       
Title:   Market Executive – National Division        ROYAL BANK OF CANADA, as a
Lender
      By:   /s/ Meredith Majesty         Name:   Meredith Majesty       
Title:   Authorized Signatory        SUMITOMO MITSUI BANKING CORPORATION, as a
Lender
      By:   /s/ Shuji Yabe         Name:   Shuji Yabe        Title:   General
Manager        COMMERZBANK AG, NEW YORK AND GRAND
CAYMAN BRANCHES, as a Lender
      By:   /s/ Patrick Hartweger         Name:   Patrick Hartweger       
Title:   Managing Director   

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



                  By:   /s/ Peter Wesemeier         Name:   Peter Wesemeier     
  Title:   Vice President        HSBC BANK USA, NA, as a Lender
      By:   /s/ Gregory R. Duval         Name:   Gregory R. Duval       
Title:   Vice President        THE HUNTINGTON NATIONAL BANK, as a Lender
      By:   /s/ Steven J. McCormack         Name:   Steven J. McCormack       
Title:   Vice President        THE NORTHERN TRUST COMPANY, as a Lender
      By:   /s/ Phillip McCaulay         Name:   Phillip McCaulay       
Title:   Vice President        PNC BANK, N.A., as a Lender
      By:   /s/ James R. Denison         Name:   James R. Denison       
Title:   Vice President        U.S. BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Jeffrey S. Johnson         Name:   Jeffrey S. Johnson       
Title:   Vice President   

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



Annex III
Conditions Precedent to Permitted Acquisitions
     (1) The Administrative Agent shall receive not less than ten Business Days’
prior written notice of such Acquisition (provided that such notice shall only
be required for an Acquisition involving consideration in excess of
$100,000,000), which notice shall include a reasonably detailed description of
the proposed terms of such Acquisition and identify the anticipated closing date
thereof;
     (2) concurrently with such Acquisition, the Company shall comply, and shall
cause the Target to the extent applicable to comply, with the provisions of
Section 6.9 of the Credit Agreement;
     (3) after giving effect to such Acquisition and the incurrence of any
Indebtedness in connection therewith, (a) no Default or Event of Default shall
exist, and (b) the Company shall be in compliance on a pro forma basis with the
covenants set forth in Section 7.1 recomputed for the most recently ended fiscal
quarter of the Company for which information is available regarding the business
being acquired;
     (4) all material consents necessary for such Acquisition have been acquired
and such Acquisition shall have been approved by the applicable Target’s board
of directors or similar governing body; and
     (5) the applicable Target shall be engaged in substantially the same type
of business as the Company and its Subsidiaries or a reasonable extension
thereof.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01D
ADDITIONAL COSTS

1.   The Additional Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.   2.   On the first day of each Interest Period (or
as soon as possible thereafter) the Administrative Agent shall calculate, as a
percentage rate, a rate (the “Additional Cost Rate”) for each Lender, in
accordance with the paragraphs set out below. The Additional Cost will be
calculated by the Administrative Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.   3.   The Additional Cost Rate for any Lender lending from a facility
office in a Participating Member State will be the percentage notified by that
Lender to the Administrative Agent. This percentage will be certified by that
Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that facility office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that facility office.   4.   The Additional Cost Rate for any Lender
lending from a facility office in the United Kingdom will be calculated by the
Administrative Agent as follows:     (a) in relation to a sterling Loan:

                 
AB + C(B – D) +E × 0.01
  percent per annum             100 – (A +C)         (b) in relation to a Loan
in any currency other than sterling:
 
           
 
  E × 0.01

  percent per annum.     
 
  300      
 
           Where:        

  A   is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.     B   is the percentage rate of interest
(excluding the Applicable Rate and the Additional Cost and, if applicable, the
additional rate of interest specified in Section 2.13) payable for the relevant
Interest Period on the Loan.     C   is the percentage (if any) of Eligible
Liabilities which that Lender is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England.

 



--------------------------------------------------------------------------------



 



  D   is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.     E   is designed
to compensate Lenders for amounts payable under the Fees Rules and is calculated
by the Administrative Agent as being the average of the most recent rates of
charge supplied by the Reference Banks to the Administrative Agent pursuant to
paragraph 7 below and expressed in English Pounds Sterling per £1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Fees Rules” means the
rules on periodic fees contained in the FSA Supervision Manual or such other law
or regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;     (c)   “Fee Tariffs” means the fee
tariffs specified in the Fees Rules under the activity group A.1 Deposit
acceptors (ignoring any minimum fee or zero rated fee required pursuant to the
Fees Rules but taking into account any applicable discount rate);     (d)  
“Reference Banks” means, in relation to LIBOR and Additional Cost the principal
London office of the Administrative Agent or such other banks as may be
appointed by the Administrative Agent in consultation with the Borrower; and    
(e)   “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e., 5 percent will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.  
7.   If requested by the Administrative Agent, each Reference Bank shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent, the rate of charge payable by that Reference
Bank to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
English Pounds Sterling per £1,000,000 of the Tariff Base of that Reference
Bank.   8.   Each Lender shall supply any information required by the
Administrative Agent for the purpose of calculating its Additional Cost Rate. In
particular, but without limitation, each Lender shall supply the following
information on or prior to the date on which it becomes a Lender:

  (a)   the jurisdiction of its facility office; and

 



--------------------------------------------------------------------------------



 



  (b)   any other information that the Administrative Agent may reasonably
require for such purpose.

          Each Lender shall promptly notify the Administrative Agent of any
change to the information provided by it pursuant to this paragraph.

9.   The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and special deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a facility office in
the same jurisdiction as its facility office.   10.   The Administrative Agent
shall have no liability to any person if such determination results in an
Additional Cost Rate which over or under compensates any Lender and shall be
entitled to assume that the information provided by any Lender or Reference Bank
pursuant to paragraphs 3, 7 and 8 above is true and correct in all respects.  
11.   The Administrative Agent shall distribute the additional amounts received
as a result of the Additional Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.   12.   Any
determination by the Administrative Agent pursuant to this Schedule in relation
to a formula, the Additional Cost, an Additional Cost Rate or any amount payable
to a Lender shall, in the absence of manifest error, be conclusive and binding
on all Loan Parties.   13.   The Administrative Agent may from time to time,
after consultation with the Borrower and the Lenders, determine and notify to
all Loan Parties any amendments which are required to be made to this
Schedule 1.01(a) in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all Loan
Parties.

 